Exhibit 10.5

 

$92,000,000

 

SECOND LIEN CREDIT AGREEMENT

 

Dated as of July 1, 2015

 

among

 

EMC ACQUISITION, LLC,
as Holdings,

 

EMERGING MARKETS COMMUNICATIONS, LLC,
as the Borrower,

 

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

MORGAN STANLEY SENIOR FUNDING, INC.,
CITIZENS BANK, NATIONAL ASSOCIATION
and MACQUARIE CAPITAL (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION
and MACQUARIE CAPITAL (USA) INC.,
as Joint Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

1

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Other Interpretive Provisions

58

SECTION 1.03

Accounting Terms

59

SECTION 1.04

Rounding

59

SECTION 1.05

References to Agreements, Laws, Etc.

59

SECTION 1.06

Times of Day

60

SECTION 1.07

Timing of Payment or Performance

60

SECTION 1.08

Cumulative Credit Transactions

60

SECTION 1.09

Pro Forma Calculations

60

SECTION 1.10

Currency Generally

61

SECTION 1.11

Certifications

61

SECTION 1.12

Limited Condition Acquisition

62

 

 

ARTICLE 2 THE COMMITMENTS AND BORROWINGS

62

 

 

SECTION 2.01

The Loans

62

SECTION 2.02

Borrowings, Conversions and Continuations of Loans

63

SECTION 2.03

[Reserved]

65

SECTION 2.04

[Reserved]

65

SECTION 2.05

Prepayments

65

SECTION 2.06

Termination or Reduction of Commitments

76

SECTION 2.07

Repayment of Loans

76

SECTION 2.08

Interest

76

SECTION 2.09

Fees

77

SECTION 2.10

Computation of Interest and Fees

77

SECTION 2.11

Evidence of Indebtedness

77

SECTION 2.12

Payments Generally

78

SECTION 2.13

Sharing of Payments

80

SECTION 2.14

Incremental Borrowings

81

SECTION 2.15

Refinancing Amendments

84

SECTION 2.16

Extension of Term Loans

85

SECTION 2.17

Defaulting Lenders

87

SECTION 2.18

Permitted Debt Exchanges

88

 

 

ARTICLE 3 TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

89

 

 

SECTION 3.01

Taxes

89

SECTION 3.02

Illegality

92

SECTION 3.03

Inability to Determine Rates

93

SECTION 3.04

Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves

93

SECTION 3.05

Funding Losses

95

SECTION 3.06

Matters Applicable to All Requests for Compensation

95

SECTION 3.07

Replacement of Lenders under Certain Circumstances

96

SECTION 3.08

Survival

97

 

 

ARTICLE 4 CONDITIONS PRECEDENT TO BORROWINGS

98

 

i

--------------------------------------------------------------------------------


 

SECTION 4.01

Conditions to Initial Borrowing

98

SECTION 4.02

Conditions to All Borrowings

101

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

101

 

 

SECTION 5.01

Existence, Qualification and Power; Compliance with Laws

101

SECTION 5.02

Authorization; No Contravention

102

SECTION 5.03

Governmental Authorization; Other Consents

102

SECTION 5.04

Binding Effect

102

SECTION 5.05

Financial Statements; No Material Adverse Effect

102

SECTION 5.06

Litigation

103

SECTION 5.07

Ownership of Property; Liens

103

SECTION 5.08

Environmental Matters

103

SECTION 5.09

Taxes

104

SECTION 5.10

ERISA Compliance

104

SECTION 5.11

Subsidiaries; Equity Interests

105

SECTION 5.12

Margin Regulations; Investment Company Act

105

SECTION 5.13

Disclosure

105

SECTION 5.14

Labor Matters

106

SECTION 5.15

Intellectual Property; Licenses, Etc.

106

SECTION 5.16

Solvency

106

SECTION 5.17

FCC Authorizations

106

SECTION 5.18

USA Patriot Act; OFAC; FCPA

107

SECTION 5.19

Security Documents

107

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS

108

 

 

SECTION 6.01

Financial Statements

108

SECTION 6.02

Certificates; Other Information

110

SECTION 6.03

Notices

111

SECTION 6.04

Payment of Taxes

112

SECTION 6.05

Preservation of Existence, Etc.

112

SECTION 6.06

Maintenance of Properties

112

SECTION 6.07

Maintenance of Insurance

112

SECTION 6.08

Compliance with Laws

113

SECTION 6.09

Books and Records

113

SECTION 6.10

Inspection Rights

113

SECTION 6.11

Additional Collateral; Additional Guarantors

113

SECTION 6.12

Compliance with Environmental Laws

115

SECTION 6.13

Further Assurances

116

SECTION 6.14

Designation of Subsidiaries

116

SECTION 6.15

Maintenance of Ratings

116

SECTION 6.16

Use of Proceeds

116

SECTION 6.17

Lender Meetings

117

SECTION 6.18

End of Fiscal Years

117

SECTION 6.19

Lines of Business

117

SECTION 6.20

Communications Regulations

117

SECTION 6.21

Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons

117

SECTION 6.22

ERISA Compliance

117

 

 

ARTICLE 7 NEGATIVE COVENANTS

118

 

 

SECTION 7.01

Liens

118

SECTION 7.02

Investments

122

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.03

Indebtedness

125

SECTION 7.04

Fundamental Changes

131

SECTION 7.05

Dispositions

132

SECTION 7.06

Restricted Payments

134

SECTION 7.07

[Reserved]

138

SECTION 7.08

Transactions with Affiliates

138

SECTION 7.09

Burdensome Agreements

140

SECTION 7.10

[Reserved]

141

SECTION 7.11

Consolidated Total Net Leverage Ratio

142

SECTION 7.12

[Reserved]

142

SECTION 7.13

Prepayments, Etc. of Subordinated Indebtedness

142

SECTION 7.14

Permitted JV Holdings Activities

143

 

 

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

143

 

 

SECTION 8.01

Events of Default

143

SECTION 8.02

Remedies Upon Event of Default

145

SECTION 8.03

Application of Funds

146

SECTION 8.04

Borrower’s Right to Cure

147

 

 

ARTICLE 9 ADMINISTRATIVE AGENT AND OTHER AGENTS

148

 

 

SECTION 9.01

Appointment and Authority

148

SECTION 9.02

Rights as a Lender

148

SECTION 9.03

Exculpatory Provisions

149

SECTION 9.04

Reliance by Administrative Agent

150

SECTION 9.05

Delegation of Duties

150

SECTION 9.06

Resignation of Administrative Agent

150

SECTION 9.07

Non-Reliance on Administrative Agent and Other Lenders

151

SECTION 9.08

No Other Duties, Etc.

151

SECTION 9.09

Administrative Agent May File Proofs of Claim

151

SECTION 9.10

Collateral and Guaranty Matters

152

SECTION 9.11

[Reserved]

153

SECTION 9.12

Withholding Tax Indemnity

153

 

 

ARTICLE 10 MISCELLANEOUS

153

 

 

SECTION 10.01

Amendments, Etc.

153

SECTION 10.02

Notices and Other Communications; Facsimile Copies

156

SECTION 10.03

No Waiver; Cumulative Remedies

158

SECTION 10.04

Attorney Costs and Expenses

158

SECTION 10.05

Indemnification by the Borrower

159

SECTION 10.06

Payments Set Aside

161

SECTION 10.07

Successors and Assigns

161

SECTION 10.08

Confidentiality

169

SECTION 10.09

Setoff

170

SECTION 10.10

Interest Rate Limitation

171

SECTION 10.11

Counterparts

171

SECTION 10.12

Integration

171

SECTION 10.13

Survival of Representations and Warranties

171

SECTION 10.14

Severability

172

SECTION 10.15

GOVERNING LAW

172

SECTION 10.16

WAIVER OF RIGHT TO TRIAL BY JURY

173

SECTION 10.17

Binding Effect

173

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.18

USA Patriot Act

173

SECTION 10.19

No Advisory or Fiduciary Responsibility

173

SECTION 10.20

Intercreditor Agreements

174

SECTION 10.21

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

174

 

 

ARTICLE 11 GUARANTEE

175

 

 

SECTION 11.01

The Guarantee

175

SECTION 11.02

Obligations Unconditional

175

SECTION 11.03

Reinstatement

176

SECTION 11.04

Subrogation; Subordination

176

SECTION 11.05

Remedies

176

SECTION 11.06

[Reserved]

176

SECTION 11.07

Continuing Guarantee

177

SECTION 11.08

General Limitation on Guarantee Obligations

177

SECTION 11.09

Release of Guarantors

177

SECTION 11.10

Right of Contribution

178

SECTION 11.11

Independent Obligation

178

 

 

SCHEDULES

 

 

 

1.01(B)

Guarantors

2.01

Initial Term Commitments

4.01(a)

Collateral Documents

5.07

Ownership of Property

5.11

Subsidiaries

5.18(d)

Licensed Activities

7.01(b)

Liens

7.02(f)

Investments

7.03(b)

Indebtedness

7.05(v)

Dispositions

7.08(k)

Transactions with Affiliates

7.09(b)

Burdensome Agreements

10.02(a)

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

 

Form of

 

 

A

Committed Loan Notice

B

[Reserved]

C

Note

D-1

Compliance Certificate

D-2

Solvency Certificate

E-1

Assignment and Assumption

E-2

Affiliated Lender Notice

E-3

Acceptance and Prepayment Notice

E-4

Discount Range Prepayment Notice

E-5

Discount Range Prepayment Offer

 

iv

--------------------------------------------------------------------------------


 

E-6

Solicited Discounted Prepayment Notice

E-7

Solicited Discounted Prepayment Offer

E-8

Specified Discount Prepayment Notice

E-9

Specified Discount Prepayment Response

F

Security Agreement

G

Intercompany Note

H

United States Tax Compliance Certificate

I

Closing Date Intercreditor Agreement

J

[Reserved]

K

Affiliated Lender Assignment and Assumption

L

[Reserved]

M

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

SECOND LIEN CREDIT AGREEMENT

 

This SECOND LIEN CREDIT AGREEMENT is entered into as of July 1, 2015, among EMC
ACQUISITION, LLC, a Delaware limited liability company, EMERGING MARKETS
COMMUNICATIONS, LLC, a Delaware limited liability company, the Guarantors party
hereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent, and each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

Pursuant to the Agreement and Plan of Merger, dated as of April 21, 2015
(together with the exhibits, annexes and disclosure schedules thereto, as
amended, supplemented or modified from time to time, the “Acquisition
Agreement”), by and among EMC Acquisition Holdings, LLC, a Delaware limited
liability company, Scisco Parent, Inc., a Delaware corporation and subsidiary of
the Borrower, Scisco Merger Sub, Inc., a Washington corporation and a subsidiary
of Scisco Parent, Inc. (“Mergersub”), the Borrower (for certain limited
purposes) and SeaMobile, Inc., a Washington corporation (“Target”), Mergersub
will be merged with and into the Target, and the Target will be the surviving
entity resulting from the merger as a wholly-owned indirect subsidiary of the
Borrower (the “Acquisition”).

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of Initial Term Loans (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below) on the Closing
Date.

 

The proceeds of the Initial Term Loans, together with cash on hand, and the
proceeds of the First Lien Term Loans and any Revolving Credit Loans made on the
Closing Date under the First Lien Credit Agreement will be used on the Closing
Date (i) to refinance all existing credit facilities and material debt for
borrowed money of the Borrower and its Subsidiaries and of Target and its
Subsidiaries, (ii) to finance the Acquisition and (iii) to pay fees and expenses
incurred in connection with the Transactions.

 

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01            Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-3.

 

--------------------------------------------------------------------------------


 

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acquisition” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Acquisition Agreement” has the meaning set forth in the preliminary statements
to this Agreement.

 

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided that (x) each Additional Refinancing Lender shall be
subject to the approval of (i) the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, to the extent that each such
Additional Refinancing Lender is not then an existing Lender, an Affiliate of a
then existing Lender or an Approved Fund and (ii) the Borrower and (y) any such
Additional Refinancing Lender that is an Affiliated Lender shall be subject to
the provisions of Section 10.07(k), mutatis mutandis, to the same extent as if
such Credit Agreement Refinancing Indebtedness and related Obligations had been
obtained by such Lender by way of assignment.

 

“Administrative Agent” means MSSF, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02(a), or such other address or account as
the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisors” has the meaning set forth in Section 10.08.

 

“Affected Class” has the meaning set forth in Section 3.07(a).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor notwithstanding the exclusion in
the definition of “Sponsor”), Par Capital or a Non-Debt Fund Affiliate (other
than, in any case, Parent, the Borrower or any of their respective Subsidiaries
and other than any Debt Fund Affiliate).

 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k)(ii).

 

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).

 

2

--------------------------------------------------------------------------------


 

“Agent Parties” has the meaning set forth in Section 10.02(b).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Arrangers and the Bookrunners.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Second Lien Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Amendment No. 1” means the Amendment No. 1 to Second Lien Credit Agreement
dated as of May 9, 2016, by and among the Borrower, Holdings, the other
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.

 

“Amendment No. 1 Effective Date” means “Amendment Effective Date” as defined in
the Amendment No. 1.

 

“Amendment Transactions”  means, collectively, (a) the GEE Acquisition and
(b) the payment of any fees or expenses incurred or paid by Parent, Holdings,
the Borrower or any of their respective Subsidiaries in connection with the GEE
Acquisition and Amendment No. 1.

 

“Annual Financial Statements” means the audited consolidated balance sheets of
each of the Borrower and Target, in each case as of December 31, 2012,
December 31, 2013 and December 31, 2014, and the respective related consolidated
statements of income and statements of cash flows for each of the Borrower and
Target for the respective fiscal years then ended.

 

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“Applicable ECF Percentage” means, for any fiscal year, (a) (x) prior to the
Discharge of the First Lien Secured Obligations, 50% if the Consolidated First
Lien Net Leverage Ratio (determined on a Pro Forma Basis in accordance with
Section 1.09) as of the last day of such fiscal year is greater than 3.50 to
1.00 and (y) from and after the Discharge of the First Lien Secured Obligations,
50% if the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.09) as of the last day of such fiscal year is
greater than 4.90 to 1.00, (b) (x) prior to the Discharge of the First Lien
Secured Obligations, 25% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.50 to 1.00 and greater than
3.00 to 1.00 and (y) from and after the Discharge of the First Lien Secured
Obligations, 25% if the Consolidated Total Net Leverage Ratio (determined on a
Pro Forma Basis in accordance with Section 1.09) as of the last day of such
fiscal year is less than or equal to 4.90 to 1.00 and greater than 4.50 to 1.00
and (c) (x) prior to the Discharge of the First Lien Secured Obligations, 0% if
the Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis
in accordance with Section 1.09) as of the last day of such fiscal year is less
than or equal to 3.00 to 1.00 and (y) from and after the Discharge of the First
Lien Secured Obligations, 0% if the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 4.50 to 1.00.

 

“Applicable Rate” means a percentage per annum equal to (a) for Eurocurrency
Rate Loans, 9.625% and (b) for Base Rate Loans, 8.625%.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (v) the Applicable Rate in respect of any
Class of Extended Term Loans shall be the applicable percentages per annum set
forth in the relevant Extension Amendment, (w) the Applicable Rate in respect of
any Class of Incremental Term Loans shall be the applicable percentages per
annum set forth in the relevant Incremental Amendment, (x) the Applicable Rate
in respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement relating thereto,
(y) the Applicable Rate in respect of any Class of Refinancing Term Loans shall
be the applicable percentages per annum set forth in the relevant agreement
relating thereto and (z) in the case of the Initial Term Loans, the Applicable
Rate shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.14(e).

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

 

“Arrangers” means MSSF, Citizens and Macquarie, each in its capacity as a joint
lead arranger under this Agreement.

 

“Assignee” has the meaning set forth in Section 10.07(b)(i).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external legal
counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as published by the Wall Street Journal, from
time to time, as the “prime rate” and (iii) the rate per annum determined in the
manner set forth in clause (b) of the definition of Eurocurrency Rate plus 1%;
provided that, notwithstanding the foregoing, in no event shall the Base Rate
applicable to the Initial Term Loans at any time be less than 2.00% per annum. 
Any change in the Base Rate due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” has the meaning set forth in the definition of “Statutory Reserves.”

 

“Bookrunner” means each of MSSF, Citizens and Macquarie, each in its capacity as
a joint bookrunning manager.

 

“Borrower” means Emerging Markets Communications, LLC, a Delaware limited
liability company.

 

“Borrower Materials” has the meaning set forth in Section 6.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

 

“Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01 or under any
Incremental Amendment, Extension Amendment or Refinancing Amendment.

 

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and (ii) if such day relates to any
Eurocurrency Rate Loan, any such day that is also a London Banking Day.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Parent and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Parent and its Restricted Subsidiaries.

 

5

--------------------------------------------------------------------------------


 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Parent and its
Restricted Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Parent and its Restricted Subsidiaries.

 

“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the Borrower and under the sole
dominion and control (within the meaning of the UCC) of the Administrative
Agent, and otherwise established in a manner reasonably satisfactory to the
Administrative Agent.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any Restricted Subsidiary:

 

(a)           Dollars;

 

(b)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States having average maturities of not more than 24 months from the date
of acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(c)           (i) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, a province of Canada, the
United Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development; (ii) readily-marketable securities issued by any
agency of the Canadian federal government, the United Kingdom or any country
which is a member of the Organisation for Economic Cooperation and Development,
the obligations of which are fully backed by the full faith and credit of the
United States or Canadian government, the United Kingdom or any country which is
a member of the Organisation for Economic Cooperation and Development, as
applicable; and (iii) any readily-marketable direct obligations issued by any
other agency of the Canadian government, any province of Canada or any political
subdivision of any such state or province or any public instrumentality thereof,
the United Kingdom or any country which is a member of the Organisation for
Economic Cooperation and Development; provided that, in each case of (i), (ii),
and (iii) above, such obligations, such obligations or securities (x) mature
within one year from the date of acquisition thereof and (y) have a rating of at
least “A-1” from S&P and at least “P-1” from Moody’s;

 

(d)           time deposits or eurodollar time deposits with, insured
certificates of deposit, bankers’ acceptances or overnight bank deposits of, or
letters of credit issued by, any commercial bank that (i) is a Lender or a
lender under the First Lien Credit Agreement or (ii) (A) is organized under the
Laws of the United States, any state thereof, the District of Columbia or any
member nation of the Organisation for Economic Co-operation and Development or
is the principal banking Subsidiary of a bank holding company organized under
the Laws of the United States, any state thereof, the District of Columbia or
any member nation of the Organization for Economic Cooperation and Development
and is a member of the Federal Reserve System, and (B) has combined capital and
surplus of at least $250,000,000 or $100,000,000 in the case of any

 

6

--------------------------------------------------------------------------------


 

non-U.S. bank (any such bank in the foregoing clauses (i) or (ii) being an
“Approved Bank”), in each case with maturities not exceeding 24 months from the
date of acquisition thereof;

 

(e)           commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation (other than structured
investment vehicles and other than corporations used in structured financing
transactions) and rated A-2 (or the equivalent thereof) or better by S&P or P-2
(or the equivalent thereof) or better by Moody’s, in each case with average
maturities of not more than 24 months from the date of acquisition thereof;

 

(f)            marketable short-term money market and similar funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by Parent);

 

(g)           repurchase obligations for underlying securities of the types
described in clauses (b), (c), (d) and (f) above entered into with any Approved
Bank;

 

(h)           securities with average maturities of 24 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);

 

(i)            Investments (other than in structured investment vehicles and
structured financing transactions) with average maturities of 12 months or less
from the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s;

 

(j)            securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;

 

(k)           (i) instruments equivalent to those referred to in clauses
(a) through (j) above denominated in Euros or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent and in amounts reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction and (ii) in the case of any Foreign Subsidiary,
such local currencies in those countries in which such Foreign Subsidiary
transacts business from time to time in the ordinary course of business;

 

(l)            Investments, classified in accordance with GAAP as Current Assets
of the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such Investments are of the character, quality and maturity
described in clauses (a) through (k) above; and

 

(m)          investment funds investing at least 90% of their assets in
securities of the types described in clauses (a) through (l) above.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(k) above; provided that such amounts are converted into any currency listed in
clause (a) or (k) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CFC” means a Subsidiary of Parent that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

“CFC Holding Company” means a Domestic Subsidiary of Parent that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.

 

“Change of Control” shall be deemed to occur if:

 

(a)           any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date) (but excluding (x) any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, (y) Par Capital, and (z) any one or more direct
or indirect parent companies of Parent in which Par Capital, directly or
indirectly, owns the largest percentage of such parent company’s voting Equity
Interests) shall have, directly or indirectly, acquired beneficial ownership of
Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of Parent and Par
Capital shall own, directly or indirectly, less than such person or “group” of
the aggregate voting power represented by the issued and outstanding Equity
Interests of Parent;

 

(b)           a “change of control” (or similar event) shall occur in any
document pertaining to the First Lien Credit Agreement, First Lien Credit
Agreement Refinancing Indebtedness, First Lien Incremental Equivalent Debt,
First Lien Incremental Term Loans, Incremental Equivalent Debt, Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt (or any Permitted Refinancing
of any of the foregoing), in each case with an aggregate outstanding principal
amount in excess of the Threshold Amount; or

 

(c)           Parent shall cease to own, directly or indirectly, 100% of the
Equity Interests of the Borrower.

 

“Citizens” means Citizens Bank, National Association.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Term Commitments, Incremental Term Commitments,
Refinancing Term Commitments of a given Refinancing Series or Commitments in
respect of Replacement Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Initial Term Loans, Extended Term Loans of a given Extension
Series, Incremental Term Loans, Refinancing Term Loans of a given Refinancing
Series or Replacement Term Loans.  Commitments (and in each case, the Loans made
pursuant to such Commitments) that have different terms and conditions shall be
construed to be in

 

8

--------------------------------------------------------------------------------


 

different Classes.  Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.

 

“Closing Date” means July 1, 2015.

 

“Closing Date Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I hereto (which agreement in such form or
with such changes made in accordance with Section 10.01 and such other
immaterial changes thereto the Administrative Agent is authorized to enter into)
together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five Business Days before execution thereof and, if the Required Lenders shall
not have objected to such changes within five Business Days after posting, then
the Required Lenders shall be deemed to have agreed that the Administrative
Agent entry into such intercreditor agreement (with such changes) is reasonable
and to have consented to such intercreditor agreement (with such changes) and to
the Administrative Agent’s execution thereof.

 

“CNI True-Up Amount” means, for the first fiscal quarter of each fiscal year of
(a) prior to the Amendment No. 1 Effective Date, the Borrower, and (b) on and
after the Amendment No. 1 Effective Date, Parent, an amount (if positive) equal
to (x) the aggregate amount that increased Consolidated Net Income under clauses
(e)(x) (to the extent relating to amounts paid in cash or Cash Equivalents by
WMS to JV Holdings pursuant to section 5.2.2 of the WMS LLC Agreement) and
(e)(y) of the definition of Consolidated Net Income during the immediately
preceding fiscal year of (a) prior to the Amendment No. 1 Effective Date, the
Borrower, and (b) on and after the Amendment No. 1 Effective Date, Parent, minus
(y) the aggregate amount of distributions actually paid in cash or Cash
Equivalents by WMS to JV Holdings pursuant to section 5.2.2 of the WMS LLC
Agreement during such immediately preceding fiscal year of (a) prior to the
Amendment No. 1 Effective Date, the Borrower, and (b) on and after the Amendment
No. 1 Effective Date, Parent.

 

“Code” means the Internal Revenue Code of 1986, and the regulations of the
United States Department of the Treasury promulgated thereunder, as amended from
time to time (unless as specifically provided otherwise).

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” (or equivalent terms) as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document (but in any event excluding the Excluded Assets).

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           subject to Section 4.01(a), the Administrative Agent shall have
received each Collateral Document required to be delivered (i) on the Closing
Date, pursuant to Section 4.01(a)(v) and Section 6.11(c) and (ii) at such time
as may be designated therein or herein, pursuant to the Collateral Documents or
Section 6.11 or 6.13, duly executed by each Loan Party thereto;

 

(b)           subject to Section 4.01(a), all Obligations shall have been
unconditionally guaranteed by Parent, EMC Intermediate, Holdings, the Borrower
(other than with respect to its direct Obligations as a primary obligor (as
opposed to a guarantor) under the Loan Documents) and each Material Domestic
Subsidiary (other than any Excluded Subsidiary) including those that are listed
on Schedule 1.01(B) hereto (each, a “Guarantor”);

 

(c)           the Secured Obligations and the Guaranty shall have been secured
pursuant to the Security Agreement by a second-priority security interest
(subject to Liens permitted by Section

 

9

--------------------------------------------------------------------------------


 

7.01) in (i) all of the Equity Interests of EMC Intermediate, Holdings, the
Borrower and Target, (ii) all of the Equity Interests of each Restricted
Subsidiary (other than any Immaterial Subsidiary) that is a wholly owned
Domestic Subsidiary (other than a Domestic Subsidiary described in the following
clause (iii)) directly owned by the Loan Parties, (iii) 65% of the issued and
outstanding Equity Interests of each Restricted Subsidiary that is a CFC Holding
Company that is directly owned by Parent, EMC Intermediate, Holdings, the
Borrower or by any Subsidiary Guarantor, and (iv) 65% of the issued and
outstanding Equity Interests of each Restricted Subsidiary that is a wholly
owned Foreign Subsidiary that is directly owned by Parent, EMC Intermediate,
Holdings, the Borrower or by any Subsidiary Guarantor, in each case other than
any Excluded Assets;

 

(d)           except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 7.01, or under any Collateral Document,
the Secured Obligations and the Guaranty shall have been secured by a perfected
second-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with respect
to the security interest with the United States Patent and Trademark Office or
United States Copyright Office or to the extent required in the Security
Agreement (or any other Collateral Document)) or by Mortgages referred to in
clause (e) below in Collateral of the Borrower and each Guarantor (including
accounts, inventory, equipment, investment property, contract rights,
applications and registrations of intellectual property filed in the United
States, other general intangibles, Material Real Property, intercompany notes
and proceeds of the foregoing), in each case, (i) with the priority required by
the Collateral Documents and (ii) subject to exceptions and limitations
otherwise set forth in this Agreement (for the avoidance of doubt, including the
limitations and exceptions set forth in Section 4.01) and the Collateral
Documents; and

 

(e)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Sections 6.11 and 6.13 (the “Mortgaged Properties”) duly executed
and delivered by the applicable Loan Party, (ii) a title insurance policy for
such property available in each applicable jurisdiction (the “Mortgage
Policies”) insuring the Lien of each such Mortgage as a valid second-priority
Lien on the property described therein, free of any other Liens except as
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) a
completed Life-of-Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and, if any
improvements on any Mortgaged Property are located within an area designated a
“flood hazard area,” evidence of such flood insurance as may be required under
Section 6.07, (iv) ALTA surveys in form and substance reasonably acceptable to
the Administrative Agent or such existing surveys together with no-change
affidavits sufficient for the title company to remove all standard survey
exceptions from the Mortgage Policies and issue the endorsements required in
clause (ii) above, (v) copies of any existing abstracts and appraisals and
(vi) such legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property;

 

provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets and (B) any other assets that, in the
reasonable judgment of the Administrative Agent and the Borrower, the cost of
creating, perfecting or maintaining such pledges or security interests in such
assets or obtaining title insurance, surveys, abstracts or appraisals in respect
of

 

10

--------------------------------------------------------------------------------


 

such assets shall be excessive in view of the value of such assets or the
practical benefit to the Lenders afforded thereby and (ii) the Liens required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in this
Agreement and the Collateral Documents.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that perfection or compliance
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

 

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).

 

The foregoing definition shall not require (i) control agreements and perfection
by “control” with respect to any Collateral other than, to the extent required
by the Administrative Agent, certificated Equity Interests of the Borrower and,
to the extent constituting Collateral, its Restricted Subsidiaries and
Restricted Subsidiaries of Parent or (ii) landlord waivers, estoppels and
collateral access letters.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements, the Intellectual Property Security Agreements, the
Mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(v), 6.11 or 6.13 and each of the other agreements, instruments
or documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means an Initial Term Commitment, Incremental Term Commitment,
Refinancing Term Commitment of a given Refinancing Series or Commitment in
respect of Replacement Term Loans, as the context may require.

 

“Commitment Letter” means the Amended and Restated Commitment Letter, dated as
of May 7, 2015, among the Borrower and the Commitment Parties.

 

“Commitment Parties” means, collectively, MSSF, Citizens, Macquarie and MIHI
LLC.

 

“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations, and published policies of the FCC.

 

“Company Parties” means, collectively, Parent and its Restricted Subsidiaries,
including the Borrower, and “Company Party” means any one of them.

 

11

--------------------------------------------------------------------------------


 

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May 28, 2015.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)           without duplication and, except with respect to clauses (vii)(B),
(x) and (xi) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period with respect to Parent and its Restricted Subsidiaries:

 

(i)            total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (A) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (B) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (C) non-cash interest payments, (D) the interest component of
Capitalized Leases, (E) net payments, if any, pursuant to interest Swap
Contracts with respect to Indebtedness, (F) amortization of deferred financing
fees, debt issuance costs, commissions and fees, and (G) the interest component
of any pension or other post-employment benefit expense) and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed),

 

(ii)           without duplication, provision for taxes based on income, profits
or capital gains of Parent and the Restricted Subsidiaries, including, without
limitation, federal, state, foreign, local, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations and any
tax distributions made pursuant to Section 7.06(h)(iii),

 

(iii)          depreciation and amortization (including amortization of
intangible assets, deferred financing fees, debt issuance costs, commissions,
fees and expenses, bridge, commitment and other financing fees, discounts,
yield) and other fees and charges (including amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits, of Parent and its Restricted Subsidiaries),

 

(iv)          unusual, exceptional or non-recurring charges, expenses or losses,

 

(v)           non-cash charges, expenses or losses, including, without
limitation, any non-cash expense relating to the vesting of warrants (provided
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),

 

12

--------------------------------------------------------------------------------


 

(vi)          retention, recruiting, relocation and signing bonuses and
expenses, stock option and other equity-based compensation expenses, severance
costs, stay bonuses, transaction fees and expenses and management fees and
expenses, and any one time expense relating to enhanced accounting function or
other transaction costs, including those associated with becoming a public
company (including, without duplication, any such payments made in connection
with the consummation of the Transactions),

 

(vii)         (A) the amount of any restructuring charges and related charges,
restructuring costs, integration costs, transition costs, consolidation and
closing costs for facilities, costs incurred in connection with any
non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring intellectual property development after the
Closing Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the Closing Date and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and (B) the
amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by Parent in good faith to result from
actions taken or expected to be taken in connection with the Transactions or any
Specified Transaction or the implementation of an operational initiative or
operational change after the Closing Date (in each case calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) a duly completed certificate signed by a
Responsible Officer of Parent shall be delivered to the Administrative Agent
together with the Compliance Certificate required to be delivered pursuant to
Section 6.02, certifying that such cost savings, operating expense reductions,
other operating improvements and synergies are (i) reasonably supportable and
quantifiable in the good faith judgment of Parent, and (ii) reasonably
anticipated to be realized within (I) in the case of any such cost savings,
operating expense reductions, other operating improvements and synergies in
connection with the Transactions, 18 months after the Closing Date and (II) in
all other cases, 18 months after the consummation of the Specified Transaction
or the implementation of an initiative or change, which is expected to result in
such cost savings, expense reductions, other operating improvements or
synergies, (y) no cost savings, operating expense reductions and synergies shall
be added pursuant to this clause (vii) to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period and (z) the aggregate add-backs
pursuant to this clause (vii)(B) (plus any adjustments made pursuant to
Section 1.09(c) but excluding any adjustments consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC)) (i) for the Test Period ending June 30, 2016 and the Test
Period ending September 30, 2016, shall not exceed 30% of Consolidated EBITDA
for such Test Period (calculated after giving effect to any such add-backs or
adjustments) and (ii) for the Test Period ending December 31, 2016, and each
Test Period thereafter, shall not exceed 20% of Consolidated EBITDA for such
Test Period (calculated after giving effect to any such add-backs or
adjustments),

 

13

--------------------------------------------------------------------------------


 

(viii)        the pro forma adjustments identified in the quality of earnings
report of PricewaterhouseCoopers LLP provided by Target and made available to
ABRY Partners, LLC or in the Sponsor Model,

 

(ix)          other accruals, payments and expenses (including rationalization,
legal, tax, structuring and other costs and expenses), or any amortization
thereof, related to the Transactions (including all Transaction Expenses),
acquisitions, Investments, dividends, Dispositions, or any amortization thereof,
issuances of Indebtedness or Equity Interests permitted under the Loan Documents
or repayment of debt, issuance of equity securities, refinancing transactions or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated on the Closing Date and any such transaction
undertaken but not completed),

 

(x)           to the extent not already included in Consolidated Net Income,
proceeds of business interruption insurance (to the extent actually received),

 

(xi)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added back,

 

(xii)         any non-cash increase in expenses (A) resulting from the
revaluation of inventory (including any impact of changes to inventory valuation
policy methods including changes in capitalization of variances) or other
inventory adjustments, or (B) due to purchase accounting associated with the
Transactions, or any acquisition constituting an Investment permitted under this
Agreement consummated prior to or after the Closing Date,

 

(xiii)        the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that the amount of such cash dividends or distributions
deducted pursuant to this clause (xiii) in any Test Period shall not exceed such
third party’s pro rata share of the Consolidated EBITDA (to the extent positive)
of such non-wholly owned Restricted Subsidiary for such Test Period,

 

(xiv)        letter of credit fees,

 

(xv)         the amount of fees, indemnifications and reimbursement of expenses
of directors of any Company Party,

 

(xvi)        any Equity Funded Employee Plan Costs,

 

(xvii)       any net loss from disposed, abandoned or discontinued operations or
product lines,

 

(xviii)      [reserved],

 

14

--------------------------------------------------------------------------------


 

(xix)        earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in any case in connection with any acquisition or
other Investment, and

 

(xx)         any costs or expenses incurred relating to environmental
remediation, litigation or other disputes in respect of events and exposures
that occurred prior to the Closing Date;

 

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations or product lines and
(iii) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly owned Restricted Subsidiary;
provided that:

 

(A)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items;

 

(B)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of the Financial Accounting Standards Board’s
Accounting Standards Codification 815 and the International Accounting Standard
Board’s IAS 39 and their respective related pronouncements and interpretations;
and

 

(C)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended June 30, 2015, September 30, 2015,
December 31, 2015, and March 31, 2016, at the Borrower’s option, Consolidated
EBITDA for such fiscal quarters shall be deemed to be $30,648,000, $33,943,000,
$33,463,000 and $28,024,000, respectively, in each case as may be subject to
addbacks and adjustments (without duplication) pursuant to clause (vii)(B) above
and Section 1.09(c) for the applicable Test Period.  For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.09.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of Parent or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the First Lien Obligations (other than in accordance with
the First Lien Parity Intercreditor Agreement) minus

 

15

--------------------------------------------------------------------------------


 

the aggregate amount of cash and Cash Equivalents (other than Restricted Cash)
included on the consolidated balance sheet of Parent and the Restricted
Subsidiaries as of such date, free and clear of all Liens (other than Liens
permitted by Section 7.01); provided that Consolidated First Lien Net Debt shall
not include Indebtedness in respect of letters of credit, except to the extent
of unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated First Lien Net
Debt until three Business Days after such amount is drawn.  For the avoidance of
doubt, it is understood that obligations (i) under Swap Contracts and Treasury
Services Agreements (as defined in the First Lien Credit Agreement) and
(ii) owed by Unrestricted Subsidiaries, do not constitute Consolidated First
Lien Net Debt.

 

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Net Income” means, for any period, the net income (loss) of Parent
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, however, that, without duplication,

 

(a)           any after-tax effect of extraordinary items (including gains or
losses and all fees and expenses relating thereto) for such period shall be
excluded,

 

(b)           the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income shall be excluded,

 

(c)           accruals and reserves that are established or adjusted within 12
months after the Closing Date that are so required to be established or adjusted
as a result of the Transactions (or within 12 months after the closing of any
acquisition that are so required to be established or adjusted as a result of
such acquisition) in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP shall be excluded,

 

(d)           any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person, in each case other than in the ordinary course of business, as
determined in good faith by Parent, shall be excluded,

 

(e)           the net income (loss) for such period of any Person that is not a
Subsidiary of Parent, or is an Unrestricted Subsidiary, or that is accounted for
by the equity method of accounting, shall be excluded; provided that
(x) Consolidated Net Income of Parent shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to Parent or a Restricted Subsidiary thereof in respect of such
period (except to the extent relating to amounts certified by Parent pursuant to
the following clause (y)), and (y) at the option of Parent and without
duplication of the foregoing clause (x), solely while MTN or JV Holdings is a
Restricted Subsidiary and a member of WMS and WMS is not a direct or indirect
Subsidiary of Parent, Consolidated Net Income of Parent for any fiscal quarter
of Parent shall be increased by the amount of distributions determined in good
faith by Parent as being available to be paid from WMS to JV Holdings in respect
of such fiscal quarter pursuant to section 5.2.2 of the WMS LLC Agreement but
not actually paid to JV Holdings during such fiscal quarter,

 

(f)            any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets,

 

16

--------------------------------------------------------------------------------


 

investments in debt and equity securities or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

 

(g)           any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs or any other equity-based compensation shall be excluded, and any cash
charges associated with the rollover, acceleration or payout of Equity Interests
by management of the Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded,

 

(h)           any expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as Parent has made a determination that a reasonable
basis exists for indemnification or reimbursement and only to the extent that
such amount is (A) not denied by the applicable indemnitor in writing within 180
days of the occurrence of such event and (B) in fact indemnified or reimbursed
within 365 days of such determination (with a deduction in the applicable future
period for any amount so added back to the extent not so indemnified or
reimbursed within such 365-day period), shall be excluded,

 

(i)            to the extent covered by insurance and actually reimbursed, or,
so long as Parent has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount (A) is not denied by the applicable carrier in writing
within 180 days of the occurrence of such event and (B) is in fact reimbursed
within 365 days of the date of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within such 365 days), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded,

 

(j)            the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of Parent or is merged into or consolidated with
Parent or any of its Subsidiaries or such Person’s assets are acquired by Parent
or any of its Restricted Subsidiaries shall be excluded (except to the extent
required for any calculation of Consolidated EBITDA on a Pro Forma Basis in
accordance with Section 1.09),

 

(k)           solely for the purpose of determining the Cumulative Credit
pursuant to clause (b) of the definition thereof, the income of any Restricted
Subsidiary of Parent that is not a Guarantor to the extent that the declaration
or payment of dividends or similar distributions by such Restricted Subsidiary
of such income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to Parent or any of its Restricted Subsidiaries that are Guarantors by such
Person during such period in accordance with such documents and regulations, and

 

(l)            the Consolidated Net Income of Parent shall be reduced by the
applicable CNI True-Up Amount (if any).

 

17

--------------------------------------------------------------------------------


 

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to Parent and the Restricted
Subsidiaries), as a result of the Transactions, the Amendment Transactions, any
acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date, or the amortization or write-off
of any amounts thereof.  For the avoidance of doubt, Consolidated Net Income
shall be calculated, including pro forma adjustments, in accordance with
Section 1.09.

 

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
any Indebtedness described in clause (a) of the definition of “Consolidated
Total Net Debt” outstanding on such date that is secured by a Lien on any asset
or property of Parent or any Restricted Subsidiary minus the aggregate amount of
cash and Cash Equivalents (other than Restricted Cash) included on the
consolidated balance sheet of Parent and the Restricted Subsidiaries as of such
date, free and clear of all Liens (other than Liens permitted by Section 7.01);
provided that Consolidated Senior Secured Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Senior Secured
Net Debt until three Business Days after such amount is drawn.  For the
avoidance of doubt, it is understood that obligations (i) under Swap Contracts
and Treasury Services Agreements (as defined in the First Lien Credit Agreement)
and (ii) owed by Unrestricted Subsidiaries, do not constitute Consolidated
Senior Secured Net Debt.

 

“Consolidated Senior Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured Net Debt as of the last day
of such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Parent and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, purchase money debt
and Attributable Indebtedness minus (b) the aggregate amount of cash and Cash
Equivalents (other than Restricted Cash) included on the consolidated balance
sheet of Parent and its Restricted Subsidiaries as of such date, free and clear
of all Liens (other than Liens permitted by Section 7.01); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn.  For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts and Treasury Services Agreements (as defined in the
First Lien Credit Agreement) and (ii) owed by Unrestricted Subsidiaries, do not
constitute Consolidated Total Net Debt.

 

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

 

“Consolidated Working Capital” means, with respect to Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities

 

18

--------------------------------------------------------------------------------


 

as a result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (b) the effects of
purchase accounting, (c) the effect of fluctuations in the amount of accrued or
contingent obligations, assets or liabilities under Swap Contracts or
(d) appreciation of the Dollar relative to other currencies.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness” has the meaning set forth in Section 7.03(x).

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which (i) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Parent or other portfolio companies or (ii) is obligated pursuant to a
commitment agreement to invest its capital as directed by such Person.

 

“Convertible Notes” means the 2.75% convertible senior unsecured convertible
notes due 2035 issued by Parent pursuant to the Convertible Notes Indenture.

 

“Convertible Notes Indenture” means the Indenture dated as of February 18, 2015,
between Parent and U.S. Bank National Association, as trustee and any Permitted
Refinancing thereof.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Second Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans, or any then-existing Credit
Agreement Refinancing Indebtedness (the “Refinanced Debt”); provided that
(i) such Indebtedness has a maturity no earlier, and a Weighted Average Life to
Maturity equal to or greater, than the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount (or accreted
value, if applicable) of the Refinanced Debt plus accrued interest, fees,
premiums (if any) and penalties thereon and fees and expenses associated with
the refinancing, plus an amount equal to any existing commitments unutilized
thereunder, (iii) the covenants and events of default of such Indebtedness are,
taken as a whole, not materially more favorable to the investors providing such
Indebtedness than those contained in the documentation governing the Refinanced
Debt (except for (x) covenants or other provisions applicable only to periods
after the Maturity Date of the applicable Facility existing at the time of
incurrence of such Credit Agreement Refinancing Indebtedness and (y) any
financial maintenance covenant to the extent such covenant is also added for the
benefit of the lenders under the Refinanced Debt) or otherwise reflect market
terms and conditions (as reasonably determined by Parent) at the time of
incurrence or issuance of such Credit Agreement Refinancing Indebtedness,
(iv) the Effective Yield with respect such Credit Agreement Refinancing
Indebtedness shall be determined by Parent and the lenders providing such Credit
Agreement Refinancing Indebtedness, (v) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained, (vi) such Indebtedness is not at any time guaranteed by
any Subsidiary other

 

19

--------------------------------------------------------------------------------


 

than Guarantors, (vii) to the extent secured, such Indebtedness is not secured
by property other than the Collateral, (viii) if the Refinanced Debt is
subordinated in right of payment to, or to the Liens securing, the Obligations,
then any Credit Agreement Refinancing Indebtedness shall be subordinated in
right of payment to, or to the Liens securing, the Obligations, as applicable,
on terms (a) at least as favorable (taken as a whole) (as reasonably determined
by Parent) to the Lenders as those contained in the documentation governing the
Refinanced Debt or (b) otherwise reasonably acceptable to the Administrative
Agent, (ix) any Credit Agreement Refinancing Indebtedness shall be pari passu or
junior in right of payment and, if secured, secured on a pari passu or junior
basis, with respect to security, with respect to the Term Facility, to the
extent outstanding, (x) if such Credit Agreement Refinancing Indebtedness is
secured, the requirements in the proviso at the end of Section 7.03 have been
satisfied, and (xi) no Credit Agreement Refinancing Indebtedness that is a Term
Loan shall be mandatorily prepaid prior to repayment in full of (or, if junior
in right of payment or as to security, on a junior basis with respect to) the
Initial Term Loans unless, solely in the case such Credit Agreement Refinancing
Indebtedness is pari passu in right of payment and security with the Initial
Term Loans, accompanied by at least a ratable payment of the Initial Term Loans,
and any such Credit Agreement Refinancing Indebtedness that is pari passu in
right of payment and security with the Initial Term Loans may participate on a
pro rata basis or on less than a pro rata basis (but not greater than pro rata
basis) in any mandatory prepayments hereunder.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)           $25,000,000, plus

 

(b)           the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(c)           (i) the cumulative amount of cash and Cash Equivalent proceeds
from the sale or issuance of Qualified Equity Interests of Parent or Equity
Interests of any direct or indirect parent of Parent after the Amendment No. 1
Effective Date to a Person other than a Loan Party or a Restricted Subsidiary
and on or prior to such time (including upon exercise of warrants or options)
(other than Excluded Contributions or any amount designated as a Cure Amount or
used for Equity Funded Employee Plan Costs) which proceeds have been contributed
as common equity to the capital of Parent and (ii) the Qualified Equity
Interests of Parent (or Equity Interests of any direct or indirect parent of
Parent) (other than Excluded Contributions or any amount designated as a Cure
Amount or used for Equity Funded Employee Plan Costs) issued upon conversion of
Indebtedness or Disqualified Equity Interests of Parent or any Restricted
Subsidiary of Parent owed to a Person other than a Loan Party or a Restricted
Subsidiary of a Loan Party not previously applied for a purpose (including a
Cure Amount) other than use in the Cumulative Credit, plus

 

(d)           100% of the fair market value (as reasonably determined by Parent)
of marketable securities or other property received by Parent or a Restricted
Subsidiary from any Person other than a Loan Party or a Restricted Subsidiary
contributed to the common capital of Parent or in exchange for, or for the net
cash proceeds of the issuance of Qualified Equity Interests of Parent (or any
direct or indirect parent) contributed to the common capital of Parent, received
after the Closing Date (other than Excluded Contributions or any amount
designated as a Cure Amount or used for Equity Funded Employee Plan Costs), plus

 

(e)           100% of the aggregate amount received by Parent or any Restricted
Subsidiary of Parent in cash and Cash Equivalents from:

 

20

--------------------------------------------------------------------------------


 

(i)            the sale, transfer or other disposition (other than to Parent or
any such Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary or any minority Investments, or

 

(ii)           any dividend or other distribution by an Unrestricted Subsidiary
or received in respect of minority Investments, or

 

(iii)          any interest, returns of principal, repayments and similar
payments by such Unrestricted Subsidiary or received in respect of any minority
Investment,

 

provided that in the case of clauses (i), (ii) and (iii), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y),
provided, further, that no increase in the Cumulative Credit pursuant to this
clause (e) shall result in a duplicative increase in any applicable Investment
basket in Section 7.02 by virtue of a Return thereon, plus

 

(f)            in the event any Unrestricted Subsidiary has been re-designated
as a Restricted Subsidiary or has been merged, consolidated or amalgamated with
or into, or transfers or conveys all or substantially all of its assets to, or
is liquidated into, Parent or a Restricted Subsidiary, the fair market value of
the Investments of Parent and the Restricted Subsidiaries made in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent the original Investment in such Unrestricted Subsidiary was made
after the Closing Date pursuant to Section 7.02(c)(iii)(C)(y) or
Section 7.02(n)(y), plus

 

(g)           [reserved], plus

 

(h)           an amount equal to any net after-tax returns in cash and Cash
Equivalents (including dividends, interest, distributions, returns of principal,
sale proceeds, repayments, income and similar amounts) actually received by any
Loan Party in respect of any Investments pursuant to Section 7.02 (other than
Sections 7.02(c)(iii)(C)(y) and Section 7.02(n)(y)); provided that no increase
in the Cumulative Credit pursuant to this clause (h) shall result in a
duplicative increase in any applicable Investment basket in Section 7.02 by
virtue of a Return thereon, plus

 

(i)            to the extent not required to prepay Loans in accordance with
Section 2.05(b), the aggregate amount of all Net Proceeds actually received by
Parent or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of any assets of any Unrestricted Subsidiary since the Closing
Date, plus

 

(j)            [reserved], plus

 

(k)           to the extent not otherwise required to pay down the Term Loans,
an amount equal to Declined Proceeds, minus

 

(l)            any amount of the Cumulative Credit used to make Investments
pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y) after the Closing
Date and prior to such time, minus

 

21

--------------------------------------------------------------------------------


 

(m)          any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(f)(A) or
7.06(g) after the Closing Date and prior to such time, minus

 

(n)           any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.

 

“Cure Amount” has the meaning set forth in Section 8.04(a).

 

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

 

“Current Assets” means, with respect to Parent and its Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Parent and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).

 

“Current Liabilities” means, with respect to Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Parent and its Restricted Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest expense, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue, (f) any
Revolving Credit Exposure or Revolving Credit Loans and (g) the current portion
of pension liabilities.

 

“Debt Fund Affiliate” means any Affiliate of Holdings or the Sponsor (other than
a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” (a) prior to the Discharge of the First Lien Secured
Obligations, has the meaning assigned to such term in the First Lien Credit
Agreement or other applicable First Lien Loan Document, and (b) thereafter, has
the meaning set forth in Section 2.05(b)(viii).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.

 

22

--------------------------------------------------------------------------------


 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

 

“Designated First Lien Representative” means the “Designated First Lien
Representative” as defined in the Closing Date Intercreditor Agreement.

 

“Discharge of First Lien Credit Agreement Obligations” means the “Discharge of
First Lien Credit Agreement Obligations” as defined in the Closing Date
Intercreditor Agreement.

 

“Discharge of First Lien Secured Obligations” means the “Discharge” of “First
Lien Secured Obligations”, each as defined in the Closing Date Intercreditor
Agreement.

 

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

 

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-4.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
2.05(a)(v)(C)(1) or 2.05(a)(v)(D)(1), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

 

23

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than (i) solely for Qualified Equity Interests and
cash in lieu of fractional shares or (ii) as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), in whole
or in part, (c) provides for the scheduled payments of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date at the
time of issuance of such Equity Interests; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of Holdings
(or any direct or indirect parent thereof), Parent or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Parent or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Disqualified Institution” means such Persons who are competitors of Parent and
its Subsidiaries that are separately identified in writing by Parent to the
Administrative Agent from time to time and any of their Affiliates (other than
any such Affiliate that is affiliated with a financial investor in such Person
and that is not itself an operating company or otherwise an Affiliate of an
operating company so long as such Affiliate is a bona fide Fund) that are either
(a) identified in writing by Parent or the Sponsor to the Administrative Agent
from time to time or (b) clearly identifiable on the basis of such Affiliate’s
name.

 

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

24

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness, but excluding any
arrangement, structuring, ticking, or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders and, if
applicable, consent fees for an amendment paid generally to consenting Lenders;
provided that with respect to any Indebtedness that includes a “LIBOR floor” or
“Base Rate floor,” (a) to the extent that the Eurocurrency Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (b) to
the extent that the Eurocurrency Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

 

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

 

“Embargoed Person” has the meaning set forth in Section 6.21(c).

 

“EMC Intermediate” means EMC Intermediate, LLC, a Delaware limited liability
company and direct parent of Holdings.

 

“EMC Parent” means EMC Acquisition Holdings, LLC, a Delaware limited liability
company.

 

“EMC Parent Preferred Units” means units of preferred membership interests, $100
original issue price per unit, in EMC Parent issued on the Closing Date.

 

“Enforcement Qualifications” has the meaning set forth in Section 5.04.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any

 

25

--------------------------------------------------------------------------------


 

contract, agreement or other consensual arrangement to the extent liability is
assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of Parent or net cash proceeds of an issuance of Qualified Equity
Interests of Parent or Equity Interests of any direct or indirect parent of
Parent (other than amounts designated as Excluded Contributions, any amount
designated as a Cure Amount or any amount used in the Cumulative Credit or to
incur Contribution Indebtedness).

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code or Section 302 of ERISA).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for, and that could reasonably be expected to result in, the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA, whether or
not waived; (h) a failure by a Loan Party, any Restricted Subsidiary or any
ERISA Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to a Loan Party or any Restricted Subsidiary; or
(j) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums

 

26

--------------------------------------------------------------------------------


 

due but not delinquent under Section 4007 of ERISA, upon a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
interest settlement rates for deposits in Dollars (as published by Reuters on
page LIBOR01 of the Reuters Screen (or another commercially available source
providing quotations of such rate as designated by the Administrative Agent from
time to time)) (as set forth by (i) the Intercontinental Exchange Group,
(ii) any publicly available successor service or entity that has been authorized
by the U.K. Financial Conduct Authority to administer the London Interbank
Offered Rate or (iii) any publicly available service selected by the
Administrative Agent that has been nominated by such an entity as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be the interest rate per annum determined by the
Administrative Agent in consultation with the Borrower, and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such date by
reference to the interest settlement rates for deposits in Dollars (as published
by Reuters on page LIBOR01 of the Reuters Screen (or another commercially
available source providing quotations of such rate as designated by the
Administrative Agent from time to time)) with a term of one month (as set forth
by (i) the InterContinental Exchange Group, (ii) any publicly available
successor service or entity that has been authorized by the U.K. Financial
Conduct Authority to administer the London Interbank Offered Rate or (iii) any
publicly available service selected by the Administrative Agent that has been
nominated by such an entity as an authorized information vendor for the purpose
of displaying such rates);

 

in the case of clauses (a) and (b) above, multiplied by Statutory Reserves;
provided that (i) in the case of clauses (a) and (b) above, the Eurocurrency
Rate with respect to Initial Term Loans, shall not be less than 1.00% per annum
and (ii) in no event shall the Eurocurrency Rate be less than zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such period,

 

27

--------------------------------------------------------------------------------


 

(ii)                                  an amount equal to the amount of all
non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income,

 

(iii)                               decreases in Consolidated Working Capital
for such period (other than any such decreases arising from acquisitions or
dispositions (outside of the ordinary course of business) by Parent and its
Restricted Subsidiaries completed during such period),

 

(iv)                              an amount equal to the aggregate net non-cash
loss on Dispositions by Parent and its Restricted Subsidiaries during such
period (other than sales in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income,

 

(v)                                 expenses deducted from Consolidated Net
Income during such period in respect of expenditures made during any prior
period for which a deduction from Excess Cash Flow was made in such period
pursuant to clause (b)(xi), (xii), (xiii), (xv) or (xvi) below, and

 

(vi)                              cash income or gain (actually received in
cash) excluded from the calculation of Consolidated Net Income for such period
pursuant to the definition thereof, minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income, and cash
charges included in clauses (a) through (k) of the definition of “Consolidated
Net Income”,

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (xi) below in prior fiscal years, the amount of Capital
Expenditures or acquisitions of intellectual property or Capitalized Software
Expenditures to the extent not expensed or accrued during such period and made
in cash during such period, except to the extent that such Capital Expenditures
or acquisitions were financed with the proceeds of the incurrence of
Indebtedness (other than Revolving Credit Loans or extensions of credit under
any revolving credit facility or similar facility or other short term
Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness of Parent or its Restricted Subsidiaries, except to the
extent financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Extended Term Loans, Refinancing Term Loans, Incremental Term
Loans, Replacement Term Loans or Incremental Equivalent Debt and any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase but excluding (X) all other
prepayments, buybacks and purchases of Term Loans by the Borrower, Parent or
Holdings (but excluding prepayments referred to in clause (B) above) and (Y) all
prepayments of Revolving Credit Loans, Extended Revolving Credit Loans,
Refinancing Revolving Credit Loans

 

28

--------------------------------------------------------------------------------


 

and Incremental Revolving Loans) and all prepayments in respect of any other
revolving credit facility, except to the extent there is an equivalent permanent
reduction in commitments thereunder,

 

(iv)                              an amount equal to the aggregate net non-cash
gain on Dispositions by Parent and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
dispositions by Parent and its Restricted Subsidiaries during such period),

 

(vi)                              cash payments by Parent and its Restricted
Subsidiaries during such period in respect of long-term liabilities of Parent
and its Restricted Subsidiaries other than Indebtedness to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income, except to the extent financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any revolving credit facility or similar facility or other short
term Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

(vii)                           without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Investments and
acquisitions made in cash during such period pursuant to Section 7.02 (other
than Section 7.02(a), (c), (h), (l), (r)(ii), (u) and (w)), except to the extent
that such Investments and acquisitions were financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any revolving credit facility or similar facility or other short
term Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

(viii)                        the amount of Restricted Payments paid during such
period pursuant to Section 7.06(c), (f), (g)(y) (other than with respect to
clauses (c) and (d) under the definition of “Cumulative Credit”), (h) (and in
the case of clause (iv) thereof, only to the extent the cash payments in respect
of such Investment would otherwise have been deducted from Excess Cash Flow
pursuant to preceding clause (vii)), (i) and (j)(i) and (k), except to the
extent such Restricted Payments were financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any revolving credit facility or similar facility or other short
term Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

(ix)                              the aggregate amount of expenditures actually
made by Parent and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period, except to the extent such
expenditures were financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any revolving
credit facility or similar facility or other short term Indebtedness) by such
Person or any of its Restricted Subsidiaries,

 

(x)                                 the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by Parent and its
Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness, except to the extent such
payments were financed with the proceeds of the incurrence of Indebtedness

 

29

--------------------------------------------------------------------------------


 

(other than Revolving Credit Loans or extensions of credit under any revolving
credit facility or similar facility or other short term Indebtedness) by such
Person or any of its Restricted Subsidiaries,

 

(xi)                              without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by Parent and its Restricted Subsidiaries pursuant to binding
contracts or executed letters of intent (the “Contract Consideration”) entered
into prior to or during such period relating to Permitted
Acquisitions, Investments (other than Investments made pursuant to
Section 7.02(a), (c) or (r)(ii) or (v)), Capital Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property (to the extent
not expensed) to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of Parent following the end of
such period; provided that to the extent the aggregate amount actually utilized
to finance such acquisitions, Investments, Capital Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property during such
period of four consecutive fiscal quarters (excluding any portion thereof
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any revolving credit
facility or similar facility or other short term Indebtedness)) is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

 

(xii)                           the amount of cash taxes (including penalties
and interest or tax reserves) paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

 

(xiii)                        cash expenditures in respect of Swap Contracts
during such period to the extent not deducted in arriving at such Consolidated
Net Income,

 

(xiv)                       any payment of cash to be amortized or expensed over
a future period and recorded as a long-term asset (so long as any such
amortization or expense in such future period is added back to Excess Cash Flow
in such future period as provided in clause (a)(ii) above),

 

(xv)                          reimbursable or insured expenses incurred during
such fiscal year to the extent that such reimbursement has not yet been received
and to the extent not deducted in arriving at such Consolidated Net Income,

 

(xvi)                       the amount of Tax Distributions actually distributed
for such period pursuant to Section 7.06(h)(iii), and

 

(xvii)                    cash expenditures for costs and expenses in connection
with acquisitions or Investments, dispositions and the issuance of equity
interests or Indebtedness, except to the extent deducted in arriving at such
Consolidated Net Income.

 

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for Parent and its Restricted Subsidiaries on a consolidated basis.

 

30

--------------------------------------------------------------------------------


 

“Excess Cash Flow Period” means (A) initially, the period from January 1, 2017
to December 31, 2017, and (B) thereafter, each succeeding fiscal year of Parent,
but in all cases for purposes of calculating the Cumulative Retained Excess Cash
Flow Amount shall only include such fiscal years (or other period) for which
financial statements and a Compliance Certificate have been delivered in
accordance with Sections 6.01(a) and 6.02(a) and for which any prepayments
required by Section 2.05(b)(i) (if any) have been made (it being understood that
the Retained Percentage of Excess Cash Flow for any Excess Cash Flow Period
shall be included in the Cumulative Retained Excess Cash Flow Amount regardless
of whether a prepayment is required by Section 2.05(b)(i)).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters),
(ii) motor vehicles, airplanes and other assets subject to certificates of
title, to the extent a Lien therein cannot be perfected by the filing of a UCC
financing statement, (iii) commercial tort claims where the amount of damages
claimed by the applicable Loan Party is less than $2,500,000, (iv) governmental
licenses, state or local franchises, charters and authorizations and any other
property and assets to the extent that the Administrative Agent may not validly
possess a security interest therein under, or such security interest is
restricted by, applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization, other than to the extent such prohibition or
limitation is rendered ineffective under the UCC or other applicable Law
notwithstanding such prohibition (but excluding proceeds of any such
governmental license), (v) any lease, license, permit or agreement to the extent
that, and so long as, a grant of a security interest therein (A) is prohibited
by applicable Law other than to the extent such prohibition is rendered
ineffective under the UCC or other applicable Law notwithstanding such
prohibition, (B) to the extent and for so long as it would violate the terms
thereof (in each case, after giving effect to the relevant provisions of the UCC
or other applicable Laws) or would give rise to a termination right thereunder
in favor of a party thereto other than the Borrower or a Guarantor (except to
the extent such provision is overridden by the UCC or other applicable Laws), in
each case, other than the proceeds thereof and (a) excluding any such agreement
that relates to Credit Agreement Refinancing Indebtedness or Permitted Ratio
Debt and (b) only to the extent that and for so long as such limitation on such
pledge or security interest is otherwise permitted under Section 7.09, or
(C) would result in material adverse tax consequences as reasonably determined
by Parent in consultation with the Administrative Agent, (vi) Margin Stock,
(vii) Equity Interests and assets of (A) Unrestricted Subsidiaries, special
purpose entities and not for profit subsidiaries and (B) captive insurance
Subsidiaries, (viii) Equity Interests in joint ventures and non-wholly owned
Subsidiaries, in each case, which cannot be pledged without the consent of a
third party (that is not a Loan Party), to the extent such consent has not been
obtained (other than to the extent such limitation is rendered ineffective under
the UCC or other applicable law), (ix) any property subject to a Lien permitted
by Section 7.01(u) or (aa) (to the extent relating to a Lien originally incurred
pursuant to Section 7.01(u)) to the extent that a grant of a security interest
therein would violate or invalidate such underlying obligations or create a
right of termination in favor of any other party thereto (other than a Loan
Party) or otherwise require consent thereunder (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law),
(x) letter of credit rights, except to the extent constituting support
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights, other than the filing of a UCC
financing statement), (xi) cash and Cash Equivalents (other than cash and Cash
Equivalents representing proceeds of Collateral as to which perfection of the
security interest in such proceeds is accomplished solely by the filing of a UCC
financing statement), deposit and other bank and securities accounts (including
securities entitlements and related assets) (in each case, other than proceeds
of

 

31

--------------------------------------------------------------------------------


 

Collateral held in such accounts as to which perfection of the security interest
in such proceeds is accomplished solely by the filing of a UCC financing
statement) and any other assets requiring perfection through control agreements
or by “control” (other than in respect of (x) certificated Equity Interests in
the Borrower and in wholly owned Restricted Subsidiaries and (y) promissory
notes, which Equity Interests and/or promissory notes, as the case may be, are
otherwise required to be pledged), (xii) any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of such intent-to-use trademark application (or any
registration that issues therefrom) under applicable federal law and
(xiii) intercompany Indebtedness owed by any Foreign Subsidiary solely to the
extent that a pledge thereof would result in material adverse tax consequences
(as determined by the Administrative Agent in consultation with the Borrower);
provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses
(i) through (xiii) (unless such Proceeds, substitutions or replacements would
independently constitute Excluded Assets referred to in clauses (i) through
(xiii)). Neither the Borrower nor any Guarantor shall be required to take any
action under the law of any non-U.S. jurisdiction to create or perfect a
security interest in any assets located outside the United States or any other
assets that require such action, including any intellectual property registered
in any non-U.S. jurisdiction (and no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction shall be required).

 

“Excluded Contribution” means, at any time, the amount of cash capital
contributions to Parent or net after-tax proceeds from the sale or issuance of
Qualified Equity Interests of Parent (or any direct or indirect parent of
Parent) actually received by Parent as a cash common equity contribution (or
issuances of debt securities (other than debt securities that are contractually
subordinated to the Obligation) that have been converted into or exchanged for
any such Qualified Equity Interests) (other than any amount designated as a Cure
Amount or Contribution Indebtedness, used for Equity Funded Employee Plan Costs
or included for purposes of determining the Cumulative Credit) and designated by
Parent to the Administrative Agent as an Excluded Contribution on the date such
capital contributions are made or such Equity Interests are sold or issued.

 

“Excluded Information” has the meaning set forth in Section 2.05(a)(v)(F).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Domestic Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is
prohibited or restricted by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or if guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization, (c) any other Subsidiary with respect to which, in the reasonable
judgment of the Borrower and the Designated First Lien Representative or, if the
Discharge of First Lien Secured Obligations has occurred, the Administrative
Agent, the burden or cost of providing a Guarantee shall be excessive in view of
the benefits to be obtained by the Lenders therefrom, (d) any not-for-profit
Subsidiaries, (e) any Unrestricted Subsidiaries, (f) any CFC Holding Company,
(g) any Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary that is
a CFC, (h) captive insurance Subsidiaries and (i) each other Restricted
Subsidiary acquired pursuant to a Permitted Acquisition permitted hereunder and
financed with assumed secured Indebtedness, and each Restricted Subsidiary
acquired in such Permitted Acquisition permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition permitted
hereunder.

 

“Executive Order” has the meaning set forth in Section 6.21(a).

 

32

--------------------------------------------------------------------------------


 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

 

“Extended Revolving Credit Commitments” means the “Extended Revolving Credit
Commitments” (or any comparable term) as defined in the First Lien Credit
Agreement.

 

“Extended Revolving Credit Loans” means the “Extended Revolving Credit Loans”
(or any comparable term) as defined in the First Lien Credit Agreement.

 

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

 

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.16(d).

 

“Extension Election” has the meaning set forth in Section 2.16(c).

 

“Extension Request” has the meaning set forth in Section 2.16(a).

 

“Extension Series” has the meaning set forth in Section 2.16(a).

 

“Facility” means the Term Facility, a given Extension Series of Extended Term
Loans, a given Class of Incremental Term Loans or a given Refinancing Series of
Refinancing Term Loans, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or other administrative guidance promulgated thereunder, any
agreement entered into pursuant to Section 1471(b) of the Code and any
intergovernmental agreements (and related laws and regulations) implementing the
foregoing.

 

“FCC” means the Federal Communications Commission.

 

“FCC Authorizations” means all Licenses issued or granted by the FCC in
connection with the operation of the business of Parent or any Restricted
Subsidiary of Parent, all renewals and extensions thereof, and all applications
filed with the FCC to which Parent or any Restricted Subsidiary of Parent is a
party.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

33

--------------------------------------------------------------------------------


 

“Fee Letter” means the Amended and Restated Fee Letter, dated as of May 7, 2015,
among the Borrower and the Commitment Parties.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Lien Administrative Agent” has the meaning assigned to the term
“Administrative Agent” under and as defined in the First Lien Credit Agreement
and shall include any successor administrative agent under the First Lien Credit
Agreement.

 

“First Lien Credit Agreement” means the “First Lien Credit Agreement” as defined
in the Closing Date Intercreditor Agreement.

 

“First Lien Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” (or any comparable term) as defined in the First Lien
Credit Agreement.

 

“First Lien Incremental Equivalent Debt” means the “Incremental Equivalent Debt”
(or any comparable term) as defined in the First Lien Credit Agreement.

 

“First Lien Incremental Term Loans” means the “Incremental Term Loans” (or any
comparable term) as defined in the First Lien Credit Agreement.

 

“First Lien Loan Documents” means the “First Lien Loan Documents” as defined in
the Closing Date Intercreditor Agreement.

 

“First Lien Obligations” means the “Obligations” (or any comparable term) as
defined in the First Lien Credit Agreement.

 

“First Lien Parity Intercreditor Agreement” means the “First Lien Parity
Intercreditor Agreement” (as defined in the Closing Date Intercreditor
Agreement), in form and substance reasonably acceptable to the Administrative
Agent.

 

“First Lien Secured Obligations” means the “First Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.

 

“First Lien Term Facility” means the First Lien Term Loans and commitments in
respect thereof.

 

“First Lien Term Loans” means the “Term Loans” (or any comparable term) as
defined in the First Lien Credit Agreement.

 

“Fixed Amounts” has the meaning set forth in Section 1.12.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(vi).

 

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vi).

 

34

--------------------------------------------------------------------------------


 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Restricted Subsidiary with respect to employees outside the United
States.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which is
not a Domestic Subsidiary.

 

“Foreign Subsidiary Excess Cash Flow” has the meaning set forth in
Section 2.05(b)(v).

 

“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in loans, bonds and other
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if Parent notifies the Administrative Agent that Parent requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies Parent that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS), then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“GEE Acquisition” means the acquisition by Parent of 100% of the Equity
Interests of EMC Intermediate pursuant to the GEE Acquisition Agreement.

 

“GEE Acquisition Agreement” means that certain Interest Purchase Agreement by
and between EMC Parent, as seller, and Parent, as buyer (together with all
exhibits, annexes and schedules thereto).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 

“Granting Lender” has the meaning set forth in Section 10.07(h).

 

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect

 

35

--------------------------------------------------------------------------------


 

of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include Parent, EMC Intermediate, Holdings, the
Borrower (solely with respect to its Secured Obligations other than its direct
Secured Obligations as a primary obligor (as opposed to a guarantor) under the
Loan Documents), JV Holdings and each other Restricted Subsidiary of Parent that
shall have become a Guarantor pursuant to Section 6.11, it being understood and
agreed that Parent in its sole discretion may cause any Restricted Subsidiary
that is not a Guarantor to Guarantee the Obligations by causing such Restricted
Subsidiary to execute a Joinder Agreement, and any such Restricted Subsidiary
shall be a Guarantor and Subsidiary Guarantor hereunder for all purposes.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, medical waste, in each case
regulated under Environmental Laws.

 

“Holdings” means EMC Acquisition, LLC, a Delaware limited liability company.

 

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(y).

 

“Incremental Facility” means any credit facility established with respect to any
Incremental Term Commitments in accordance with Section 2.14 and any Incremental
Equivalent Debt.

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

 

“Incremental Request” has the meaning set forth in Section 2.14(a).

 

“Incremental Revolving Credit Commitments” means the “Incremental Revolving
Credit Commitments” (or any comparable term) as defined in the First Lien Credit
Agreement.

 

“Incremental Revolving Loan” means the “Incremental Revolving Loan” (or any
comparable term) as defined in the First Lien Credit Agreement.

 

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

 

36

--------------------------------------------------------------------------------


 

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all obligations, contingent or otherwise, of
such Person as an account party in respect of outstanding letters of credit
(including standby and commercial), bankers’ acceptances and bank guaranties;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services;

 

(e)                                  Indebtedness (excluding prepaid interest
thereon) of others secured by a Lien on property owned or being purchased by
such Person, whether or not such Indebtedness shall have been assumed by such
Person;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests if and to the extent that the foregoing would
constitute indebtedness or a liability in accordance with GAAP; and

 

(h)                                 to the extent not otherwise included above,
all Guarantees of such Person in respect of Indebtedness of others described in
clauses (a) through (g) in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of Parent and its Restricted Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (C) exclude (i) trade
accounts and accrued expenses payable in the ordinary course of business,
(ii) any earn-out obligation until such obligation is not paid after becoming
due and payable, (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business, (iv) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller and (v) Indebtedness of any
parent entity appearing on the balance sheet of Parent, or by reason of push
down accounting under GAAP.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of Indebtedness of any Person for purposes of clause
(e) that is expressly made non-recourse or limited recourse (limited solely to
the assets securing such Indebtedness) to such Person shall be deemed to be
equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness and
(y) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

 

37

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, all Taxes imposed on or
with respect to any payment under any Loan Documents, other than (i) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it in lieu of net income Taxes, in each case
imposed by a jurisdiction as a result of such recipient being organized in or
having its principal office or, in the case of any Lender, applicable Lending
Office in such jurisdiction, or as a result of any other present or former
connection between such recipient and such jurisdiction, other than any
connections arising solely from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (ii) any Taxes
attributable to the failure of such Agent or Lender to comply with
Section 3.01(d), (iii) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (a), (iv) in the case of a Lender (other than
an assignee pursuant to a request by the Borrower under Section 3.07(a)), any
U.S. federal withholding Tax that is in effect and would apply to amounts
payable hereunder pursuant to a Law in effect at the time such Lender becomes a
party to this Agreement, or designates a new Lending Office, except to the
extent such Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower or any Guarantor with respect to such
withholding Tax pursuant to Section 3.01, and (v) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of Parent, qualified to perform the task for which it has
been engaged and that is independent of Parent and its Affiliates.

 

“Information” has the meaning set forth in Section 10.08.

 

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01 in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14).  The aggregate amount of the Initial
Term Commitments is $92,000,000.

 

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

 

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

 

“Intercreditor Agreements” means, collectively, (i) the Closing Date
Intercreditor Agreement, (ii) any Parity Intercreditor Agreement and (iii) any
other intercreditor agreement required pursuant to this Agreement, in each case
to the extent then in effect.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be

 

38

--------------------------------------------------------------------------------


 

Interest Payment Dates and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months or less than one month (but other than a one
week period unless consented to by the Administrative Agent) thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period (other than an Interest
Period having a duration of less than one month) that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person by (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Parent and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of covenant compliance, the amount of any Investment at
any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the
Cumulative Credit pursuant to Section 7.02(c)(iii)(C)(y) or
Section 7.02(n)(y) and (y) Returns which increase the Cumulative Credit pursuant
to clause (h) of the definition thereof) any Returns of Parent or a Restricted
Subsidiary in respect of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.15.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Joinder Agreement attached as Exhibit M hereto or in such other form agreed by
the Administrative Agent.

 

“Junior Financing” has the meaning set forth in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“JV Holdings” means the Restricted Subsidiary entitled to allocations and
distributions with respect to the Equity Interests of WMS, which Restricted
Subsidiary shall be a Subsidiary Guarantor.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended

 

39

--------------------------------------------------------------------------------


 

Term Loans, Incremental Term Loans, Refinancing Term Loans, Replacement Term
Loans and Refinancing Term Commitments, in each case as extended in accordance
with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LCA Election” has the meaning set forth in Section 1.12.

 

“LCA Test Date” has the meaning set forth in Section 1.12.

 

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans, which refusal or failure is not cured
within one business day after the date of such refusal or failure, unless such
Lender notifies the Administrative Agent in writing that such refusal or failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, (ii) the failure of any Lender to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one business day of the date when due, unless the subject of
a good faith dispute, (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has stated publicly that it will generally
not comply with its funding obligations under any loan agreements, credit
agreements, and other similar agreements, (iv) a Lender has failed to confirm in
a manner reasonably satisfactory to the Administrative Agent that it will comply
with its funding obligations under this Agreement (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (iv) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(v) a Distressed Person has admitted in writing that it is insolvent or such
Distressed Person becomes subject to a Lender-Related Distress Event.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), (i)  a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, (ii) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person, or any Person that directly or indirectly controls such Distressed
Person or is subject to a forced liquidation, (iv) such Distressed Person makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any governmental authority having regulatory authority over
such Distressed Person to be, insolvent or bankrupt or (v) such Distressed
Person becomes the subject of a Bail-In Action; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof.

 

40

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“License” means any license, registration, accreditation, approval,
qualification, provider number, right, privilege, consent, permit or other
authorization issued by any Governmental Authority (including the FCC), together
with any amendments, supplements and other modifications thereto.

 

“Licensed Activities” means, with respect to any Person, any transactions,
investments or other activities by such Person in or with a Sanctioned Country
to the extent that such transactions, investments or other activities are in
compliance with a license issued to such Person by OFAC, the U.S Department of
State, or the U.S Department of Commerce Bureau of Industry and Security, as
required by the applicable requirements of Law.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature in respect of such asset (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Acquisition” has the meaning set forth in Section 1.12.

 

“Loan” means an extension of credit under Article 2 by a Lender to the Borrower
in the form of a Term Loan (including any Initial Term Loans, any Incremental
Term Loans, any Extended Term Loans, any Refinancing Term Loans and any
Replacement Term Loans).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Amendment No. 1 and any Refinancing
Amendment, Incremental Amendment or Extension Amendment, (v) each Intercreditor
Agreement, (vi) any other document or instrument designated by the Borrower and
the Administrative Agent as a “Loan Document” and (vii) any amendment or joinder
(including, without limitation, any Joinder Agreement) to this Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“LTM EBITDA” means Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered pursuant to
Section 4.01(f), 6.01(a) or (b), determined on Pro Forma Basis.

 

“Macquarie” means Macquarie Capital (USA) Inc.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have (a) on the Closing Date, a Material Adverse Effect (as defined in the
Acquisition Agreement) or (b) after the Closing Date, a material adverse effect
on (i) the business, assets, financial condition or results of operations of
Parent and its Restricted

 

41

--------------------------------------------------------------------------------


 

Subsidiaries, taken as a whole, (ii) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under any
Loan Document to which the Borrower or any of the Loan Parties is a party or
(iii) the material rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents, taken as a whole, including the legality,
validity, binding effect or enforceability of the Loan Documents.

 

“Material Domestic Subsidiary” means, at any date of determination, each of
Parent’s Domestic Subsidiaries that are Restricted Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 5.0% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5.0% of the consolidated gross revenues of
Parent and its Restricted Subsidiaries for such period, in each case determined
in accordance with GAAP; provided that if, at any time and from time to time
after the Closing Date, Domestic Subsidiaries that are not Guarantors solely
because they do not meet the thresholds set forth in clauses (a) or (b) comprise
in the aggregate more than 5.0% of Total Assets as of the end of the most
recently ended fiscal quarter of Parent for which financial statements have been
delivered pursuant to Section 6.01 or more than 5.0% of the consolidated gross
revenues of Parent and its Restricted Subsidiaries for such Test Period, then
Parent shall, not later than 45 days after the date by which financial
statements for such quarter or Test Period, as applicable, are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
applicable to such Subsidiary.

 

“Material Foreign Subsidiary” means, at any date of determination, each of
Parent’s Foreign Subsidiaries (a) whose total assets at the last day of the most
recent Test Period were equal to or greater than 5.0% of Total Assets at such
date or (b) whose gross revenues for such Test Period were equal to or greater
than 5.0% of the consolidated gross revenues of Parent and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Foreign Subsidiaries not meeting the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of Parent for which financial statements
have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of Parent and its Restricted Subsidiaries for such
Test Period, then Parent shall, not later than 45 days after the date by which
financial statements for such quarter or Test Period, as applicable, are
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Foreign Subsidiaries
as “Material Foreign Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.”

 

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to Parent and its Subsidiaries or their
respective securities for purposes of United States federal and state securities
laws and (c) not of a type that would be publicly disclosed in connection with
any issuance by Parent or any of its Subsidiaries of debt or equity securities
issued pursuant to a public offering, a Rule 144A offering or other private
placement where assisted by a placement agent.

 

“Material Real Property” means any fee-owned Real Property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $2,500,000 (at the Closing Date or, with respect to Real Property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).

 

42

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Maturity Date” means (i) with respect to the Initial Term Loans, the earlier of
(x) the seventh anniversary of the Closing Date and (y) in the event any holder
of Parent’s Convertible Notes shall require Parent to repurchase all of such
holder’s Convertible Notes on any Specified Repurchase Date (as defined in the
Convertible Notes Indenture) pursuant to Article XIV of the Convertible Notes
Indenture, such Specified Repurchase Date; provided that this clause (y) shall
not apply if the aggregate principal amount of Convertible Notes to be so
repurchased is less than $18,750,000, (ii) with respect to any tranche of
Extended Term Loans, the final maturity date as specified in the applicable
Extension Amendment, (iii) with respect to any Incremental Term Loans, the final
maturity date as specified in the applicable Incremental Amendment, (iv) with
respect to any Refinancing Term Loans, the final maturity date as specified in
the applicable Refinancing Amendment, and (v) with respect to any Replacement
Term Loans, the final maturity date as specified in the applicable agreement
relating thereto; provided that, in each case, if such day is not a Business
Day, the Maturity Date shall be the Business Day immediately succeeding such
day.”Maximum Rate” has the meaning set forth in Section 10.10.

 

“Minimum Tender Condition” has the meaning set forth in Section 2.18(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent and any other mortgage executed and delivered pursuant
to Sections 6.11 and 6.13, in each case, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

 

“MSSF” means Morgan Stanley Senior Funding, Inc.

 

“MTN” means Maritime Telecommunications Network, Inc., a Colorado corporation.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

 

“Net Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by Parent or any of the Restricted Subsidiaries (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but in each
case only as and when received) from any Disposition or Casualty Event, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related

 

43

--------------------------------------------------------------------------------


 

search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (ii) the principal amount of
any Indebtedness that is secured by a Lien (other than a Lien that ranks pari
passu with or is subordinated to the Liens securing the Obligations) on the
asset subject to such Disposition or Casualty Event and that is required to be
repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), together with any applicable premium,
penalty, interest and breakage costs, (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Parent or a wholly owned Restricted Subsidiary as a result
thereof, (iv) Taxes or Tax Distributions paid or reasonably estimated to be
payable or, without duplication, permitted to be paid as a result thereof,
(v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by Parent or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction) and (vi) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that, to the extent that
any amounts are released from such escrow to Parent or a Restricted Subsidiary,
such amounts net of any related expenses shall constitute Net Proceeds);
provided that, subject to the restrictions set forth in Section 7.05(j), if
Parent or any of its Restricted Subsidiaries use any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of Parent or its Restricted Subsidiaries (other than current
assets) or to make Permitted Acquisitions or any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person (other than a Company Party) or
division or line of business of a Person (other than a Company Party) (or any
subsequent investment made in a Person (other than a Company Party), division or
line of business previously acquired), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within the later of such
12-month period and 180 days from the entry into such contractual commitment,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless (x) such proceeds shall exceed
$5,000,000 or (y) the aggregate net proceeds excluded under clause (x) shall
exceed $10,000,000 in any fiscal year (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds under this clause (a)), and

 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by Parent or any of the Restricted Subsidiaries of
any Indebtedness, net of all taxes paid or reasonably estimated to be payable as
a result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

 

44

--------------------------------------------------------------------------------


 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Parent, the Borrower and their Restricted
Subsidiaries shall be disregarded.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

“Non-Debt Fund Affiliate” means any Affiliate of Parent, including Parent or any
Subsidiary of Parent, but excluding (a) any Debt Fund Affiliate and (b) any
natural person.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Note” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit C hereto, evidencing
the aggregate Indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made by such Term Lender.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Restricted Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender may elect to pay or
advance on behalf of such Loan Party in accordance with the terms of the Loan
Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“OID” means original issue discount.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

45

--------------------------------------------------------------------------------


 

“Outstanding Amount” means, with respect to Term Loans on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.

 

“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Par Capital” means PAR Investment Partners, L.P., and any of its Controlled
Investment Affiliates.

 

“Parent” means Global Eagle Entertainment Inc., a Delaware corporation.

 

“Parity Intercreditor Agreement” means the “Second Lien Parity Intercreditor
Agreement” (as defined in the Closing Date Intercreditor Agreement), in form and
substance reasonably acceptable to the Administrative Agent.

 

“Participant” has the meaning set forth in Section 10.07(e).

 

“Participant Register” has the meaning set forth in Section 10.07(e).

 

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

 

“Permitted Debt Exchange” shall have the meaning provided in Section 2.18(a).

 

“Permitted Debt Exchange Notes” means Indebtedness in the form of unsecured,
second lien or other junior lien notes; provided that such Indebtedness
(i) meets the Permitted Other Debt Conditions, (ii) the covenants of such
Indebtedness are, taken as a whole, not more restrictive to Parent and the
Restricted Subsidiaries than those contained in the Loan Documents (except for
(x) covenants or other provisions applicable only to periods after the Maturity
Date of the applicable Facility existing at the time of incurrence or issuance
of such of such Permitted Debt Exchange Notes and (y) any financial maintenance
covenant to the extent such covenant is also added for the benefit of the
Lenders under any applicable existing corresponding Facility) or otherwise
reflect market terms and conditions (as reasonably determined by the Borrower)
at the time of incurrence or issuance of such Permitted Debt Exchange Notes,
(iii) does not mature prior to the day that is 91 days after the Latest Maturity
Date of the Term Loans, (iv) such Indebtedness is not at any time Guaranteed by
any Subsidiary other than

 

46

--------------------------------------------------------------------------------


 

Guarantors, (v) to the extent secured, such Indebtedness is not secured by
property other than the Collateral, and (vi) if such Indebtedness is secured,
the requirements in the proviso at the end of Section 7.03 have been satisfied.

 

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.18(a).

 

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by Parent, Holdings, Borrower or any Subsidiary Guarantor in the form of one or
more series of junior lien secured notes or secured loans ranking junior to the
liens securing the Facility; provided that (i) such Indebtedness is secured by
the Collateral on a junior priority basis to the Liens securing the Obligations
and the obligations in respect of any Permitted Second Priority Refinancing
Debt, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, and (iii) the requirements in the proviso at the end of
Section 7.03 have been satisfied.  Permitted Junior Priority Refinancing Debt
will include any junior secured or unsecured Registered Equivalent Notes issued
in exchange therefor.

 

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except (x) customary asset sale, initial public
offering or change of control or similar event provisions, (y) maturity payments
and customary mandatory prepayments for a customary bridge financing which,
subject to customary conditions, provides for automatic conversion or exchange
into Indebtedness that otherwise complies with the requirements of this
definition or (z) “AHYDO” payments), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred.

 

“Permitted Ratio Debt” means Indebtedness incurred by Parent, Holdings, the
Borrower or any Restricted Subsidiary in the form of unsecured Indebtedness or
secured loans secured by a Lien on the Collateral ranking junior in right of
priority to the Liens securing the Obligations in an aggregate principal amount
not to exceed $25,000,000; plus an additional unlimited amount, so long as
immediately after giving Pro Forma Effect thereto and to the use of the proceeds
thereof, (x) if such Indebtedness is unsecured Indebtedness, the Consolidated
Total Net Leverage Ratio (determined on a Pro Forma Basis in accordance with
Section 1.09 and without netting the cash proceeds of any such Indebtedness for
the purposes of such calculation) is no greater than 5.00 to 1.00 and (y) if
such Indebtedness is secured Indebtedness, the Consolidated Senior Secured Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.09
and without netting the cash proceeds of any such Indebtedness being so incurred
for the purposes of such calculation) is no greater than 3.50 to 1.00; provided
that such Indebtedness (i) does not mature prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred or the
maturity date of such Indebtedness can be extended subject to any customary
“bridge” conditions to a date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (ii) shall have a Weighted Average Life
To Maturity greater than the remaining Weighted Average Life To Maturity of any
then-existing Term Loans, (iii) meets the Permitted Other Debt Conditions,
(iv) has covenants, taken as a whole, that are not more restrictive to Parent
and the Restricted Subsidiaries than those applicable to the Term Facility
(except (x) for covenants applicable only to periods after the Latest Maturity
Date of the applicable Facility at the time of incurrence and (y) any financial
maintenance covenant to the extent such covenant is also added for the benefit
of the Lenders under any applicable existing corresponding Facility) or
otherwise reflect market terms and conditions at the time of such incurrence or
issuance (as determined by Parent in good faith), (v) is not Guaranteed by any
Person that is not a Loan Party and, to the extent secured, shall not be secured
by any assets that do not constitute Collateral and the requirements in the
proviso at the end of Section 7.03 shall be satisfied, and (vi) if incurred or
guaranteed by a Restricted Subsidiary that is not a Loan Party does not,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Section 7.03(g) (including any Permitted Refinancing
thereof, to the extent incurred or guaranteed by a

 

47

--------------------------------------------------------------------------------


 

Restricted Subsidiary that is not a Loan Party), exceed in the aggregate at any
time outstanding the greater of $18.750,000 and 31.25% of LTM EBITDA, in each
case determined at the time of incurrence.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension plus an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e) or (f), at the
time thereof, no Event of Default shall have occurred and be continuing, (d) if
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms (i) at least as
favorable (taken as a whole) (as reasonably determined by Parent) to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended or (ii) as
otherwise reasonably acceptable to the Administrative Agent, (e) if such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is Indebtedness permitted pursuant to Section 7.03(s) or 7.03(x), (i) to the
extent such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is unsecured or secured by Liens that are subordinated to the Liens
securing the Obligations, such modification, refinancing, replacement,
refunding, renewal or extension is unsecured or (with respect to refinanced debt
secured by Liens that are subordinated to the Liens securing the Obligations)
secured by Liens that are subordinated to the Liens securing the Obligations on
terms (x) at least as favorable (taken as a whole) (as reasonably determined by
Parent) to the Lenders as those contained in the documentation (including any
intercreditor or similar agreements) governing the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended or (y) otherwise reasonably
acceptable to the Administrative Agent and (ii) notwithstanding anything
contained in Section 7.03(c), such modification, refinancing, refunding,
renewal, replacement or extension is incurred by one or more Persons who is an
obligor of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended and (f) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is outstanding pursuant to the First
Lien Credit Agreement or any other First Lien Loan Document, such modification,
refinancing, refunding, renewal, replacement or extension does not violate the
terms of the Closing Date Intercreditor Agreement.

 

“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.

 

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by Parent, Holdings, the Borrower or any Subsidiary Guarantor in the
form of one or more series of senior secured notes; provided that (i) such
Indebtedness is designated as “Additional Second Lien Debt” under (and as
defined in) the Closing Date Intercreditor Agreement, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (iii) the requirements
in the proviso at the end of Section 7.03 have been satisfied.  Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

48

--------------------------------------------------------------------------------


 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Parent, Holdings, the Borrower or any Subsidiary Guarantor in the form of one or
more series of senior unsecured notes or loans; provided that such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or any Restricted Subsidiary or, with respect to any such plan
that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA,
any ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 6.01(d).

 

“Pledged Debt” has the meaning set forth in the Security Agreement.

 

“Pledged Equity” has the meaning set forth in the Security Agreement.

 

“Proceeding” has the meaning set forth in Section 10.05.

 

“Proceeds” has the meaning set forth in the Security Agreement.

 

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.

 

“Projections” has the meaning set forth in Section 6.01(c).

 

“Public Lender” has the meaning set forth in Section 6.01(d).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of each of the
Borrower and Target and their respective Subsidiaries for the fiscal quarter
ended March 31, 2015 and each subsequent fiscal quarter of each of the Borrower
and Target (other than the fourth fiscal quarter) ended at least 45 days prior
to the Closing Date.

 

49

--------------------------------------------------------------------------------


 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.

 

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

 

“Refinancing” means the prepayment in full of all existing credit facilities and
other material third party debt for borrowed money of each of the Borrower and
Target and their respective Subsidiaries, and all commitments, security
interests and guaranties in connection therewith shall have been terminated and
released (other than letters of credit that have been backstopped or cash
collateralized).

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans or Refinancing Term Commitments incurred pursuant thereto, in
accordance with Section 2.15.

 

“Refinancing Revolving Credit Commitments” means the “Refinancing Revolving
Credit Commitments” (or any comparable term) as defined in the First Lien Credit
Agreement.

 

“Refinancing Revolving Credit Loans” means the “Refinancing Revolving Credit
Loans” (or any comparable term) as defined in the First Lien Credit Agreement.

 

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.

 

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Rejection Notice” has the meaning set forth in Section 2.05(b)(viii).

 

50

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
in an uncontained manner from or through any facility, property or equipment.

 

“Replacement Term Loans” has the meaning set forth in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

 

“Representative” means, with respect to any series of Permitted Second Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, Incremental
Equivalent Debt, Junior Secured Financing, Credit Agreement Refinancing
Indebtedness, First Lien Credit Agreement Refinancing Indebtedness, First Lien
Incremental Equivalent Debt or Permitted First Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Request for Borrowing” means, with respect to a Borrowing, continuation or
conversion of Term Loans, a Committed Loan Notice.

 

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, to the same extent set forth in Section 10.07(m) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Class Lenders; provided, further, that the unused Term
Commitment, Incremental Term Commitment and Refinancing Term Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Class Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Initial Term Commitments, Incremental Term Commitments and Refinancing Term
Commitments; provided that the unused Term Commitment, Incremental Term
Commitment and Refinancing Term Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that,
to the same extent set forth in Section 10.07(m) with respect to determination
of Required Lenders, the Loans of any Affiliated Lender shall in each case be
excluded for purposes of making a determination of Required Lenders; provided,
further, that, with respect to any determination of Required Lenders, Debt Fund
Affiliates cannot, in the aggregate, account for more than 49.9% of the amounts
included in such determination as provided in Section 10.07(o).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized

 

51

--------------------------------------------------------------------------------


 

by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Parent and its
Restricted Subsidiaries identified on such balance sheet as “restricted”
(including cash or Cash Equivalents subject to a control agreement in favor of
any Person other than the Administrative Agent, but excluding cash or Cash
Equivalents restricted in favor of the Administrative Agent on behalf of all
Secured Parties).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Parent’s or a Restricted Subsidiary’s equity holders, partners or members (or
the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of Parent (including Borrower)
other than an Unrestricted Subsidiary.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

 

“Revolving Credit Commitment” means the “Revolving Credit Commitment” (or any
comparable term) as defined in the First Lien Credit Agreement.

 

“Revolving Credit Exposure” means the “Revolving Credit Exposure” (or any
comparable term) as defined in the First Lien Credit Agreement.

 

“Revolving Credit Facility” means the “Revolving Credit Facility” (or any
comparable term) as defined in the First Lien Credit Agreement.

 

“Revolving Credit Loans” means the “Revolving Credit Loans” (or any comparable
term) as defined in the First Lien Credit Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) as
applicable, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

 

52

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or to the extent applicable, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Secured Obligations” means the “Second Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.

 

“Secured Obligations” means the Obligations (as such obligations may be amended,
amended and restated, supplemented or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder)),
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means a security agreement substantially in the form of
Exhibit F.

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit E-6.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value (on a going concern basis) of the assets
of the Person and its Subsidiaries, taken as a whole; (ii) the capital of such
Person and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of such Person and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iii) such Person and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations) beyond

 

53

--------------------------------------------------------------------------------


 

their ability to pay such debt as they mature in the ordinary course of
business.  For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under the Financial
Accounting Standards Board’s Statement of Financial Accounting Standard No. 5).

 

“SPC” has the meaning set forth in Section 10.07(h).

 

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit E-8.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

 

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) and (b), Sections 5.02(a) and (b)(i),
Section 5.04, Section 5.12, Section 5.16, Section 5.18 and Section 5.19 (in the
case of Section 5.19, subject to the proviso at the end of Section 4.01(a)).

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Parent, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of, or all or substantially all of
the Equity Interests of, another Person or any Disposition of a business unit,
line of business or division of Parent or a Restricted Subsidiary and the
Amendment Transactions, in each case whether by merger, consolidation,
amalgamation or otherwise, or any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility or line
of credit), Restricted Payment or Incremental Term Loan that by the terms of
this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect.”

 

“Sponsor” means any of ABRY Partners II, LLC and any of its Affiliates, and
funds or partnerships managed or advised by any of them or any of their
respective Affiliates but not including, however, any portfolio company of any
of the foregoing.

 

54

--------------------------------------------------------------------------------


 

“Sponsor Model” shall mean the Sponsor’s financial model dated March 20, 2015,
and as supplemented on March 31, 2015, used in connection with the syndication
of the Facilities.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States (the
“Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in Regulation
D of the Board) and to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D or any comparable
regulation.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents on terms customary for subordinated high
yield notes at the time of incurrence or otherwise reasonably acceptable to the
Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Parent (including the Borrower).

 

“Subsidiary Guarantor” means any Guarantor other than the Borrower, Holdings and
Parent.

 

“Successor Company” has the meaning set forth in Section 7.04(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

 

55

--------------------------------------------------------------------------------


 

agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” means each of Citizens and Macquarie, each in its capacity
as a joint syndication agent.

 

“Target” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Target Person” has the meaning set forth in Section 7.02.

 

“Tax Distribution” means any distribution made or permitted to be made pursuant
to Section 7.06(h)(iii).

 

“Tax Group” has the meaning set forth in Section 7.06(h)(iii).

 

“Taxes” means all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding) or other similar charges imposed by
any Governmental Authority including any interest, penalties and additions to
tax applicable thereto.

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. 
The initial amount of each Term Lender’s Commitment is set forth on Schedule
2.01 under the caption “Initial Term Commitment” or, otherwise, in the
Assignment and Assumption, Incremental Amendment, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be.

 

“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.

 

“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.

 

“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, Refinancing Term Loan or Replacement Term Loan, as the context may
require.

 

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

 

56

--------------------------------------------------------------------------------


 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Parent most recently ended as of such date
of determination.

 

“Threshold Amount” means $18,750,000.

 

“Total Assets” means the total assets of Parent and the Restricted Subsidiaries
on a consolidated basis in accordance with GAAP, as shown on the most recent
balance sheet of Parent delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of their respective Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the funding of the
Initial Term Loans on the Closing Date and the execution and delivery of the
Loan Documents to be entered into on the Closing Date, (c) the funding of the
First Lien Term Loans and the initial borrowing of Revolving Credit Loans under
the First Lien Credit Agreement on the Closing Date and the execution and
delivery of the First Lien Loan Documents to be entered into on the Closing
Date, (d) the Refinancing and (e) the payment of Transaction Expenses earned,
due and payable on the Closing Date.

 

“Transferred Guarantor” has the meaning set forth in Section 11.09.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral.  References in this
Agreement and the other Loan Documents to specific sections of the Uniform
Commercial Code are based on the Uniform Commercial Code as in effect in the
State of New York on the date hereof.  In the event such Uniform Commercial Code
is amended or another Uniform Commercial Code described in clause (ii) is
applicable, such Section reference shall be deemed to be references to the
comparable Section in such amended or other Uniform Commercial Code.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(C) and is in substantially the form of Exhibit H hereto.

 

“Unrestricted Subsidiary” means any Subsidiary of Parent (other than the
Borrower) designated by Parent as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date.

 

“Upfront Fee” has the meaning set forth in Section 2.09(c).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

57

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“WMS” means Wireless Maritime Services, LLC, a Delaware limited liability
company.

 

“WMS LLC Agreement” means that certain Limited Liability Company Agreement of
WMS between AT&T Wireless Services, Inc. and MTN, dated as of February 19, 2004
(as amended, restated, amended and restated, supplemented, or otherwise modified
and in effect as of the date hereof).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02                                   Other Interpretive Provisions. 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(c)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(f)                                   Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(g)                                  For purposes of determining compliance with
any Section of Article 7 at any time, in the event that any
Lien, Investment, Indebtedness, Disposition, Restricted Payment, Affiliate
transaction, Contractual Obligation or prepayment of Indebtedness meets the
criteria of one or more than one of the categories of transactions permitted
pursuant to any clause of such Sections, such transaction

 

58

--------------------------------------------------------------------------------


 

(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by Parent in its sole discretion at such time.

 

(h)                                 All references to “knowledge” of any Loan
Party or a Restricted Subsidiary of Parent means the actual knowledge of a
Responsible Officer.

 

(i)                                     The words “asset” and “property” shall
be construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(j)                                    All references to any Person shall be
constructed to include such Person’s successors and assigns (subject to any
restriction on assignment set forth herein) and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all of the functions thereof.

 

(k)                                 The word “will” shall be construed to have
the same meaning and effect as the word “shall.”

 

SECTION 1.03                                   Accounting Terms.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, except as otherwise specifically
prescribed herein.  Notwithstanding any other provision contained herein,
(a) any lease that is treated as an operating lease for purposes of GAAP as of
the date hereof shall not be treated as Indebtedness, Attributable Indebtedness
or as a Capitalized Lease and shall continue to be treated as an operating lease
(and any future lease, if it were in effect on the date hereof, that would be
treated as an operating lease for purposes of GAAP as of the date hereof shall
be treated as an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect) or (ii) any election under Financial Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Parent, the Borrower or any Subsidiary at “fair value” as
defined therein.

 

SECTION 1.04                                   Rounding.  Any financial ratios
required to be maintained by Parent pursuant to this Agreement (or required to
be satisfied in order for a specific action to be permitted under this
Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).

 

SECTION 1.05                                   References to Agreements, Laws,
Etc.  Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, refinancings,
restatements, renewals, restructurings, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
refinancings, restatements, renewals, restructurings, extensions, supplements
and other modifications are not prohibited by the Loan Documents; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

59

--------------------------------------------------------------------------------


 

SECTION 1.06                                   Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

SECTION 1.07                                   Timing of Payment or
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.

 

SECTION 1.08                                   Cumulative Credit Transactions. 
If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

SECTION 1.09                                   Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test contained in this
Agreement, the Consolidated Total Net Leverage Ratio, the Consolidated First
Lien Net Leverage Ratio, Consolidated EBITDA and Total Assets shall be
calculated on a pro forma basis to give effect to all Specified Transactions
that have been made during the applicable period of measurement or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made in the manner prescribed by this Section 1.09; provided that
notwithstanding anything to the contrary in Section 1.09(b), (c) or (d), when
(x) calculating the Consolidated First Lien Net Leverage Ratio for purposes of
the definition of “Applicable ECF Percentage” or (y) calculating the
Consolidated Total Net Leverage Ratio for purposes of (i) the definition of
“Applicable ECF Percentage” and (ii) determining actual compliance (and not
compliance on a Pro Forma Basis) with any covenant pursuant to Section 7.11, the
events described in this Section 1.09 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.  In addition,
whenever a financial ratio or test is to be calculated on a pro forma basis, the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of Parent are
available (as determined in good faith by Parent); provided that, the provisions
of this sentence shall not apply for purposes of calculating the Consolidated
First Lien Net Leverage Ratio or the Consolidated Total Net Leverage Ratio for
purposes of the definition of “Applicable ECF Percentage” and determining actual
compliance with Section 7.11 (other than for the purpose of determining pro
forma compliance with Section 7.11), as applicable, each of which shall be based
on the financial statements delivered pursuant to Section 6.01(a) or (b), as
applicable, for the relevant Test Period.

 

(b)                                 For purposes of calculating any financial
ratio or test (including Consolidated Total Net Leverage Ratio, Consolidated
First Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio,
Consolidated EBITDA and Total Assets), Specified Transactions (with any
incurrence or repayment of any Indebtedness in connection therewith to be
subject to Section 1.09(d)) that have been made (i) during the applicable Test
Period and (ii) if applicable as described in Section 1.09(a), subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio or test is made shall be calculated on a pro forma
basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
(or, in case of the determination of Total Assets, the last day) of the
applicable Test Period.  If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into Parent or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required

 

60

--------------------------------------------------------------------------------


 

adjustment pursuant to this Section 1.09, then such financial ratio or test (and
Consolidated EBITDA and Total Assets) shall be calculated to give pro forma
effect thereto in accordance with this Section 1.09.

 

(c)                                  Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of Parent and include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies projected by Parent in good faith to be realized as a
result of specified actions taken or expected to be taken (calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
such Specified Transaction; provided that (i) such amounts are (A) reasonably
supportable and quantifiable in the good faith judgment of Parent,
(B) reasonably anticipated to be realized not later than eighteen (18) months
after the date of such Specified Transaction, and (C) no amounts shall be added
pursuant to this Section 1.09(c) to the extent duplicative of any amounts that
are otherwise added back in computing Consolidated EBITDA, whether through a pro
forma adjustment or otherwise, with respect to such period; and (ii) the
aggregate adjustments pursuant to this Section 1.09(c) (plus any add-backs
pursuant to clause (a)(vii)(B) of the definition of “Consolidated EBITDA” but
excluding any adjustments consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
SEC)) (i) for the Test Period ending June 30, 2016 and the Test Period ending
September 30, 2016, shall not exceed 30% of Consolidated EBITDA for such Test
Period (calculated after giving effect to any such add-backs or adjustments) and
(ii) the Test Period ending December 31, 2016, and each Test Period thereafter,
shall not exceed 20% of Consolidated EBITDA for such Test Period (calculated
after giving effect to any such add-backs or adjustments).

 

(d)                                 In the event that Parent or any Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, retirement or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility),
(i) during the applicable Test Period or (ii) subject to
Section 1.09(a) subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, to the extent required,
as if the same had occurred on the last day of the applicable Test Period.

 

SECTION 1.10                                   Currency Generally.  For purposes
of determining compliance with Article 7 with respect to any amount of
Indebtedness, Lien or Investment in a currency other than Dollars, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in rates of currency exchange occurring after the time such Indebtedness or
Investment is incurred (so long as such Indebtedness or Investment, at the time
incurred, made or acquired, was permitted hereunder).

 

SECTION 1.11                                   Certifications.  All
certifications to be made hereunder by an officer or representative of a Loan
Party shall be made by such person in his or her capacity solely as an officer
or a representative of such Loan Party, on such Loan Party’s behalf and not in
such Person’s individual capacity.

 

61

--------------------------------------------------------------------------------


 

SECTION 1.12                                   Limited Condition Acquisition. 
Notwithstanding anything to the contrary in this Agreement, for purposes of
(i) determining compliance with any provision of this Agreement that requires
the calculation of the Consolidated First Lien Net Leverage Ratio, the
Consolidated Senior Secured Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio, (ii) determining compliance with representations, warranties,
defaults or events of default or (iii) testing availability under baskets set
forth herein (including baskets measured as a percentage of LTM EBITDA or
Consolidated EBITDA) (including, in each case with respect to the incurrence of
debt under an Incremental Facility incurred in connection therewith), in each
case, in connection with a Permitted Acquisition or Investment by one or more of
Parent and its Restricted Subsidiaries, in each case whose consummation is not
conditioned on the availability of, or on obtaining, third party financing (any
such acquisition, a “Limited Condition Acquisition”), at the irrevocable option
of Parent (Parent’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), the date of determination of
whether any such Limited Condition Acquisition is permitted hereunder, shall be
deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCA Test Date, Parent could
have taken such action on the relevant LCA Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied with
for such Limited Condition Acquisition.

 

For the avoidance of doubt, if Parent has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date (including with respect to the incurrence of any Indebtedness) are
exceeded as a result of fluctuations in any such ratio or basket (including due
to fluctuations of the target of any Limited Condition Acquisition) at or prior
to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations.  If Parent has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket (other than maintenance testing of the financial covenant in
Section 7.11) on or following the relevant LCA Test Date and prior to the
earlier of (i) the date on which such Limited Condition Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated on a
pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of debt and the
use of proceeds thereof) have been consummated.

 

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with
Section 7.11 hereof, any Consolidated First Lien Net Leverage Ratio test, any
Consolidated Senior Secured Net Leverage Ratio test and/or any Consolidated
Total Net Leverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts in connection with such substantially
concurrent incurrence.

 

ARTICLE 2
THE COMMITMENTS AND BORROWINGS

 

SECTION 2.01                                   The Loans.  Subject to the terms
and conditions expressly set forth herein, each Term Lender severally agrees to
make to the Borrower on the Closing Date one or more Borrowings

 

62

--------------------------------------------------------------------------------


 

of Initial Term Loans denominated in Dollars in an aggregate amount not to
exceed at any time outstanding the amount of such Term Lender’s Initial Term
Commitment.  Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be re-borrowed.  Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 

SECTION 2.02                                   Borrowings, Conversions and
Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Term
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than (1) 12:00 noon, three Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(2) 10:00 a.m. New York City time on the requested date of any Borrowing of Base
Rate Loans; provided that the notice referred to in clause (1) above may be
delivered no later than one Business Day prior to the Closing Date in the case
of initial Borrowings.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery (including via email) to
the Administrative Agent of a written Committed Loan Notice (and will not be
effective until so confirmed), appropriately completed and signed by a
Responsible Officer of the Borrower.  Except as otherwise provided in
Section 2.14, each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a minimum principal amount of $500,000, or a whole
multiple of $100,000, in excess thereof.  Except as provided in herein, each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Term Loans from one Type
to the other or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans are to be converted or continued, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) wire instructions
of the account(s) to which funds are to be disbursed (it being understood, for
the avoidance of doubt, that the amount to be disbursed to any particular
account may be less than the minimum or multiple limitations set forth above so
long as the aggregate amount to be disbursed to all such accounts pursuant to
such Borrowing meets such minimums and multiples).  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share or other applicable share provided for under this
Agreement of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 2:00 p.m. New York City time on the Business Day specified
in the applicable Committed Loan Notice.  The Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account(s) of the Borrower on
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in

 

63

--------------------------------------------------------------------------------


 

accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan, unless the Borrower pays the
amount due, if any, under Section 3.05 in connection therewith.  During the
occurrence and continuation of an Event of Default, the Administrative Agent or
the Required Lenders may require that no Loans may be converted to or continued
as Eurocurrency Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  The determination of the Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in MSSF’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than 10 (or such greater
amount as may be agreed by the Administrative Agent in its sole discretion)
Interest Periods in effect; provided that after the establishment of any new
Class of Loans pursuant to a Refinancing Amendment or Extension Amendment, the
number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three Interest Periods for each applicable Class so established.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

(g)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share or other applicable share provided for under this Agreement of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Pro Rata Share or other applicable share provided for under this Agreement
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent promptly after written
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

64

--------------------------------------------------------------------------------


 

SECTION 2.03                                   [Reserved].

 

SECTION 2.04                                   [Reserved].

 

SECTION 2.05                                   Prepayments.

 

(a)                                 Optional.  (i) The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
any Class or Classes of Term Loans in whole or in part without premium or
penalty (except as expressly set forth in Section 2.09(d)); provided that
(1) such notice must be received by the Administrative Agent not later than
11:00 a.m. New York City time (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a minimum
principal amount of $500,000, or a whole multiple of $100,000 in excess thereof;
and (3) any prepayment of Base Rate Loans shall be in a minimum principal amount
of $250,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid.  The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment.  If such notice is given by the Borrower, unless
rescinded pursuant to clause (iii) below, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  In the case of each
prepayment of the Loans pursuant to this Section 2.05(a), the Borrower may in
its sole discretion select the Borrowing or Borrowings (and the order of
maturity of principal payments) to be repaid, and such payment shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares or
other applicable share provided for under this Agreement.

 

(ii)                                  [Reserved].

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) by notice to the Administrative Agent if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Class or occurrence of another event, which refinancing or event
shall not be consummated or shall otherwise be delayed.

 

(iv)                              [Reserved].

 

(v)                                 Notwithstanding anything in any Loan
Document to the contrary, in addition to the terms set forth in Sections
2.05(a)(i) and 10.07, so long as no Event of Default has occurred and is
continuing, any Company Party may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently canceled
immediately upon such prepayment) (or Parent or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) without premium or
penalty on the following basis:

 

(A)                               Any Company Party shall have the right to make
a voluntary prepayment of Term Loans at a discount to par pursuant to a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(v) and without premium or penalty (except
as provided in Section 2.09(d)).

 

65

--------------------------------------------------------------------------------


 

(B)                               (1) Any Company Party may from time to time
offer to make a Discounted Term Loan Prepayment by providing the Auction Agent
with five Business Days’ notice in the form of a Specified Discount Prepayment
Notice (or such shorter period as agreed by the Auction Agent); provided that
(I) any such offer shall be made available, at the sole discretion of the
Company Party, to (x) each Term Lender and/or (y) each Term Lender with respect
to any Class of Term Loans on an individual tranche basis, (II) any such offer
shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Term Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such event, each such offer will be treated as a separate
offer pursuant to the terms of this Section 2.05(a)(v)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) unless
rescinded, each such offer shall remain outstanding through the Specified
Discount Prepayment Response Date.  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. New York City time on the third Business Day after the date
of delivery of such notice to such Lenders (or such later date specified
therein) (the “Specified Discount Prepayment Response Date”).

 

(2)                                 Each Term Lender receiving such offer shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
applicable then outstanding Term Loans at the Specified Discount and, if so
(such accepting Lender, a “Discount Prepayment Accepting Lender”), the amount
and the tranches of such Lender’s Term Loans to be prepaid at such offered
discount.  Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable.  Any Term Lender whose
Specified Discount Prepayment Response is not received by the Auction Agent by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discount Prepayment.

 

(3)                                 If there is at least one Discount Prepayment
Accepting Lender, the relevant Company Party will make a prepayment of
outstanding Term Loans pursuant to this Section 2.05(a)(v)(B) to each Discount
Prepayment Accepting Lender in accordance with the respective outstanding amount
and tranches of Term Loans specified in such Lender’s Specified Discount
Prepayment Response given pursuant to clause (2) above; provided that, if the
aggregate principal amount of Term Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount,
such prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the respective principal amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Auction Agent
(with the consent of such Company Party and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”).  The Auction Agent shall
promptly, and in any case within three Business Days following the Specified
Discount Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment

 

66

--------------------------------------------------------------------------------


 

Accepting Lender of the Specified Discount Proration, if any, and confirmation
of the principal amount, tranche and Type of Term Loans of such Lender to be
prepaid at the Specified Discount on such date.  Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Company
Party and such Term Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
Company Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with Section 2.05(a)(v)(F) below
(subject to Section 2.05(a)(v)(J) below).

 

(C)                               (1) Any Company Party may from time to time
solicit Discount Range Prepayment Offers by providing the Auction Agent with
five Business Days’ notice in the form of a Discount Range Prepayment Notice (or
such shorter period as agreed by the Auction Agent); provided that (I) any such
solicitation shall be extended, at the sole discretion of such Company Party, to
(x) each Term Lender and/or (y) each Term Lender with respect to any Class of
Term Loans on an individual tranche basis, (II) any such notice shall specify
the maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the tranche or tranches of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
tranche of Term Loans willing to be prepaid by such Company Party (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) unless rescinded, each such solicitation
by a Company Party shall remain outstanding through the Discount Range
Prepayment Response Date.  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. New
York City time on the third Business Day after the date of delivery of such
notice to such Lenders (or such later date specified therein) (the “Discount
Range Prepayment Response Date”).  Each Term Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount.  Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (with the consent of such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this Section 2.05(a)(v)(C).  The
relevant Company Party agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by Auction Agent by
the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred

 

67

--------------------------------------------------------------------------------


 

to as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment
in an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts.  Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
clause (3)) at the Applicable Discount (each such Term Lender, a “Participating
Lender”).

 

(3)                                 If there is at least one Participating
Lender, the relevant Company Party will prepay the respective outstanding Term
Loans of each Participating Lender in the aggregate principal amount and of the
tranches specified in such Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater than the Applicable Discount
exceeds the Discount Range Prepayment Amount, prepayment of the principal amount
of the relevant Term Loans for those Participating Lenders whose Submitted
Discount is a discount to par greater than or equal to the Applicable Discount
(the “Identified Participating Lenders”) shall be made pro rata among the
Identified Participating Lenders in accordance with the Submitted Amount of each
such Identified Participating Lender and the Auction Agent (with the consent of
such Company Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) will calculate such proration (the
“Discount Range Proration”).  The Auction Agent shall promptly, and in any case
within five Business Days following the Discount Range Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount and tranches of Term Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Term Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration.  Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Company Party and Term Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
Company Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with Section 2.05(a)(v)(F) below
(subject to Section 2.05(a)(v)(J) below).

 

(D)                               (1) Any Company Party may from time to time
solicit Solicited Discounted Prepayment Offers by providing the Auction Agent
with five Business Days’ notice in the form of a Solicited Discounted Prepayment
Notice (or such later notice specified therein); provided that (I) any such
solicitation shall be extended, at the sole discretion of such Company Party, to
(x) each Term Lender and/or (y) each Lender with respect to any Class of Term
Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) unless
rescinded, each such solicitation by a Company Party shall remain outstanding
through the Solicited Discounted Prepayment Response Date.  The Auction Agent
will promptly provide each Appropriate Lender with a copy of such Solicited

 

68

--------------------------------------------------------------------------------


 

Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. New York City time on the third Business
Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”).  Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount.  Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

 

(2)                                 The Auction Agent shall promptly provide the
relevant Company Party with a copy of all Solicited Discounted Prepayment Offers
received on or before the Solicited Discounted Prepayment Response Date.  Such
Company Party shall review all such Solicited Discounted Prepayment Offers and
select the largest of the Offered Discounts specified by the relevant responding
Term Lenders in the Solicited Discounted Prepayment Offers that is acceptable to
the Company Party (the “Acceptable Discount”), if any.  If the Company Party
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the fifth Business Day after the date of receipt by such
Company Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Company Party shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount.  If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Company Party by the Acceptance Date, such Company Party shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by the Auction Agent by the
Solicited Discounted Prepayment Response Date, within five Business Days after
receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) the aggregate principal amount and the tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Company Party at the Acceptable Discount in accordance with this
Section 2.05(a)(v)(D).  If the Company Party elects to accept any Acceptable
Discount, then the Company Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Company Party will prepay outstanding Term Loans pursuant to this
Section 2.05(a)(v)(D) to each Qualifying Lender in the aggregate principal
amount and of the tranches specified in such Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders whose Offered Discount is greater than
or equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those
Qualifying Lenders

 

69

--------------------------------------------------------------------------------


 

whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (with the consent of such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”).  On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to such Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

 

(E)                                In connection with any Discounted Term Loan
Prepayment, the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from a Company Party in
connection therewith.

 

(F)                                 If any Term Loan is prepaid in accordance
with Sections 2.05(a)(v)(B) through 2.05(a)(v)(D) above, a Company Party shall
prepay such Term Loans on the Discounted Prepayment Effective Date.  The
relevant Company Party shall make such prepayment to the Administrative Agent,
for the account of the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
Office in immediately available funds not later than 11:00 a.m. New York City
time on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining principal amount of Loans being prepaid.  The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date.  Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Share.  The aggregate principal amount of the tranches
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.  In connection with each prepayment pursuant to this
Section 2.05(a)(v), each Lender participating in any prepayment described in
this Section 2.05(a)(v) acknowledges and agrees that in connection therewith,
(1) the Borrower or any Company Party then may have, and later may come into
possession of, information regarding the Borrower, the Sponsor and their
respective affiliates not known to such Lender and that may be material to a
decision by such Lender to participate in such prepayment (including Material
Non-Public Information) (“Excluded Information”), (2) such Lender has
independently and, without reliance on the Borrower, any of its Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the

 

70

--------------------------------------------------------------------------------


 

Company Parties or Sponsor or any of their respective Affiliates shall be
required to make any representation that it is not in possession of Excluded
Information and all parties to the relevant transaction shall render customary
“big boy” disclaimer letters, and (4) none of the Borrower, its Subsidiaries,
the Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Borrower,
its Subsidiaries, the Administrative Agent and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information.

 

(G)                               To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.05(a)(v),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                              [Reserved].

 

(I)                                   Each of the Company Parties and the Term
Lenders acknowledge and agree that the Auction Agent may perform any and all of
its duties under this Section 2.05(a)(v) by itself or through any Affiliate of
the Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate.  The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.05(a)(v) as well as activities of the Auction Agent.

 

(J)                                   Each Company Party shall have the right,
by written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date, as
applicable (and if such offer is revoked pursuant to the preceding clauses, any
failure by such Company Party to make any prepayment to a Lender, as applicable,
pursuant to this Section 2.05(a)(v) shall not constitute a Default or Event of
Default under Section 8.01 or otherwise).

 

(vi)                              In connection with any prepayment pursuant to
this Section 2.05(a) that is consummated in respect of all or any portion of the
Initial Term Loans prior to the two year anniversary of the Closing Date, the
Borrower shall pay to each Term Lender the fee required by Section 2.09(d).

 

(b)                                 Mandatory.

 

(i)                                     Subject to Section 2.05(b)(ix), within
five Business Days after financial statements are required to have been
delivered pursuant to Section 6.01(a) (commencing with the fiscal year ended
December 31, 2017) and the related Compliance Certificate is required to have
been delivered pursuant to Section 6.02(a), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to
(A) the Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal
year covered by such financial statements minus, without duplication of any
amount deducted from Consolidated Net Income in calculating Excess Cash Flow for
such period, (B) the sum of (1) all voluntary prepayments of First Lien Term
Loans made during such fiscal year pursuant to Section 2.05(a)(v) or (comparable
section) of the First

 

71

--------------------------------------------------------------------------------


 

Lien Credit Agreement and Term Loans made during such fiscal year pursuant to
Section 2.05(a)(v), in each case, in an amount equal to the discounted amount
actually paid in cash in respect of the principal amount of First Lien Term
Loans or such Term Loans, as the case may be, during such fiscal year or,
without duplication across periods, after year-end and prior to when such Excess
Cash Flow prepayment is due, (2) all other voluntary prepayments of First Lien
Term Loans made during such fiscal year pursuant to Section 2.05(a) (or any
comparable section) of the First Lien Credit Agreement and Term Loans made
pursuant to Section 2.05(a) during such fiscal year or, without duplication
across periods, after year-end and prior to when such Excess Cash Flow
prepayment is due, (3) all voluntary prepayments of Revolving Credit Loans,
Extended Revolving Credit Loans, Refinancing Revolving Credit Loans and
Incremental Revolving Loans during such fiscal year or, without duplication
across periods, after year-end and prior to when such Excess Cash Flow
prepayment is due, to the extent the Revolving Credit Commitments, Extended
Revolving Credit Commitments, Refinancing Revolving Credit Commitments and/or
Incremental Revolving Credit Commitments, as the case may be, are permanently
reduced by the amount of such payments and (4) the amount equal to all payments
in cash paid by the Borrower in connection with the buyback of Term Loans
pursuant to Section 10.07(l)(x) and First Lien Term Loans pursuant to
Section 10.07(l)(x) (or any comparable section) of the First Lien Credit
Agreement, during such fiscal year or, without duplication across periods, after
year-end and prior to when such Excess Cash Flow prepayment is due and (5) all
voluntary prepayments of Revolving Credit Loans (if any) incurred on the Closing
Date to finance any upfront fees implemented pursuant to the “market flex”
provisions of the Fee Letter, in the case of each of the immediately preceding
clauses (1), (2), (3), (4) and (5), except to the extent such prepayments are
funded with long-term Indebtedness (other than Revolving Credit Loans); provided
that, to the extent any deduction is made pursuant to the foregoing clauses (1),
(2), (3) and (4) after year-end and prior to when such Excess Cash Flow
prepayment is due, such prepayment shall not be deducted with respect to the
Excess Cash Flow prepayment for the succeeding fiscal year.

 

(ii)                                  Subject to Section 2.05(b)(ix), if (1) the
Borrower, Parent or any Restricted Subsidiary Disposes of any property or assets
(other than any Disposition of any property or assets permitted by Sections
7.05(a), (b), (c), (d), (e), (f), (g), (h), (i), (l), (m) (except as set forth
in the proviso thereof and except to the extent such property is subject to a
Mortgage), (n), (o), (p), (q), (r) and (u)), or (2) any Casualty Event occurs,
which results in the realization or receipt by the Borrower, Parent or any
Restricted Subsidiary of Net Proceeds, subject to Section 2.05(b)(vi), the
Borrower shall cause to be prepaid on or prior to the date which is 5 Business
Days after the date of the realization or receipt by the Borrower, Parent or any
Restricted Subsidiary of such Net Proceeds, an aggregate principal amount of
Term Loans in an amount equal to 100% of all such Net Proceeds; provided that if
at the time that any such prepayment would be required, the Borrower or other
Loan Party is required to offer to repurchase Permitted Second Priority
Refinancing Debt, Incremental Equivalent Debt (to the extent secured by Liens on
the Collateral on a pari passu basis with the Obligations) and the Permitted
Refinancing of any such Indebtedness (to the extent secured by Liens on the
Collateral on a pari passu basis with the Obligations), in each case pursuant to
the terms of the documentation governing such Indebtedness with the net proceeds
of any such Disposition or Casualty Event of, or with respect to, any property
or assets constituting Collateral (such Permitted Second Priority Refinancing
Debt, Incremental Equivalent Debt (or the Permitted Refinancing of any such
Indebtedness) required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower or other Loan Party may apply such net
proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such net proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be

 

72

--------------------------------------------------------------------------------


 

allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such net proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the repurchase or prepayment of Other Applicable Indebtedness, and
the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.05(b)(ii) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such Other Applicable Indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.

 

(iii)                               Subject to Section 2.05(b)(ix), if the
Borrower, Parent or any Restricted Subsidiary incurs or issues any Indebtedness
after the Closing Date (A) not permitted to be incurred or issued pursuant to
Section 7.03 or (B) that is intended to constitute Credit Agreement Refinancing
Indebtedness in respect of any Class of Term Loans, the Borrower shall cause to
be prepaid an aggregate principal amount of Term Loans (or, in the case of
Indebtedness constituting Credit Agreement Refinancing Indebtedness, the
applicable Class of Term Loans) in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt by the Borrower, Parent or such Restricted Subsidiary of such Net
Proceeds.  In connection with any prepayment under this
Section 2.05(b)(iii) that is consummated in respect of all or any portion of the
Initial Term Loans prior to the two year anniversary of the Closing Date, the
Borrower shall pay to each Term Lender the fee required by Section 2.09(d).

 

(iv)                              [Reserved].

 

(v)                                 Notwithstanding any other provision of this
Section 2.05, (i) to the extent that the repatriation to the United States of
any Excess Cash Flow attributable to Foreign Subsidiaries (“Foreign Subsidiary
Excess Cash Flow”) would be (x) prohibited or delayed by applicable local law or
(y) restricted by applicable material constituent documents, including as a
result of minority ownership (so long as such restrictions were not implemented
for the purpose of avoiding such mandatory prepayment requirements), an amount
equal to the portion of such Foreign Subsidiary Excess Cash Flow that would be
so affected were the Borrower or Parent or a Restricted Subsidiary to attempt to
repatriate such cash will not be required to be applied to repay Term Loans at
the times provided in this Section 2.05 so long, but only so long, as the
applicable local law or applicable material constituent documents would not
otherwise permit repatriation to the United States, and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Foreign Subsidiary Excess
Cash Flow is permissible under the applicable local law or applicable material
constituent documents (even if such cash is actually not repatriated), an amount
equal to the amount of the Foreign Subsidiary Excess Cash Flow that could be
repatriated will be promptly (and in any event not later than five Business Days
after such repatriation) applied (net of an amount equal to the additional taxes
of the Borrower, Parent, the Subsidiaries and the direct and indirect holders of
Equity Interests in the Borrower that would be payable or reserved against as a
result of a repatriation and any additional costs that would be incurred as a
result of a repatriation, whether or not a repatriation actually occurs) by the
Borrower or Parent to the repayment of the Term Loans pursuant to this
Section 2.05 and (ii) to the extent that the Borrower or Parent has determined
in good faith that repatriation of any Foreign Subsidiary Excess Cash Flow would
have adverse tax cost consequences that are not de minimis (including the
imposition of withholding Taxes), an amount equal to such Foreign Subsidiary
Excess Cash Flow that would be so affected will not be subject to repayment
under this Section 2.05; provided that in the case of each of clauses (i) and
(ii), such nonpayment shall not constitute an Event of Default (and such amounts
shall be available (A) to repay local foreign indebtedness, if any, or to be
retained by the

 

73

--------------------------------------------------------------------------------


 

relevant Foreign Subsidiary, and (B) for working capital purposes of Parent, the
Borrower and the Restricted Subsidiaries, in each case, subject to the
prepayment provisions in this Section 2.05(b)(v)); provided, further, that
(A) for purposes of this Section 2.05, Excess Cash Flow shall be deemed
allocable to each Foreign Subsidiary, with respect to any period, in an amount
equal to (i) the Consolidated EBITDA of such Foreign Subsidiary for such period,
divided by (ii) the Consolidated EBITDA of Parent and its Restricted
Subsidiaries for such period (it being understood and agreed for the avoidance
of doubt that such allocation shall exclude any reduction from interest and
principal payments in respect of the Obligations) and (B) the Borrower, Parent
and the Restricted Subsidiaries shall be entitled to reduce Excess Cash Flow
owed to the Lenders pursuant to Section 2.05(b)(i) in respect of any Excess Cash
Flow Period by the aggregate amount of Excess Cash Flow attributable to Foreign
Subsidiaries subject to the limitations and restrictions described above in this
Section 2.05(b)(v) for such Excess Cash Flow Period.

 

(vi)                              Notwithstanding any other provision of this
Section 2.05, (i) to the extent that the repatriation to the United States of
any or all of the Net Proceeds of any Disposition by a Foreign Subsidiary
(“Foreign Disposition”) or the Net Proceeds of any Casualty Event incurred by a
Foreign Subsidiary (“Foreign Casualty Event”) would be (x) prohibited or delayed
by applicable local law or (y) restricted by applicable material constituent
documents, including as a result of minority ownership (so long as such
restrictions were not implemented for the purpose of avoiding such mandatory
prepayment requirements), an amount equal to the Net Proceeds that would be so
affected were the Borrower or Parent or a Restricted Subsidiary to attempt to
repatriate such cash will not be required to be applied to repay Term Loans at
the times provided in this Section 2.05 so long, but only so long, as the
applicable local law or applicable material constituent documents would not
otherwise permit repatriation to the United States, and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Proceeds is permissible
under the applicable local law or applicable material constituent documents,
even if such cash is not actually repatriated at such time, an amount equal to
the amount of the Net Proceeds will be promptly (and in any event not later than
five Business Days) applied (net of an amount equal to the additional taxes of
Parent, the Borrower, the Subsidiaries and the direct and indirect holders of
Equity Interests in the Borrower that would be payable or reserved against and
any additional costs that would be incurred as a result of a repatriation,
whether or not a repatriation actually occurs) by the Borrower, Parent or the
Restricted Subsidiaries to the repayment of the Term Loans pursuant to this
Section 2.05 and (ii) to the extent that the Borrower or Parent has determined
in good faith that repatriation of any of or all the Net Proceeds of any Foreign
Disposition or Foreign Casualty Event would have adverse tax cost consequences
that are not de minimis (including the imposition of withholding Taxes) with
respect to such Net Proceeds, an amount equal to such Net Proceeds that would be
so affected will not be subject to repayment under this Section 2.05; provided,
that in the case of each of clauses (i) and (ii), such nonpayment shall not
constitute an Event of Default (and such amounts shall be available (A) to repay
local foreign indebtedness, if any, or to be retained by the relevant Foreign
Subsidiary, and (B) for working capital purposes of the Borrower, Parent and the
Restricted Subsidiaries, in each case, subject to the prepayment provisions in
this Section 2.05(b)(vi)).  For the avoidance of doubt, nothing in this
Section 2.05 shall require the Borrower to cause any amounts to be repatriated
to the United States (whether or not such amounts are used in or excluded from
the determination of the amount of any mandatory prepayments hereunder).

 

(vii)                           Except as otherwise provided in any Refinancing
Amendment, Extension Amendment or any Incremental Amendment or as otherwise
provided herein, (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that any prepayment of Term Loans with the Net

 

74

--------------------------------------------------------------------------------


 

Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt) and (B) each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

 

(viii)                        The Borrower shall notify the Administrative Agent
in writing of any mandatory prepayment of Term Loans required to be made by the
Borrower pursuant to clauses (i), (ii) and (iii) of this Section 2.05(b) at
least three Business Days prior to the date of such prepayment.  Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made by
the Borrower.  The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.  Each Term Lender may
reject all or a portion of its Pro Rata Share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clauses (i), (ii) and (iii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. New York City time one Business Day after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment; provided, however, in no event may the proceeds of any Credit
Agreement Refinancing Indebtedness be rejected.  Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender.  If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of such
mandatory prepayment of Term Loans.  Any Declined Proceeds shall be retained by
the Borrower.

 

(ix)                              Notwithstanding anything to the contrary set
forth in any other clause in this Section 2.05, until the Discharge of First
Lien Secured Obligations shall have occurred, no mandatory prepayments of Term
Loans that would have otherwise been required under this Section 2.05(b) shall
be required to be made (except that amounts declined by the lenders under the
First Lien Credit Agreement pursuant to Section 2.05(b)(viii) (or any comparable
section) of the First Lien Credit Agreement shall be required to be applied as a
mandatory prepayment hereunder (but subject to Section 2.05(b)(viii))).

 

(c)                                  Interest, Funding Losses, Etc.  All
prepayments under this Section 2.05 shall be accompanied by all accrued interest
thereon, together with, in the case of any such prepayment of a Eurocurrency
Rate Loan on a date prior to the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding

 

75

--------------------------------------------------------------------------------


 

Loans in accordance with the relevant provisions of this Section 2.05.  Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.

 

SECTION 2.06                                   Termination or Reduction of
Commitments.

 

(a)                                 Optional.  The Borrower may, upon written
notice to the Administrative Agent, terminate the unused Commitments of any
Class, or from time to time permanently reduce the unused Commitments of any
Class, in each case without premium or penalty; provided that (i) any such
notice shall be received by the Administrative Agent three Business Days prior
to the date of termination or reduction, and (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000, or any whole multiple of
$1,000,000 in excess thereof or, if less, the entire amount thereof. 
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of any Commitments if such termination would have resulted from a
refinancing of all or any portion of the applicable Class or occurrence of other
event, which refinancing or other event shall not be consummated or otherwise
shall be delayed.

 

(b)                                 Mandatory.  The Initial Term Commitments of
each Term Lender shall be automatically and permanently reduced to $0 upon the
funding of the Initial Term Loans to be made by such Term Lender on the Closing
Date.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Appropriate
Lenders of any termination or reduction of unused Commitments of any Class under
this Section 2.06.  Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced.  All commitment
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

SECTION 2.07                                   Repayment of Loans.

 

(a)                                 Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the Initial Term Loans, the aggregate principal amount of all
Initial Term Loans outstanding on such date.

 

SECTION 2.08                                   Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 During the continuance of a Default under
Section 8.01(a), the Borrower shall pay interest on past due amounts owing by it
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.  Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon written demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder

 

76

--------------------------------------------------------------------------------


 

shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

SECTION 2.09                                   Fees.

 

(a)                                 [Reserved].

 

(b)                                 Other Fees.  The Borrower shall pay to the
Agents such fees (including, but not limited to, administrative agent fees) as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

(c)                                  Upfront Fees.  The Borrower agrees to pay
on the Closing Date to each Term Lender party to this Agreement on the Closing
Date, as fee compensation for the funding of such Term Lender’s Initial Term
Loan on the Closing Date, an upfront fee (the “Upfront Fee”) in an amount equal
to 1.50% of the stated principal amount of such Term Lender’s Term Loan made on
the Closing Date.  Such Upfront Fee will be in all respects fully earned, due
and payable on the Closing Date and non-refundable and non-creditable thereafter
and the Upfront Fee shall be netted against the Term Loans made by such Term
Lender.

 

(d)                                 Prepayment Premium.  In connection with any
prepayment of Initial Term Loans pursuant to Section 2.05(a) or
Section 2.05(b)(iii) that is consummated in respect of all or any portion of the
Initial Term Loans (x) prior to the first anniversary of the Closing Date, the
Borrower shall pay to each Term Lender a fee equal to 2.0% of the aggregate
principal amount of the Initial Term Loans of such Term Lender subject to such
prepayment, (y) on or after the first anniversary of the Closing Date but prior
to the second anniversary of the Closing Date, the Borrower shall pay to each
Term Lender a fee equal to 1.0% of the aggregate principal amount of the Initial
Term Loans of such Term Lender subject to such prepayment and (z) on or after
the second anniversary of the Closing Date there shall be no additional fee.

 

SECTION 2.10                                   Computation of Interest and
Fees.  All computations of interest for Base Rate Loans when the Base Rate is
determined in accordance with clause (b) of the definition thereof shall be made
on the basis of a year of 365 days, or 366 days, as applicable, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed.  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 2.11                                   Evidence of Indebtedness.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for this purpose as a non-fiduciary agent
for the Borrower, in each case in the ordinary course of business.  The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of

 

77

--------------------------------------------------------------------------------


 

manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)                                 [Reserved].

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.11(a), and by each
Lender in its account or accounts pursuant to Section 2.11(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

SECTION 2.12                                   Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. New York City time on the date specified herein.  The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share provided for under this Agreement) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office.  All payments received by the Administrative Agent after 2:00
p.m. New York City time shall in each case be deemed received (in the
Administrative Agent’s sole discretion) on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 

(b)                                 Except as otherwise provided herein, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent to such Lender to the date such amount is repaid to the Administrative
Agent in Same Day Funds at the applicable Overnight Rate from time to time in
effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article 4 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                                  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the Outstanding
Amount of all Loans outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

79

--------------------------------------------------------------------------------


 

(h)                                 Amounts to be applied to the prepayment of
Loans in connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to Section 2.05(b) shall be applied, as applicable, on a pro rata
basis to the then outstanding Term Loans being prepaid irrespective of whether
such outstanding Term Loans are Base Rate Loans or Eurocurrency Rate Loans;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.05(b)(viii), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to reduce outstanding Base Rate Loans. Any amounts
remaining after each such application shall be applied to prepay Eurocurrency
Rate Loans.

 

SECTION 2.13                                   Sharing of Payments.  If, other
than as provided elsewhere herein, any Lender shall obtain on account of the
Loans made by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  For the avoidance of doubt, the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement as in effect from time to time (including the application of
funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment or purchase of or sale
or purchase of a participation in any of its Loans in connection with any
assignment or participation permitted hereunder.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans in connection with an Extension that is permitted under Section 2.16
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension shall constitute a payment
or prepayment of any Term Loans for purposes of this Section 2.13) without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement.  Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.

 

80

--------------------------------------------------------------------------------


 

SECTION 2.14                                   Incremental Borrowings.

 

(a)                                 Incremental Term Commitments.  The Borrower
may at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (an “Incremental Request”), request one or more new
commitments which may be in the same Facility as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans under this Agreement
(collectively with any Term Loan Increase, the “Incremental Term Commitments”),
whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders.

 

(b)                                 Incremental Term Loans.  Any Incremental
Term Loans effected through the establishment of one or more new Term Loans
(excluding, for the avoidance of doubt, through any Term Loan Increase) made on
an Incremental Facility Closing Date shall be designated a separate Class of
Incremental Term Loans for all purposes of this Agreement.  On any Incremental
Facility Closing Date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase), subject to the satisfaction
(or waiver) of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such
Class and the Incremental Term Loans of such Class made pursuant thereto. 
Notwithstanding the foregoing, Incremental Term Loans may have identical terms
to any of the Term Loans and be treated as the same Class as any of such Term
Loans.

 

(c)                                  Incremental Request.  Each Incremental
Request from the Borrower pursuant to this Section 2.14 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans. 
Incremental Term Loans may be made by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Term Commitment, nor
will the Borrower have any obligation to approach any existing Lenders to
provide any Incremental Term Commitment) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”) (each such existing Lender or Additional Lender providing
such, an “Incremental Term Lender”); provided that (i) the Administrative Agent
shall have consented (not to be unreasonably withheld, conditioned or delayed)
to such Lender’s or Additional Lender’s making such Incremental Term Loans to
the extent such consent, if any, would be required under Section 10.07(b) for an
assignment of Loans to such Lender or Additional Lender and (ii) with respect to
Incremental Term Commitments, any Affiliated Lender providing an Incremental
Term Commitment shall be subject to the same restrictions set forth in
Section 10.07(k) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Initial Term Loans.

 

(d)                                 Effectiveness of Incremental Amendment.  The
effectiveness of any Incremental Amendment, and the Incremental Term Commitments
thereunder, shall be subject to the satisfaction on the date of such Incremental
Amendment (the “Incremental Facility Closing Date”) of each of the following
conditions:

 

(i)                                     (x) if the proceeds of such Indebtedness
are being used to finance a Permitted Acquisition or Investment permitted
hereunder, no Event of Default under Section 8.01(a) or (f) shall have occurred
and be continuing or would exist after giving effect to such Indebtedness, or
(y) if otherwise, no Event of Default shall have occurred and be continuing or
would exist after giving effect to such Indebtedness;

 

(ii)                                  [Reserved];

 

(iii)                               each Incremental Term Commitment shall be in
an aggregate principal amount that is not less than $2,000,000 and shall be in
an increment of $1,000,000 (provided that

 

81

--------------------------------------------------------------------------------


 

such amount may be less than $2,000,000 if such amount represents all remaining
availability under the limit set forth in clause (iv) below); and

 

(iv)                              the aggregate amount of the Incremental Term
Loans and the Incremental Equivalent Debt shall not exceed (A) an amount equal
to $25,000,000, minus, the aggregate principal amount of any First Lien
Incremental Term Loans, any Incremental Revolving Credit Commitments and any
First Lien Incremental Equivalent Debt incurred or issued in reliance on
Section 2.14(d)(iv)(A) of the First Lien Credit Agreement (or any equivalent
provision of a First Lien Credit Agreement designated as such in connection with
a Permitted Refinancing thereof), plus (B) up to an additional amount of
Incremental Term Loans and/or Incremental Equivalent Debt so long as, in the
case of this clause (B) only (x) with respect to any Incremental Facility
secured by Liens on any assets or properties of the Borrower or its Restricted
Subsidiaries, the Consolidated Senior Secured Net Leverage Ratio (determined on
a Pro Forma Basis in accordance with Section 1.09 and without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than 3.50 to 1.00 or (y) with respect to any unsecured
Incremental Facility, the Consolidated Total Net Leverage Ratio (determined on a
Pro Forma Basis in accordance with Section 1.09 and without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than 5.00 to 1.00, in each case, calculated as of the
last day of the most recently ended Test Period for which financial statements
are internally available, determined on the applicable Incremental Facility
Closing Date, after giving effect to any such incurrence or issuance (or, at the
option of the Borrower, on the date of establishment of the commitments in
respect thereof assuming the full amounts of all such additional amounts is
drawn and outstanding) on a Pro Forma Basis; plus (C) an amount equal to the sum
of all voluntary prepayments or repurchases of Term Loans made pursuant to
Section 2.05(a) or Section 10.07(l)(x) except to the extent, in each case,
financed with long term Indebtedness (other than Incremental Term Loans) (it
being understood that (I) the Borrower shall be deemed to have used amounts
under clause (C) prior to utilization of amounts under clause (A) or (B), and
the Borrower shall be deemed to have used amounts under clause (B) (to the
extent compliant therewith) prior to utilization of amounts under clause (A) and
(C), and (II) Loans may be incurred under both clauses (A) and/or (C) and clause
(B), and proceeds from any such incurrence may be utilized in a single
transaction by first calculating the incurrence under clause (B) above and then
calculating the incurrence under clause (A) and/or (C) above).

 

(e)                                  Required Terms.  The terms, provisions and
documentation of the Incremental Term Loans and Incremental Term Commitments of
any Class, except as otherwise set forth herein, shall be as agreed between the
Borrower and the applicable Incremental Term Lenders or lenders providing such
Incremental Term Commitments, as applicable.  In any event:

 

(i)                                     the Incremental Term Loans (except as
otherwise specified below in this clause (i)):

 

(A)                               (1) shall rank pari passu or junior (if
secured) in right of payment and of security with the Term Loans and
(2)(x) shall not be secured by any Lien on any property or asset of the Borrower
or any Guarantor that does not also secure the other Facilities and (y) shall
not be guaranteed by any Person other than the Guarantors under the other
Facilities;

 

(B)                               shall not mature earlier than the Maturity
Date of the Initial Term Loans outstanding at the time of incurrence of such
Incremental Term Loans;

 

82

--------------------------------------------------------------------------------


 

(C)                               shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of Initial Term
Loans;

 

(D)                               subject to Section 2.14(e)(i)(B) and
Section 2.14(e)(i)(C) above, shall have amortization determined by the Borrower
and the applicable Incremental Term Lenders or other Additional Lenders;

 

(E)                                the Incremental Term Loans may participate on
a pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments of Initial Term Loans hereunder, as
specified in the applicable Incremental Amendment or definitive documentation;

 

(F)                                 [reserved]; and

 

(G)                               the other terms of any Incremental Term Loans
that are not consistent with the then existing Initial Term Loans (other than
pursuant to clauses (A) through (F) above and other than call protection to be
agreed between the Borrower and the applicable Incremental Lenders) shall be no
less favorable (taken as a whole) to the Lenders under the then existing Initial
Term Loans than those applicable to the then existing Initial Term Loans or
otherwise reasonably acceptable to the Administrative Agent (except for
(x) covenants or other provisions applicable only to periods after the Maturity
Date of the Initial Term Loans or any Indebtedness incurred under this
Section 2.14 existing at the time of incurrence of such Incremental Term Loans
and (y) any financial maintenance covenant to the extent such covenant is also
added for the benefit of the Lenders under any applicable existing corresponding
Facility).

 

(ii)                                  [reserved].

 

(iii)                               the Effective Yield applicable to the
Incremental Term Loans of each Class shall be determined by the Borrower and the
applicable Incremental Term Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that with respect to any Incremental
Term Loans made under Incremental Term Commitments that are secured on a pari
passu basis with the Initial Term Loans, the Effective Yield applicable to such
Incremental Term Loans shall not be greater than the applicable Effective Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Initial Term Loans, plus 50 basis points per
annum unless the interest rate (together with, as provided in the proviso below,
the Eurocurrency Rate or Base Rate floor) with respect to the Initial Term Loans
is increased so as to cause the then applicable Effective Yield under this
Agreement on the Initial Term Loans to equal the Effective Yield then applicable
to the Incremental Term Loans minus 50 basis points; provided if such
Incremental Term Loan includes a Eurocurrency Rate floor greater than 1.00% per
annum or a Base Rate floor greater than 2.00% per annum, such differential
between the Eurocurrency Rate or Base Rate floors shall be equated to the
applicable Effective Yield for purposes of determining whether an increase to
the interest rate margin under the Initial Term Loans shall be required, but
only to the extent an increase in the Eurocurrency Rate or Base Rate floor in
the Initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case, the Eurocurrency Rate or Base Rate floor
(but not the interest rate margin) applicable to the Initial Term Loans shall be
increased to the extent of such differential between the Eurocurrency Rate or
Base Rate floors.

 

(f)                                   Incremental Amendment.  Commitments in
respect of Incremental Term Loans shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the

 

83

--------------------------------------------------------------------------------


 

Borrower, each Incremental Term Lender providing such Commitments and the
Administrative Agent.  The Incremental Amendment may, without the consent of any
other Loan Party, Agent or Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14.  The Borrower will use the proceeds of the Incremental
Term Loans as determined by the Borrower and the Lenders providing such
Incremental Term Loans.  No Lender shall be obligated to provide any Incremental
Term Loans unless it so agrees.  To the extent reasonably requested by the
Administrative Agent, the Administrative Agent shall have received customary
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under
Section 4.01 (other than changes to such legal opinions resulting from a change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).  The Incremental Term Loans made
pursuant to any Term Loan Increase shall be added to (and form part of) each
Borrowing of outstanding Term Loans under the respective Class so incurred on a
pro rata basis (based on the principal amount of each Borrowing) so that each
Lender under such Class will participate proportionately in each then
outstanding Borrowing of Term Loans under such Class.

 

(g)                                  [Reserved].

 

(h)                                 This Section 2.14 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

SECTION 2.15                                   Refinancing Amendments.

 

(a)                                 On one or more occasions after the Closing
Date, the Borrower may obtain, from any Lender or any Additional Refinancing
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans then outstanding under this Agreement (which for
purposes of this Section 2.15(a) will be deemed to include any then outstanding
Refinancing Term Loans or Incremental Term Loans), in the form of Refinancing
Term Loans or Refinancing Term Commitments pursuant to a Refinancing Amendment. 
No Lender shall be obligated to provide any Credit Agreement Refinancing
Indebtedness, unless it so agrees.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction (or waiver in accordance with the
terms of such Refinancing Amendment) on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) customary
legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

 

(c)                                  Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.15(a) shall be in an aggregate
principal amount that is (x) not less than $10,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the third paragraph

 

84

--------------------------------------------------------------------------------


 

of Section 10.01 (without the consent of the Required Lenders called for
therein) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

 

(e)                                  This Section 2.15 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

SECTION 2.16                                   Extension of Term Loans.

 

(a)                                 Extension of Term Loans.  The Borrower may
at any time and from time to time request that all or a portion of the Term
Loans of a given Class (each, an “Existing Term Loan Tranche”) be amended to
extend the scheduled maturity date(s) with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
amended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.16.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Term Loan
Tranche) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Term Loan Tranche and (y) (except as to interest rates,
fees, amortization, final maturity date, “AHYDO” payments, optional prepayments
and redemptions, mandatory repayments, premium, required prepayment dates and
participation in prepayments, which shall be determined by the Borrower and the
Extending Term Lenders and set forth in the relevant Extension Request), be
substantially identical to, or (taken as a whole) no more favorable to the
Extending Term Lenders than those applicable to the Existing Term Loan Tranche
subject to such Extension Request (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans)) (as reasonably determined by the
Borrower), including: (i) all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Refinancing Term Loans and Extended Term Loans) which have
more than five different Maturity Dates; (ii) the Effective Yield, pricing,
optional prepayment and redemptions, mandatory repayments and “AHYDO” payments
with respect to the Extended Term Loans (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the Effective
Yield, pricing, optional prepayments and redemptions, mandatory repayments and
“AHYDO” payments for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (iv) Extended Term Loans may have call protection as
may be agreed by the Borrower and the Lenders thereof; provided that no Extended
Term Loans may be optionally or mandatorily prepaid prior to the date on which
all Term Loans with an earlier final stated maturity (including Term Loans under
the Existing Term Loan Tranche from which they were amended) are repaid in full,
unless such optional or mandatory prepayment is accompanied by a pro rata
optional or mandatory prepayment of such other Term Loans; provided, further,
that (A) no Event of Default shall have occurred and be continuing at the time
an Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Extension Series at the time
of establishment thereof be earlier than the Latest Maturity Date of the
applicable Existing Term Loan

 

85

--------------------------------------------------------------------------------


 

Tranche, (C) the Weighted Average Life to Maturity of any Extended Term Loans of
a given Extension Series at the time of establishment thereof shall be no
shorter (other than by virtue of amortization or prepayment of such Indebtedness
prior to the time of incurrence of such Extended Term Loans) than the remaining
Weighted Average Life to Maturity of the applicable Existing Term Loan Tranche,
(D) any such Extended Term Loans (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect), (E) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing and (F) any
Extended Term Loans may participate on a pro rata basis or less than a pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Request. Any Extended Term Loans amended pursuant to any Extension
Request shall be designated a series (each, an “Extension Series”) of Extended
Term Loans for all purposes of this Agreement; provided that any Extended Term
Loans amended from an Existing Term Loan Tranche may, to the extent provided in
the applicable Extension Amendment, be designated as an increase in any
previously established Extension Series with respect to such Existing Term Loan
Tranche (in which case scheduled amortization with respect thereto shall be
proportionally increased).  Each Extension Series of Extended Term Loans
incurred under this Section 2.16 shall be in an aggregate principal amount that
is not less than $3,000,000 (or, if less, the entire principal amount of the
Indebtedness being extended pursuant to this Section 2.16(a)).

 

(b)                                 [Reserved].

 

(c)                                  Extension Request.  The Borrower shall
provide the applicable Extension Request at least five Business Days prior to
the date on which Lenders under the Existing Term Loan Tranche are requested to
respond (or such shorter period as agreed by the Administrative Agent), and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent and the Borrower, in each case acting reasonably to
accomplish the purposes of this Section 2.16.  Subject to Section 3.07, no
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans pursuant to any
Extension Request.  Any Lender holding a Loan under an Existing Term Loan
Tranche (each, an “Extending Term Lender”) wishing to have all or a portion of
its Term Loans under the Existing Term Loan Tranche subject to such Extension
Request amended into Extended Term Loans shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche which it has elected to request be amended into Extended Term Loans
(subject to any minimum denomination requirements imposed by the Administrative
Agent).  In the event that the aggregate principal amount of Term Loans under
the Existing Term Loan Tranche in respect of which applicable Term Lenders shall
have accepted the relevant Extension Request exceeds the amount of Extended Term
Loans requested to be extended pursuant to the Extension Request, Term Loans
subject to Extension Elections shall be amended to Extended Term Loans on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans included in
each such Extension Election.

 

(d)                                 Extension Amendment.  Extended Term Loans
shall be established pursuant to an amendment (each, an “Extension Amendment”)
to this Agreement among the Borrower, the Administrative Agent and each
Extending Term Lender providing an Extended Term Loan thereunder, which shall be
consistent with the provisions set forth in Section 2.16(a) above (but which
shall not require the consent of any other Lender).  The effectiveness of any
Extension Amendment shall be subject to the satisfaction (or waiver in
accordance with such Extension Amendment) on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion

 

86

--------------------------------------------------------------------------------


 

resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and (ii)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
the Extended Term Loans are provided with the benefit of the applicable Loan
Documents.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment.  Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans incurred pursuant thereto, (ii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iii) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the third paragraph of Section 10.01 (without
the consent of the Required Lenders called for therein) and (iv) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.16, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

 

(e)                                  No Prepayment.  No conversion or extension
of Loans or Commitments pursuant to any Extension Amendment in accordance with
this Section 2.16 shall constitute a voluntary or mandatory prepayment or
repayment for purposes of this Agreement.  This Section 2.16 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

SECTION 2.17                                   Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as reasonably determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default has occurred and is continuing, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans

 

87

--------------------------------------------------------------------------------


 

in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

SECTION 2.18                                   Permitted Debt Exchanges.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower, the Borrower may
from time to time following the Closing Date consummate one or more exchanges of
Term Loans for Permitted Debt Exchange Notes (each such exchange a “Permitted
Debt Exchange”), so long as the following conditions are satisfied:  (i) no
Event of Default shall have occurred and be continuing at the time the final
offering document in respect of a Permitted Debt Exchange Offer is delivered to
the relevant Lenders, (ii) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall equal no more than the
aggregate principal amount (calculated on the face amount thereof) of Permitted
Debt Exchange Notes issued in exchange for such Term Loans; provided that the
aggregate principal amount of the Permitted Debt Exchange Notes may include
accrued interest and premium (if any) under the Term Loans exchanged and
underwriting discounts, fees, commissions and expenses in connection with the
issuance of such Permitted Debt Exchange Notes, (iii) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans exchanged under
each applicable Class by the Borrower pursuant to any Permitted Debt Exchange
shall automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Assumption, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans of a
given Class (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with

 

88

--------------------------------------------------------------------------------


 

the foregoing and made in consultation with the Borrower and the Auction Agent,
and (vi) any applicable Minimum Tender Condition shall be satisfied.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by any of the Borrower pursuant to this Section 2.18, (i) such
Permitted Debt Exchanges (and the cancellation of the exchanged Term Loans in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.05, and (ii) such Permitted Debt Exchange
Offer shall be made for not less than $10,000,000 in aggregate principal amount
of Term Loans; provided that subject to the foregoing clause (ii) the Borrower
may at its election specify as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered.

 

(c)                                  In connection with each Permitted Debt
Exchange, the Borrower and the Auction Agent shall mutually agree to such
procedures as may be necessary or advisable to accomplish the purposes of this
Section 2.18 and without conflict with Section 2.18(d); provided that the terms
of any Permitted Debt Exchange Offer shall provide that the date by which the
relevant Lenders are required to indicate their election to participate in such
Permitted Debt Exchange shall be not less than a reasonable period (in the
discretion of the Borrower and the Auction Agent) of time following the date on
which the Permitted Debt Exchange Offer is made.

 

(d)                                 The Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (x) none of the Auction Agent, the Administrative Agent nor any
Lender assumes any responsibility in connection with the Borrower’s compliance
with such laws in connection with any Permitted Debt Exchange and (y) each
Lender shall be solely responsible for its compliance with any applicable
“insider trading” laws and regulations to which such Lender may be subject under
the Exchange Act.

 

ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.01                                   Taxes.

 

(a)                                 Except as provided in this Section 3.01, any
and all payments made by or on account of the Borrower or any Guarantor under
any Loan Document shall be made free and clear of and without deduction for any
Taxes, except to the extent required by any Laws.  If the Borrower, any
Guarantor or other applicable withholding agent shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (i) if the Tax in question is an Indemnified Tax or
Other Tax, the sum payable by the Borrower or any Guarantor shall be increased
as necessary so that after all required deductions for Indemnified Taxes or
Other Taxes have been made (including deductions applicable to additional sums
payable under this Section 3.01), each Lender (or, in the case of a payment made
to an Agent for its own account, such Agent) receives an amount equal to the sum
it would have received had no such deductions for Indemnified Taxes or Other
Taxes been made, (ii) the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment
(or, if receipts or evidence are not available within 30 days, as soon as
possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, it shall furnish to such Agent or Lender (as the case may be)
the original or a certified copy of a receipt evidencing payment thereof or
other evidence acceptable to such Agent or Lender.

 

89

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary Taxes and any other
excise, property, intangible or mortgage recording Taxes, imposed by any
Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Tax imposed as a result of an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”) if such
Assignment Tax is imposed as a result of a present or former connection of the
assignor or assignee with the jurisdiction imposing such Assignment Tax (other
than any connection arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, and/or enforcing or receiving or perfecting a security
interest under any Loan Document), except for Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

 

(c)                                  The Borrower and each Guarantor agree to
indemnify each Agent and each Lender, within 10 days after demand therefor, for
(i) the full amount of Indemnified Taxes and Other Taxes paid or payable by such
Agent or such Lender (including Indemnified Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 3.01) and (ii) any expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by such Agent or Lender (or by an Agent on behalf of such Lender),
accompanied by a written statement thereof setting forth in reasonable detail
(provided that the Lender need not be required to disclose any price sensitive
or confidential information or to the extent prohibited by law or regulation)
the basis and calculation of such amounts shall be conclusive absent manifest
error.

 

(d)                                 Each Lender and Agent shall, at such times
as are reasonably requested by the Borrower or the Administrative Agent, provide
the Borrower and the Administrative Agent with any documentation prescribed by
Law or reasonably requested by the Borrower or the Administrative Agent
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any applicable withholding Tax with respect to any payments to be
made to such Lender or Agent under the Loan Documents.  Each such Lender and
Agent shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 3.01(d)) obsolete, expired or inaccurate in any material respect,
deliver promptly and on or before the date such documentation expires, becomes
obsolete or inaccurate to the Borrower and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and the Administrative Agent in writing of its inability to do so.  In
addition, each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with such other documentation prescribed by Law or
reasonably requested by the Borrower or Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether such Lender or Agent
is subject to backup withholding or information reporting requirements. 
Notwithstanding any other provision of this Section 3.01(d), a Lender or an
Agent shall not be required to deliver any form pursuant to this Section 3.01(d)
that such Lender or such Agent is not legally eligible to deliver.  Without
limiting the foregoing:

 

(i)                                     Each Lender that is a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) two properly completed and duly signed

 

90

--------------------------------------------------------------------------------


 

original copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from federal backup withholding.

 

(ii)                                  Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) whichever of the following is
applicable:

 

(A)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor forms) claiming eligibility for the benefits of an income tax treaty
to which the United States is a party,

 

(B)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI (or any successor
forms),

 

(C)                               in the case of a Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit H hereto (any such certificate
a “United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed original copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E (or any successor forms),

 

(D)                               to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or has sold a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and if one or more
direct or indirect partners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Lender on
behalf of such direct or indirect partner(s)), or

 

(E)                                two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws (including the Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, United States federal withholding tax on any
payments to such Lender under the Loan Documents.

 

(iii)                               Each Agent that is a “United States person”
(as defined in Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent two properly completed and duly signed original
copies of Internal Revenue Service Form W-9 with respect to fees received on its
own behalf, certifying that such Agent is exempt from federal backup
withholding.

 

(iv)                              Each Agent that is not a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI with respect to fees
received on its own behalf.

 

(v)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA, such Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by Laws and at such time

 

91

--------------------------------------------------------------------------------


 

or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Person’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.01(d)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(e)                                  Any Lender or Agent claiming any additional
amounts payable pursuant to this Section 3.01 shall use its commercially
reasonable efforts (subject to such Lender’s or Agent’s overall internal
policies of general application and legal and regulatory restrictions) to
mitigate or reduce the additional amounts payable, which commercially reasonable
efforts may include a change in the jurisdiction of its Lending Office (or any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such Lender,
result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to such Lender.

 

(f)                                   If any Lender or Agent determines, in its
sole discretion exercised in good faith, that it has received a refund in
respect of any Indemnified Taxes or Other Taxes as to which indemnification or
additional amounts have been paid to it by a Loan Party pursuant to this Section
3.01, it shall promptly remit such refund to such Loan Party (but only to the
extent of indemnification or additional amounts paid by the Loan Party under
this Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
the Lender or Agent, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund net
of any Taxes payable by any Agent or Lender on such interest); provided that the
Loan Parties, upon the request of the Lender or Agent, as the case may be, agree
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant taxing authority) to such party in the event such party
is required to repay such refund to the relevant taxing authority.  This Section
3.01 shall not be construed to require any Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to any Loan Party or any other person.

 

(g)                                  [Reserved].

 

(h)                                 Each party’s obligations under this Section
3.01 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

SECTION 3.02                                   Illegality.  If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurocurrency Rate Loans, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, in each case after the Closing Date then, on written notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans, or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrower
shall promptly following written demand from such Lender (with a copy to the
Administrative Agent), convert all applicable

 

92

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05.  Each Lender agrees to
use commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to
designate a different Lending Office if such designation will avoid the need for
such notice, will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

 

SECTION 3.03                                   Inability to Determine Rates.  If
the Administrative Agent or the Required Lenders determine after the Closing
Date that for any reason adequate and reasonable means do not exist for
determining the applicable Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or that Dollar deposits are not being offered to banks in the London
interbank eurodollar, or other applicable market for the applicable amount and
the Interest Period of such Eurocurrency Rate Loan the Administrative Agent will
promptly so notify the Borrower in writing and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
such Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request, if applicable, into a request for a Borrowing of Base Rate Loans
in the amount specified therein.

 

SECTION 3.04                                   Increased Cost and Reduced
Return; Capital Adequacy; Eurocurrency Rate Loan Reserves.

 

(a)                                 If any Lender reasonably determines that as
a result of the introduction of or any change in or in the interpretation of any
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any material increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurocurrency Rate Loans, or a
material reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this Section
3.04(a) any such increased costs or reduction in amount resulting from (i)
Indemnified Taxes or Other Taxes indemnified pursuant to Section 3.01, or any
Taxes excluded from the definition of (x) “Indemnified Taxes” or (y) “Other
Taxes”, or (ii) reserve requirements contemplated by Section 3.04(c)) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining the Eurocurrency Rate Loan (or of maintaining its
obligations to make any Loan), or to reduce in any material respect the amount
of any sum received or receivable by such Lender, then from time to time within
15 Business Days after written demand by such Lender setting forth in reasonable
detail (provided that the Lender need not be required to disclose any price
sensitive or confidential information or to the extent prohibited by law or
regulation) such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.  Notwithstanding anything herein to the
contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or

 

93

--------------------------------------------------------------------------------


 

directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law, regardless of the date enacted, adopted or issued; provided that the
applicable Lender is imposing such charges on other similarly situated borrowers
under comparable credit facilities; provided, further, that any such payments
due to increased costs from market disruption shall be limited to circumstances
generally affecting the banking market.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or liquidity requirements or
any change therein or in the interpretation thereof, in each case after the
Closing Date, or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any company controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time promptly following written demand of such Lender setting forth in
reasonable detail (provided that the Lender need not be required to disclose any
price sensitive or confidential information or to the extent prohibited by law
or regulation) the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within 15 Business Days after
receipt of such demand.  Notwithstanding anything herein to the contrary, for
all purposes under this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued; provided, that the applicable
Lender is imposing such charges on other similarly situated borrowers under
comparable credit facilities; provided, further, that any such payments due to
increased costs from market disruption shall be limited to circumstances
generally affecting the banking market.

 

(c)                                  The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of the Borrower equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of any Eurocurrency Rate Loans of the Borrower, as
the case may be, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation.

 

94

--------------------------------------------------------------------------------


 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to
designate another Lending Office for any Loan affected by such event; provided
that such efforts are made on terms that, in the commercially reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage and would not, in the
sole determination of such Lender, result in any unreimbursed cost or expense or
be otherwise materially disadvantageous to such Lender; provided, further, that
nothing in this Section 3.04(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b),
(c) or (d).

 

SECTION 3.05                                   Funding Losses.  Promptly
following written demand of any Lender (with a copy to the Administrative Agent)
from time to time, which demand shall set forth in reasonable detail (provided
that the Lender need not be required to disclose any price sensitive or
confidential information or to the extent prohibited by law or regulation) the
basis for requesting such amount, the Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense
(excluding loss of anticipated profits and calculated without giving effect to
any interest rate floor) actually incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan of the Borrower on a day other than the
last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan of the Borrower on the date or in
the amount notified by the Borrower;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

SECTION 3.06                                   Matters Applicable to All
Requests for Compensation.

 

(a)                                 Any Agent or any Lender claiming
compensation under this Article 3 shall deliver a certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.  In determining such
amount, such Agent or such Lender may use any reasonable and customary averaging
and attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred if such Lender
notifies the Borrower of the event that gives rise to such claim more than 180
days after such event; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan or, if applicable, to convert Base
Rate Loans into Eurocurrency Rate Loan, until the event or condition giving rise
to such request ceases to

 

95

--------------------------------------------------------------------------------


 

be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurocurrency Rate Loan or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s applicable Eurocurrency Rate Loans shall be automatically
converted into Base Rate Loans (or, if such conversion is not possible, repaid),
in each case, on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans, as applicable (or, in the case of an immediate
conversion or repayment required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

 

(i)                                     to the extent that such Lender’s
Eurocurrency Rate Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s applicable
Eurocurrency Rate Loans shall be applied instead to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans (if possible),
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of any of
such Lender’s Eurocurrency Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurocurrency Rate Loans made by other Lenders under the
applicable Facility are outstanding, if applicable, such Lender’s Base Rate
Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans, to
the extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurocurrency Rate Loans under such Facility and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility.

 

SECTION 3.07                                   Replacement of Lenders under
Certain Circumstances.

 

(a)                                 If at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in Section
3.01 or 3.04 as a result of any condition described in such Sections or any
Lender ceases to make any Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or 3.04 or requires the Borrower to pay additional
amounts as a result thereof, (ii) any Lender becomes a Defaulting Lender, (iii)
any Lender becomes a Non-Consenting Lender or (iv) any Lender refuses to make an
Extension Election pursuant to Section 2.16, then the Borrower may, on five (5)
Business Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (so long as the assignment fee
is paid by the Borrower in such instance) all of its rights and obligations
under this Agreement (in respect of any applicable Facility only in the case of
clause (i) or, with respect to a vote of a Class of directly and adversely
affected Lenders (“Affected Class”), clause (iii), or with respect to an
Extension Election only, in the case of clause (iv)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; provided, further, that (A) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-

 

96

--------------------------------------------------------------------------------


 

Consenting Lender, the applicable Eligible Assignees shall have agreed to, and
shall be sufficient (together with all other consenting Lenders) to cause the
adoption of, the applicable departure, waiver or amendment of the Loan
Documents; or (y) terminate the Commitment (if any) of such Lender and repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans
held by such Lender as of such termination date; provided that in the case of
any such termination of a Non-Consenting Lender such termination shall be
sufficient (together with all other consenting Lenders after giving effect
hereto) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
facility only in the case of clause (i) or, with respect to an Affected Class,
only in the case of clause (iii).

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s applicable Commitment and outstanding Loans, and
(ii) deliver any Notes evidencing such Loans to the Borrower or the
Administrative Agent.  Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans, (B) all obligations of the
Borrower owing to the assigning Lender relating to the Loans and Commitments so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans and Commitments, except
with respect to indemnification provisions under this Agreement, which shall
survive as to such assigning Lender.  In connection with any such replacement,
if any such Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within five
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of the Lender and the Administrative Agent shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Lender.

 

(c)                                  [Reserved].

 

(d)                                 In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment thereto
(including a Permitted Repricing Amendment), (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans or each Lender holding Term
Loans subject to a Permitted Repricing Amendment and (iii) the Required Lenders
(or, in the case of a consent, waiver or amendment (1) involving all the Lenders
with respect to a certain Class, the Required Class Lenders or (2) involving a
Permitted Repricing Amendment, all other Lenders holding Term Loans actually
subject to such repricing that will continue as repriced or modified Term Loans)
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”  If any applicable Lender shall be deemed a Non-Consenting Lender and
is required to assign all or any portion of its Initial Term Loans or its
Initial Term Loans are prepaid by the Borrower pursuant to Section 3.07(a) prior
to the two year anniversary of the Closing Date, the Borrower shall pay such
Non-Consenting Lender the fee that would be owed to such Non-Consenting Lender
pursuant to Section 2.09(d) in connection with a prepayment of such Initial Term
Loans pursuant to Section 2.05(a) on such date.

 

SECTION 3.08                                   Survival.  All the Loan Parties’
obligations under this Article 3 shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

 

97

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS PRECEDENT TO BORROWINGS

 

SECTION 4.01                                   Conditions to Initial Borrowing. 
The obligation of each Lender to make a Loan hereunder on the Closing Date is
subject to satisfaction (or waiver) of the following conditions precedent:

 

(a)                                 The Administrative Agent’s (or, in the case
of clause (v)(A), the Designated First Lien Representative’s, in accordance with
the Closing Date Intercreditor Agreement) receipt of the following, each of
which shall be original, pdf or facsimile copies or delivered by other
electronic method (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party each
in form and substance reasonably satisfactory to the Administrative Agent,

 

(i)                                     a Committed Loan Notice in accordance
with the requirements hereof;

 

(ii)                                  executed counterparts of this Agreement;

 

(iii)                               a Note executed by the Borrower in favor of
each Lender that has requested a Note at least two Business Days in advance of
the Closing Date;

 

(iv)                              a copy of the Organization Documents in
relation to each Loan Party;

 

(v)                                 the Security Agreement, each Collateral
Document and each other document set forth on Schedule 4.01(a) required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

 

(A)                               certificates, if any, representing the Pledged
Equity referred to therein accompanied by undated stock powers executed in blank
and instruments, if any, evidencing the Pledged Debt indorsed in blank;

 

(B)                               proper financing statements (Form UCC-1 or the
equivalent) naming each Loan Party for filing under the UCC or other appropriate
filing offices of each jurisdiction as may be necessary to perfect the security
interests purported to be created by the foregoing Security Agreement; and

 

(C)                               copies of Lien, bankruptcy, judgment,
copyright, patent and trademark searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to each Loan Party;

 

(vi)                              such certificates of good standing (to the
extent such concept exists) from the applicable secretary of state of the state
of organization of each Loan Party, certificates of resolutions or other
corporate or limited liability company action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party and resolutions of
the board of directors, board of managers or members of each Loan Party (in each
case, as appropriate or applicable) as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

 

98

--------------------------------------------------------------------------------


 

(vii)                           an opinion from (x) Kirkland & Ellis LLP, New
York counsel to the Loan Parties, (y) Helsell Fetterman LLP, local counsel in
Washington, and (z) Snell & Wilmer, local counsel in Colorado, in each case in
form and substance reasonably satisfactory to the Administrative Agent;

 

(viii)                        a solvency certificate from the chief financial
officer, chief accounting officer or other officer with equivalent duties of the
Borrower (immediately after giving effect to the Transactions) substantially in
the form attached hereto as Exhibit D-2;

 

(ix)                              a certified copy of the Acquisition Agreement
and exhibits, annexes and schedules thereto, duly executed by the parties
thereto, together with a certification by a Responsible Officer of the Borrower
that such document is in full force and effect as of the Closing Date and as to
the matters specified in Sections 4.01(d), (e) and (i) have been satisfied or
waived;

 

provided, however, that, each of the requirements set forth in clause (v) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on such Collateral may be
perfected solely (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) subject to the Closing Date Intercreditor Agreement, by
the delivery of stock certificates of the Borrower, the Target and any of their
respective wholly owned Domestic Subsidiaries to the extent possession of such
stock certificates or other certificates perfects a security interest therein
(provided that such stock certificates, other than stock certificates of the
Borrower or any of its material wholly owned subsidiaries, will be required to
be delivered on the Closing Date only to the extent the stock certificates of
the Target’s wholly owned Domestic Subsidiaries are received from the Target)
shall not constitute conditions precedent to the initial Borrowing on the
Closing Date after the Borrower’s use of commercially reasonable efforts to
provide such items on or prior to the Closing Date without undue burden or
expense if the Borrower agrees to deliver, or cause to be delivered, such search
results, documents and instruments, or take or cause to be taken such other
actions as may be required to perfect such security interests within 90 days
after the Closing Date (subject to extensions approved by the First Lien
Administrative Agent in its reasonable discretion).

 

(b)                                 All fees and expenses required to be paid
hereunder (and, with respect to expenses, invoiced at least two Business Days
before the Closing Date (except as otherwise reasonably agreed by the Borrower))
shall have been paid from the proceeds of the initial fundings under the
Facilities, including fees pursuant to the Fee Letter.

 

(c)                                  Prior to or substantially concurrently with
the initial Borrowing on the Closing Date, (i) the Acquisition shall have been
consummated in all material respects in accordance with the terms of the
Acquisition Agreement (without giving effect to any amendments, waivers or
consents thereto or modifications thereof that amend or waive any terms of the
Acquisition Agreement in a manner materially adverse to the Lenders in their
capacities as such without the consent of the Arrangers, such consent not to be
unreasonably withheld, conditioned or delayed); provided that (A) any increase
or reduction in the purchase price shall not be deemed to be materially adverse
to the Lenders so long as (i) any increase in the purchase price shall not be
funded with additional indebtedness and (ii) any reduction shall be allocated
(x) first, to reduce the amount of any EMC Parent Preferred Units and (y)
second, to ratably reduce the Term Facility and the First Lien Term Facility in
proportion to the actual percentages that the amount of each of the Term
Facility and the First Lien Term Facility bear to the pro forma total
capitalization of the Borrower and its Subsidiaries after giving effect to the
Transactions and (B) any amendment or other modification to the definition of
“Material Adverse Effect” set forth in the Acquisition Agreement without the
prior written consent of the Arrangers (such consent not to be

 

99

--------------------------------------------------------------------------------


 

unreasonably withheld, conditioned or delayed) shall be deemed to be materially
adverse to the interests of the Lenders; (ii) the Refinancing shall have been
consummated and all security interests and guarantees in connection therewith
shall have been terminated and released; and (iii) the Loan Parties shall have
entered into the First Lien Loan Documents providing for the First Lien Term
Loans in an aggregate principal amount equal to $268,000,000 and the Revolving
Credit Commitments in an aggregate principal amount equal to $35,000,000.

 

(d)                                 No Material Adverse Effect (as defined in
the Acquisition Agreement) shall have occurred or arisen since April 21, 2015.

 

(e)                                  The Specified Representations shall be true
and correct in all material respects on and as of the Closing Date; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

 

(f)                                   The Administrative Agent shall have
received the Annual Financial Statements and the Quarterly Financial Statements
(it being understood the Administrative Agent hereby acknowledges receipt
thereof).

 

(g)                                  The Arrangers shall have received the Pro
Forma Financial Statements.

 

(h)                                 The Administrative Agent shall have received
at least two Business Days prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors as shall have been reasonably
requested in writing by the Administrative Agent at least seven calendar days
prior to the Closing Date and as determined by the Administrative Agent to be
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act.

 

(i)                                     The representations and warranties made
by the Target with respect to the Target and its Subsidiaries in the Acquisition
Agreement that are material to the interests of the Lenders shall be true and
correct in all material respects, but only to the extent that Holdings or its
applicable affiliates have or would have the right (taking into account any
applicable cure provisions) to terminate their obligations under the Acquisition
Agreement or decline to consummate the Acquisition as a result of a breach of
such representations and warranties.

 

(j)                                    The Borrower and its Restricted
Subsidiaries shall have no material outstanding indebtedness for borrowed money
other than the Facilities under this Agreement, the Second Lien Term Facility
and indebtedness permitted to be incurred and remain outstanding under the
Acquisition Agreement, this Agreement or the Second Lien Loan Documents.

 

(k)                                 The terms and conditions in respect of any
preferred Equity Interests of the Borrower, Holdings, Parent or any of their
direct or indirect parent holding companies shall be reasonably satisfactory to
the Arrangers; it being agreed that the terms and conditions of the EMC Parent
Preferred Units are satisfactory to the Arrangers.

 

Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a

 

100

--------------------------------------------------------------------------------


 

Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

SECTION 4.02                                   Conditions to All Borrowings. 
The obligation of each Lender to honor any Request for Borrowing (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) after the Closing Date is subject
to satisfaction or waiver of the following conditions precedent:

 

(i)                                     The representations and warranties of
each Loan Party set forth in Article 5 and in each other Loan Document shall be
true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(ii)                                  No Default or Event of Default shall exist
or would result from such proposed Borrowing or from the application of the
proceeds therefrom (except in connection with a Borrowing on the Closing Date).

 

(iii)                               The Administrative Agent shall have received
a Request for Borrowing in accordance with the requirements hereof.

 

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower after the Closing Date shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02 have
been satisfied on and as of the date of the applicable Borrowing.

 

Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that the proceeds of Incremental Term Loans are to be used to finance a
Permitted Acquisition or Investment permitted hereunder, the only conditions
precedent to the funding of such Incremental Term Loans shall be the conditions
precedent set forth in Section 2.14 and the related Incremental Amendment.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

Each of Parent, Holdings, the Borrower and each of the Subsidiary Guarantors
party hereto represent and warrant to the Agents and the Lenders at the time of
each Borrowing after the Closing Date (to the extent required to be true and
correct for such Borrowing pursuant to Article 4) that:

 

SECTION 5.01                                   Existence, Qualification and
Power; Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
that is a Material Subsidiary (a) is a Person duly organized, incorporated or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation, organization or formation to the extent such concept
exists in such jurisdiction, (b) has all requisite organizational power and
authority to, in the case of the Loan Parties, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clauses (a)

 

101

--------------------------------------------------------------------------------


 

(other than with respect to Parent or the Borrower), (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.02                                   Authorization; No Contravention. 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or by which it or any of its property
or assets is bound or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.03                                   Governmental Authorization; Other
Consents.  No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) any approval, consent, exemption, authorization, or other action
by, or notice to, or filing necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties (or release existing
Liens) under applicable U.S. law, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement), (iii) the consent of the
FCC to any transfer of control or assignment of the FCC Authorizations to the
extent necessary to enforce any rights or remedies under this Agreement or under
any other Loan Document, and (iv) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.04                                   Binding Effect.  This Agreement
and each other Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto.  This Agreement and each other Loan Document
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to the granting of security
interests in assets of, pledges of Equity Interests in or Indebtedness owed by
Foreign Subsidiaries (clauses (i), (ii) and (iii), the “Enforcement
Qualifications”).

 

SECTION 5.05                                   Financial Statements; No Material
Adverse Effect.

 

(a)                                 The Annual Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
financial condition of the Borrower, the Target and their respective
Subsidiaries (as applicable) as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A)

 

102

--------------------------------------------------------------------------------


 

except as otherwise expressly noted therein and (B) subject, in the case of the
Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

 

(b)                                 The unaudited pro forma consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of the last day of the
12-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days (or 105 days if such
four-fiscal quarter period is the end of the Borrower’s fiscal year) prior to
the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (including the notes thereto) (the
“Pro Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of the Borrower and its Restricted Subsidiaries for the 12-month period
ended at least 45 days (or 105 days if such four-fiscal quarter period is the
end of the Borrower’s fiscal year) prior to the Closing Date, prepared after
giving effect to the Transactions as if the Transactions had occurred at the
beginning of such period and any other adjustments reasonably acceptable to the
Administrative Agent (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof and adjustment as agreed by the Borrower, and present
fairly in all material respects on a pro forma basis the estimated financial
position of the Borrower and its Subsidiaries as at the Closing Date and their
estimated results of operations for the period covered thereby; provided that no
such pro forma financial statement shall be required to include adjustments for
purchase accounting (including adjustments of the type contemplated by Financial
Account Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

(c)                                  Since the Closing Date, there has been no
event, circumstance or change, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Parent and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that any such restatement required
solely as a result of such changes will not in itself result in a Default under
the Loan Documents.

 

SECTION 5.06                                   Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Parent or the Borrower, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower, Parent or any
Restricted Subsidiary or against any of their properties or revenues that have a
reasonable likelihood of adverse determination and such determination, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.07                                   Ownership of Property; Liens. 
The Borrower, Parent and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens, except (a) as set forth on Schedule
5.07, (b) minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes, (c) Liens permitted by Section 7.01 and (d) where the failure to have
such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 5.08                                   Environmental Matters.  Except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:

 

103

--------------------------------------------------------------------------------


 

(a)                                 each Loan Party and its respective
properties and operations are and have been in compliance with all Environmental
Laws, which includes obtaining and maintaining all applicable Environmental
Permits required under such Environmental Laws to carry on the business of the
Loan Parties;

 

(b)                                 the Loan Parties have not received any
written notice that alleges any of them is in violation of or potentially liable
under any Environmental Laws, and none of the Loan Parties nor any of the Real
Property is the subject of any claims, investigations, liens, demands, or
judicial, administrative or arbitral proceedings pending or, to the knowledge of
Parent or the Borrower, threatened in writing, under any Environmental Law or to
revoke or modify any Environmental Permit held by any of the Loan Parties;

 

(c)                                  there has been no Release of Hazardous
Materials on, at, under or from any Real Property or facilities owned, operated
or leased by any of the Loan Parties, or, to the knowledge of Parent or the
Borrower, Real Property formerly owned, operated or leased by any Loan Party or
arising out of the conduct of the Loan Parties that could reasonably be expected
to require investigation, remedial activity or corrective action or cleanup or
could reasonably be expected to result in Parent or any of its Restricted
Subsidiaries incurring liability under any Environmental Laws; and

 

(d)                                 there are no facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
Real Property or facilities owned, operated or leased by any of the Loan Parties
or, to the knowledge of Parent or the Borrower, Real Property or facilities
formerly owned, operated or leased by the Loan Parties that could reasonably be
expected to result in the Borrower, Parent or any of its Restricted Subsidiaries
incurring liability under any Environmental Laws.

 

The representations and warranties contained in this Section 5.08 are the sole
and exclusive representations and warranties of Parent, Holdings, the Borrower
and the Subsidiary Guarantors with respect to matters arising under or relating
to Environmental Laws, Environmental Permits, Environmental Liabilities or
Hazardous Materials.

 

SECTION 5.09                                   Taxes.  Except as would not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each of the Loan Parties and their Restricted
Subsidiaries have timely filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, income, profits
or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  To the knowledge of the Loan
Parties, there is no proposed Tax deficiency or assessment against the Loan
Parties or their Restricted Subsidiaries that, if made would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10                                   ERISA Compliance.

 

(a)                                 Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with its terms, the applicable provisions of ERISA,
the Code and other federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither any Loan Party, Restricted Subsidiary
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due but not delinquent under Section 4007 of ERISA); (iii) neither any
Loan Party, Restricted Subsidiary nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred

 

104

--------------------------------------------------------------------------------


 

which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party, Restricted Subsidiary nor
any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Sections 4069 or 4212(c) of ERISA; except, with
respect to each of the foregoing clauses of this Section 5.10(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(c)                                  Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Foreign Plan is in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities.  Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect: (i) all
contributions required to be made with respect to a Foreign Plan have been
timely made; (ii) no Loan Party has incurred any obligations in connection with
the termination of, or withdrawal from, any Foreign Plan; and (iii) the present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Plan, determined as of the end of Parent’s most recently ended fiscal
year on the basis of reasonable actuarial assumptions, did not exceed the
current value of the assets of such Foreign Plan allocable to such benefit
liabilities.

 

SECTION 5.11                                   Subsidiaries; Equity Interests. 
As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any Subsidiaries other than those specifically disclosed on Schedule 5.11,
and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party (or a Subsidiary
of any Loan Party) in such Subsidiaries are owned free and clear of all Liens
except (i) those created under the Collateral Documents or under the First Lien
Loan Documents (which Liens shall be subject to the Closing Date Intercreditor
Agreement) and (ii) any Lien that is permitted under Section 7.01.  As of the
Closing Date, Schedules 1 and 9 of the Perfection Certificate (a) set forth the
name and jurisdiction of each Domestic Subsidiary that is a Loan Party, (b) set
forth the ownership interest of the Borrower and any other Subsidiary thereof in
each Subsidiary, including the percentage of such ownership and (c) identify
each Subsidiary that is a Subsidiary the Equity Interests of which are required
to be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

SECTION 5.12                                   Margin Regulations; Investment
Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used for any purpose that violates Regulation T, U or X of the Board.

 

(b)                                 None of Parent, the Borrower or any of the
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

SECTION 5.13                                   Disclosure.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information, budgets, estimates and information of a general economic or
industry nature) to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein (when
taken as a whole), in the light of the circumstances under which they were made,
not materially misleading.  With respect to projected

 

105

--------------------------------------------------------------------------------


 

financial information and pro forma financial information, the Borrower
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time furnished, it being understood
that such projected financial information and pro forma financial information
are not to be viewed as facts or as a guarantee of performance or achievement of
any particular results and that actual results may vary from such forecasts and
that such variations may be material and that no assurance can be given that the
projected results will be realized.

 

SECTION 5.14                                   Labor Matters.  Except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against Parent or any of its Restricted Subsidiaries pending or, to the
knowledge of Parent or the Borrower, threatened; (b) hours worked by and
payments made to employees of Parent or any of its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act of 1938 or any other
applicable Laws dealing with such matters; and (c) all payments due from Parent
or any of its Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

 

SECTION 5.15                                   Intellectual Property; Licenses,
Etc.  Each of Parent and the Restricted Subsidiaries owns, licenses, possesses
or otherwise has the right to use all of the trademarks, service marks, trade
names, domain names, copyrights, patents, patent rights, software, know-how,
trade secrets, database rights, design rights and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of its businesses as currently conducted, except to the extent the
failure to own, license, possess or otherwise have the right to use such IP
Rights, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of Parent or the
Borrower, Parent and the Restricted Subsidiaries’ present business operations do
not infringe upon any IP Rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any IP Rights owned, used or held for use by Parent or any Restricted Subsidiary
is pending or, to the knowledge of Parent or the Borrower, threatened, against
any Loan Party or any of the Restricted Subsidiaries, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

As of the Closing Date, all registrations and applications for registration of
IP Rights under the name of each Loan Party listed on Schedule 11(a) and 11(b)
of the Perfection Certificate are solely owned by such Loan Party free and clean
of all Liens, and are valid and in full force and effect, except, in each case,
to the extent failure of any of the foregoing to be valid and in full force and
effect could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

SECTION 5.16                                   Solvency.  On the Amendment No. 1
Effective Date, after giving effect to the Amendment Transactions, the Borrower
and its Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 5.17                                   FCC Authorizations.  The FCC
Authorizations constitute all licenses and authorizations issued by the FCC that
are necessary for the operation of the business of Parent and its Restricted
Subsidiaries as currently conducted except as could not reasonably be expected
to have a Material Adverse Effect.  The FCC Authorizations are in full force and
effect and have not expired, been revoked, suspended, rescinded, or terminated
and are not subject to any conditions or requirements that have not been imposed
upon all such authorizations generally except as could not reasonably be
expected to have a Material Adverse Effect.  Except as could not reasonably be
expected to result in a Material Adverse Effect, Parent and its Restricted
Subsidiaries operate their business in full compliance with the terms of the FCC
Authorizations and the Communications Act.  To the knowledge of Parent or the
Borrower and except as would not reasonably be expected to result in a Material
Adverse Effect, there is no action pending or, to the knowledge of Parent or the
Borrower, threatened before the FCC to revoke,

 

106

--------------------------------------------------------------------------------


 

refuse to renew, suspend, or modify any of the FCC Authorizations other than
proceedings to amend FCC rules of general applicability.

 

SECTION 5.18                                   USA Patriot Act; OFAC; FCPA.

 

(a)                                 To the extent applicable, each of Parent,
the Borrower and the Restricted Subsidiaries (i) is in compliance, in all
material respects, with (x) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Department of the
Treasury (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (y) the USA Patriot Act and (z)
Sanctions, and (ii) will not directly or indirectly use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person to fund or facilitate any
activities or business of any kind that would constitute or result in a
violation of Sanctions.

 

(b)                                 None of Parent, the Borrower, any Restricted
Subsidiary nor, to the knowledge of Parent or the Borrower, any director or
officer of Parent, the Borrower or any Restricted Subsidiary is a Sanctioned
Person; and the Borrower will not, directly or indirectly, use the proceeds of
the Loans or otherwise make available such proceeds to any Person, for the
purpose of financing activities (except for Licensed Activities) of or with any
Person that, at the time of such financing, is (i) a Sanctioned Person or (ii)
located in a Sanctioned Country.

 

(c)                                  No part of the proceeds of the Loans will
be used, directly or indirectly, by the Loan Parties or any Restricted
Subsidiary for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(d)                                 Schedule 5.18(d) sets forth as of the
Closing Date each License pursuant to which the Borrower or any of its
Restricted Subsidiaries is conducting Licensed Activities.

 

SECTION 5.19                                   Security Documents.  Except as
otherwise contemplated hereby or under any other Loan Documents and subject to
the terms of the Intercreditor Agreements, the provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties legal, valid and enforceable Liens on, and
security interests in, the Collateral and, (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Laws (which filings or recordings shall be made to the extent
required by any Collateral Document) and (ii) upon the taking of possession or
control by the Administrative Agent (or its agent pursuant to an Intercreditor
Agreement) of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Administrative Agent to the extent required by any Collateral
Document), such Collateral Document will constitute fully perfected Liens on,
and security interests in, all right, title and interest of the Loan Parties in
such Collateral, in each case subject to no Liens other than the applicable
Liens permitted under the Loan Documents, a legal, valid, enforceable and
perfected Lien (if and to the extent perfection may be achieved by the filings
and/or other actions required to be taken hereby or by the applicable Collateral
Documents) on all right, title and interest of the respective Loan Parties in
the Collateral described therein subject to the Enforcement Qualifications and
Liens permitted by Section 7.01.

 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of

 

107

--------------------------------------------------------------------------------


 

the jurisdiction of formation of the applicable Foreign Subsidiary) in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Agents or any Lender with respect thereto, in each case under foreign Law,
(B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) on the Closing Date and until required pursuant to Section 6.11, 6.13 or
4.01(a)(v), the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date pursuant to
Section 4.01(a)(v).

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and owing as to which
no claim has been asserted), hereunder which is accrued and payable shall remain
unpaid or unsatisfied, then from and after the Closing Date, Parent and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of its respective Restricted
Subsidiaries to:

 

SECTION 6.01                                   Financial Statements.

 

(a)                                 Commencing with the fiscal year ended
December 31, 2015, deliver to the Administrative Agent for prompt further
distribution to each Lender, within 120 days after the end of each fiscal year,
a consolidated balance sheet of (x) for the fiscal year ended December 31, 2015,
Holdings and its Restricted Subsidiaries, and (y) for the fiscal year ended
December 31, 2016 and thereafter, Parent and its Restricted Subsidiaries, as at
the end of such fiscal year and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case (other than for the fiscal year ended December 31, 2016) in
comparative form the figures for the previous fiscal year, all in reasonable
detail (together with, in all cases, a customary management summary) and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing or other independent registered public accounting firm
approved by the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification (other than related (i) solely to
the occurrence of the Maturity Date or the upcoming maturity date under the
Revolving Credit Facility occurring within one year from the date such report is
delivered or (ii) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period) or any qualification or
exception as to the scope of such audit except for qualifications relating to
changes in accounting principles or practices reflecting changes in GAAP and
required or approved by such independent certified public accountants;

 

(b)                                 Deliver to the Administrative Agent for
prompt further distribution to each Lender, within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings or Parent, as
applicable, a consolidated balance sheet of (x) for all such deliveries for
periods ending prior to the Amendment No. 1 Effective Date, Holdings and its
Restricted Subsidiaries, and (y) for all such deliveries for periods ending on
or after the Amendment No. 1 Effective Date, Parent and its Restricted
Subsidiaries, as at the end of such fiscal quarter and the related (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail

 

108

--------------------------------------------------------------------------------


 

(together with, in all cases, a customary management summary) and certified by a
Responsible Officer of the Borrower or Parent as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Holdings (or Parent, as applicable) and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                                  Deliver to the Administrative Agent for
prompt further distribution to each Lender, no later than 120 days after the end
of the fiscal year ending December 31, 2015 and each subsequent fiscal year, a
reasonably detailed consolidated budget for the following fiscal year on a
quarterly basis (including a projected consolidated balance sheet of (x) for the
budget for the fiscal year ending December 31, 2016, Holdings and its Restricted
Subsidiaries, and (y) thereafter, Parent and its Restricted Subsidiaries, as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income summary of the material underlying
assumptions applicable thereto) (collectively, the “Projections”); and

 

(d)                                 Deliver to the Administrative Agent with
each set of consolidated financial statements referred to in Sections 6.01(a)
and 6.01(b), the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) (which may be in footnote form only) from such consolidated financial
statements (it being agreed that no such consolidating financial statements
shall be required to be audited).

 

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of Holdings and its
Restricted Subsidiaries or Parent and its Restricted Subsidiaries by furnishing
(I) the applicable financial statements of Holdings or Parent (or any direct or
indirect parent of Holdings or Parent) or (II) the Form 10-K or 10-Q of Holdings
or Parent (or any direct or indirect parent of Holdings or Parent), as
applicable filed with the SEC; provided that, with respect to clauses (I) and
(II), (i) to the extent such information relates to a parent of Holdings or
Parent, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to Holdings or
Parent and its Restricted Subsidiaries on a standalone basis, on the other hand
and (ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of BDO USA, LLP or any other independent registered public accounting
firm of nationally recognized standing or other independent registered public
accounting firm approved by the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going-concern” or like qualification (other than related
(i) solely to the occurrence of the Maturity Date or the upcoming maturity date
of the First Lien Term Facility or the Revolving Credit Facility that is
scheduled to occur within one year from the date such report is delivered or
(ii) any potential inability to satisfy any financial maintenance covenant on a
future date or in a future period) or exception or any qualification or
exception as to the scope of such audit except for qualifications relating to
changes in accounting principles or practices reflecting changes in GAAP and
required or approved by such independent certified public accountants.

 

Any financial statement required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include purchase accounting adjustments
relating to the Transactions, the Amendment Transactions or any Permitted
Acquisition to the extent it is not practicable to include them.

 

Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02(a); or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another relevant website, if

 

109

--------------------------------------------------------------------------------


 

any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (x) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (y) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent (which may
be electronic copies delivered via electronic mail).  Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers (or any of them) will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any Material Non-Public Information (although it may
be sensitive and proprietary) (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

 

SECTION 6.02                                   Certificates; Other Information. 
Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)                                 no later than five days after the delivery
of the financial statements referred to in Sections 6.01(a) and (b), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Parent, the Borrower or any Restricted Subsidiary
files with the SEC or with any Governmental Authority that may be substituted
therefor (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered),
exhibits to any registration statement and, if applicable, any registration
statement on Form S-8) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant to any other clause of this Section 6.02;

 

(c)                                  promptly after the furnishing thereof,
copies of any material written notices received by any Loan Party (other than in
the ordinary course of business) pursuant to the terms of any First Lien Loan
Document, First Lien Credit Agreement Refinancing Indebtedness, First Lien
Incremental

 

110

--------------------------------------------------------------------------------


 

Equivalent Debt, Incremental Equivalent Debt, Credit Agreement Refinancing
Indebtedness or Permitted Ratio Debt (and, in each case, any Permitted
Refinancing thereof), in each case, in a principal amount in excess of the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of Section 6.01, 6.02 or 6.03;

 

(d)                                 together with the delivery of each
Compliance Certificate pursuant to Section 6.02(a), (i) in the case of annual
Compliance Certificates only, a report setting forth the legal name and the
jurisdiction of formation of each Loan Party and the location of the chief
executive office of each Loan Party on the Perfection Certificate or confirming
that there has been no change in such information since the Closing Date or the
date of the last such report; (ii) a description of each event, condition or
circumstance during the last fiscal quarter or fiscal year covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
(to the extent notice of such event has not been previously furnished to the
Administrative Agent) and (iii) a list of each Subsidiary of Parent that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate (to the
extent that there have been any changes in the identity or status as a
Restricted Subsidiary or Unrestricted Subsidiary of any such Subsidiaries since
the Closing Date or the most recent list provided);

 

(e)                                  [reserved]; and

 

(f)                                   promptly, such additional information
regarding the business, legal, financial or corporate affairs of the Loan
Parties or any of their respective Restricted Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

In no event shall the requirements set forth in Section 6.02(f) require Parent,
the Borrower or any of the Restricted Subsidiaries to provide any such
information which (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

 

SECTION 6.03                                   Notices.  Promptly after a
Responsible Officer of Parent or the Borrower has obtained knowledge thereof,
notify the Administrative Agent:

 

(a)                                 of the occurrence of any Event of Default;

 

(b)                                 of the occurrence of an ERISA Event or
similar event with respect to a Foreign Plan which would reasonably be expected
to result in a Material Adverse Effect;

 

(c)                                  of the filing or commencement of, or any
threat or notice of intention of any person to file or commence, any action,
suit, litigation or proceeding, whether at law or in equity by or before any
Governmental Authority against Parent or any of its Restricted Subsidiaries that
would reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 of the occurrence of any other matter or
development that has had or would reasonably be expected to have a Material
Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower delivered to the
Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c) or (d) (as

 

111

--------------------------------------------------------------------------------


 

applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.

 

SECTION 6.04                                   Payment of Taxes.  Pay, discharge
or otherwise satisfy as the same shall become due and payable in the normal
conduct of its business, all its obligations and liabilities in respect of Taxes
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (a) any such Tax is being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP or (b) the failure to pay or discharge the
same would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

SECTION 6.05                                   Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization; and

 

(b)                                 take all reasonable action to maintain all
rights, privileges (including its good standing where applicable in the relevant
jurisdiction), permits, authorizations, licenses and franchises necessary or
desirable in the normal conduct of its business;

 

except, in the case of Section 6.05(a) (other than with respect to the Borrower)
or this Section 6.05(b), to the extent (i) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article 7.

 

SECTION 6.06                                   Maintenance of Properties. 
Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

SECTION 6.07                                   Maintenance of Insurance. 
Maintain with insurance companies that the Borrower or Parent believes (in the
good faith judgment of its management) are financially sound and reputable at
the time the relevant coverage is placed or renewed, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance customary
for similarly situated Persons engaged in the same or similar businesses as
Parent and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.  Not later than 90 days after the Closing
Date (or the date any such insurance is obtained, in the case of insurance
obtained after the Closing Date or, in each case, such later date as the
Administrative Agent may agree), and subject to the terms, conditions and
provisions of the Intercreditor Agreements, each such policy of insurance (other
than business interruption insurance (if any), director and officer insurance
and worker’s compensation insurance) shall as appropriate (i) name the
Administrative Agent as additional insured thereunder or (ii) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as a loss payee
thereunder.  If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Borrower or Parent shall, or
shall cause each Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount reasonably

 

112

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Administrative Agent (not to
exceed one time per fiscal year, unless an Event of Default has occurred and is
continuing) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

SECTION 6.08                                   Compliance with Laws.  Comply
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 6.09                                   Books and Records.  Maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity with GAAP and which
reflect all material financial transactions and matters involving the assets and
business of the Borrower, Parent or a Restricted Subsidiary, as the case may be
(it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

 

SECTION 6.10                                   Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent (on its
own behalf or acting on behalf of the Lenders) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year and such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice.  The
Administrative Agent shall give the Borrower and Parent the opportunity to
participate in any discussions with the Borrower’s or Parent’s independent
public accountants.

 

Notwithstanding anything to the contrary in this Section 6.10, none of Holdings,
Parent, the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 6.11                                   Additional Collateral; Additional
Guarantors.  At the Borrower’s expense, subject to the terms, conditions and
provisions of the Collateral and Guarantee Requirement, the Intercreditor
Agreements and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) by any Loan Party or the

 

113

--------------------------------------------------------------------------------


 

designation in accordance with Section 6.14 of any existing direct or indirect
wholly owned Material Domestic Subsidiary as a Restricted Subsidiary (in each
case, other than an Excluded Subsidiary) or any Subsidiary becoming a wholly
owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) or any Excluded Subsidiary ceasing to be an Excluded Subsidiary:

 

(i)                                     within 60 days after such formation,
acquisition, designation or occurrence or such longer period as the
Administrative Agent may agree in writing in its discretion:

 

(A)                               cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Administrative Agent a Joinder
Agreement to become a Guarantor under this Agreement, Security Agreement
Supplements, Intellectual Property Security Agreements, and other security
agreements and documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

(B)                               cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement (and the parent of each such Domestic Subsidiary that is the
Borrower or a Guarantor) to deliver to the Designated First Lien Representative
or other Representative in accordance with the terms of the Intercreditor
Agreements any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes constituting negotiable instruments (to the
extent certificated) that are required to be pledged pursuant to the Collateral
and Guarantee Requirement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments evidencing
Indebtedness held by such Material Domestic Subsidiary and required to be
delivered pursuant to the Collateral and Guarantee Requirement indorsed in blank
to the Administrative Agent;

 

(C)                               take and cause such Material Domestic
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement and each direct or indirect parent of such Material
Domestic Subsidiary to take whatever action (including the recording of
Mortgages, the filing of UCC financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

 

(ii)                                  if reasonably requested by the
Administrative Agent, within 60 days after such request (or such longer period
as the Administrative Agent may agree in writing in its discretion), deliver to
the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

 

(iii)                               as promptly as practicable after the request
therefor by the Administrative Agent, deliver to the Administrative Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of a Loan Party; provided, however, that there shall be

 

114

--------------------------------------------------------------------------------


 

no obligation to deliver to the Administrative Agent any environmental
assessment report whose disclosure to the Administrative Agent would require the
consent of a Person other than a Loan Party or one of its Subsidiaries, where,
despite the commercially reasonable efforts of the Borrower to obtain such
consent, such consent cannot be obtained; and

 

(iv)                              if reasonably requested by the Administrative
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor (and the direct
parent of each such Guarantor) acquired after the Closing Date and subject to
the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or Section 6.11(b) below.

 

(b)                                 Not later than 120 days (or such longer
period as the Administrative Agent may agree in writing in its discretion) after
(i) any Material Real Property is acquired by a Loan Party after the Closing
Date or (ii) an entity becomes a Loan Party if such entity owns Material Real
Property at the time it becomes a Loan Party, cause such Material Real Property,
if such property is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement but is not automatically subject to a Lien
pursuant to pre-existing Collateral Documents, to be subject to a Lien and
Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

 

(c)                                  Each Domestic Subsidiary required to be
designated as a “Material Domestic Subsidiary” pursuant to the proviso in the
definition of “Material Domestic Subsidiary” shall have taken all actions to
comply with the provisions of Section 6.11 within the timeframe required by the
definition of “Material Domestic Subsidiary”.

 

(d)                                 No later than 60 days (or such longer period
as the Administrative Agent may agree in its discretion) after the Closing Date,
MTN shall transfer the Equity Interests of WMS held by MTN to JV Holdings, to
the extent such transfer is permitted under the WMS LLC Agreement without the
consent of the other member party to the WMS LLC Agreement.

 

SECTION 6.12                                   Compliance with Environmental
Laws.  Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
with all Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and occupancy of its
properties; and, in each case to the extent the Loan Parties are required to do
so by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with Environmental Laws.  If an Event of Default arising
out of an Environmental Liability has occurred and is continuing, within 60 days
of receiving a written request by the Administrative Agent, Borrower will
provide the Administrative Agent with an environmental assessment report
regarding the scope of the Environmental Liability and the likely cost of
mitigating such Environmental Liability, prepared at Borrower’s sole cost and
expense and by an environmental consultant reasonably acceptable to the
Administrative Agent.  If such report is not timely provided, the Administrative
Agent may have them prepared by an environmental consultant of its choosing, at
Borrower’s sole cost and expense.

 

115

--------------------------------------------------------------------------------


 

SECTION 6.13                                   Further Assurances.  Subject to
the terms, conditions and provisions of the Intercreditor Agreements, promptly
upon reasonable request by the Administrative Agent (i) correct any mutually
identified material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of this Agreement and the
Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement and subject in all respects to the limitations therein. 
If the Administrative Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a mortgage constituting Collateral, the Borrower shall
promptly provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

 

SECTION 6.14                                   Designation of Subsidiaries.  The
Borrower or Parent may at any time after the Closing Date designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that, (1) immediately before and
after such designation, (i) no Event of Default shall have occurred and be
continuing, (2) an Investment in such amount would be permitted at such time and
(3) no Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Permitted Second Priority Refinancing Debt, Permitted Junior Priority
Refinancing Debt, Permitted Unsecured Refinancing Debt, Incremental Equivalent
Debt, Permitted Ratio Debt or Permitted Refinancing of any of the foregoing (in
the case of any unsecured Indebtedness, in excess of the Threshold Amount).  The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower or Parent, as applicable,
therein at the date of designation in an amount equal to the fair market value
as determined in good faith by the Borrower or Parent of the Borrower’s or
Parent’s or its respective Subsidiary’s (as applicable) Investment therein.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a Return
on any Investment by the Borrower or Parent in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
as determined in good faith by the Borrower or Parent at the date of such
designation of the Borrower’s or Parent’s or its respective Subsidiary’s (as
applicable) Investment in such Subsidiary; provided that in no event shall any
such Return on any Investment by the Borrower or Parent in an Unrestricted
Subsidiary be duplicative of any Return that increases the Cumulative Credit
pursuant to the definition thereof.

 

SECTION 6.15                                   Maintenance of Ratings.  Use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s, in each case, (x) at any time prior to
the Amendment No. 1 Effective Date, in respect of the Borrower, and (y) at any
time on or after the Amendment No. 1 Effective Date, in respect of Parent, and
(ii) a public rating (but not any specific rating) in respect of each Class of
Term Loans from each of S&P and Moody’s, unless a given Class has waived the
requirement to maintain any rating for such Class at the time of establishment
thereof pursuant to the applicable Loan Documents.

 

SECTION 6.16                                   Use of Proceeds.  Use the
proceeds of the Initial Term Loans to finance a portion of the Transactions and
use the proceeds of the Term Loans (other than Initial Term Loans) only for
general corporate purposes and working capital of the Borrower, Parent and its
Subsidiaries and any other purpose not prohibited by this Agreement including
Permitted Acquisitions, and other Investments.

 

116

--------------------------------------------------------------------------------


 

SECTION 6.17                                   Lender Meetings.  To the extent
requested by the Administrative Agent or the Required Lenders, participate in a
conference call (including a customary question and answer session) with the
Administrative Agent and Lenders once during each fiscal quarter to be held at
such time as may be agreed to by the Borrower and the Administrative Agent.

 

SECTION 6.18                                   End of Fiscal Years.  For
financial reporting purposes, cause its fiscal year to end on any date other
than December 31 (other than any Subsidiary acquired after the Closing Date);
provided, however, that the Borrower or Parent may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

SECTION 6.19                                   Lines of Business.  Parent, the
Borrower and the Restricted Subsidiaries, taken as a whole, will not engage in
any material line of business substantially different from those lines of
business conducted by Parent, the Borrower and the Restricted Subsidiaries on
the Amendment NO. 1 Effective Date or any business reasonably related,
complementary, corollary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

 

SECTION 6.20                                   Communications Regulations. 
Except as could not reasonably be expected to have a Material Adverse Effect,
the Borrower, Parent and its Restricted Subsidiaries shall (i) take all actions
reasonably necessary to maintain the FCC Authorizations in full force and
effect, (ii) timely file renewal applications, (iii) remit any necessary
regulatory fees, (iv) file any reports and information requested by the FCC, and
(v) conduct its business in compliance with the terms of the FCC Authorizations
and the Communications Act, including changes in applicable law and regulations
that become effective during the terms of the FCC Authorizations.

 

SECTION 6.21                                   Anti-Terrorism Law; Anti-Money
Laundering; Embargoed Persons; Anti-Corruption; Licenses.

 

(a)                                 Except for Licensed Activities, conduct its
business in such a manner so as to not, directly or indirectly, (i) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 effective September 24,
2001 (the “Executive Order”), or (ii) engage in or conspire to engage in any
transaction that violates, or attempts to violate, any Sanctions in any material
respect.

 

(b)                                 Repay the Loans exclusively with funds that
are not derived from any unlawful activity such that the result of any such
repayment would not cause the making of the Loans to be in material violation of
any applicable Law, including the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(c)                                  Except for Licensed Activities, use funds
or properties of Holdings, Parent, the Borrower or any of the Restricted
Subsidiaries to repay the Loans only to the extent it does not constitute, to
the knowledge of the Borrower, property of, or is beneficially owned, to the
knowledge of the Borrower, directly or indirectly by, any Sanctioned Person.

 

(d)                                 Maintain and enforce policies and procedures
with respect to itself and its Subsidiaries designed to ensure compliance with
applicable Sanctions.

 

SECTION 6.22                                   ERISA Compliance.  Except where
the failure to so comply would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) each Loan

 

117

--------------------------------------------------------------------------------


 

Party shall, and shall cause each ERISA Affiliate to, establish, maintain and
operate all Plans and Foreign Plans in compliance in all material respects with
the provisions of ERISA, the Code and all applicable Laws, the regulations and
interpretation thereunder and the respective requirements of the governing
documents for such Plans, and (b) the Borrower and Parent shall take, or shall
cause to be taken, any and all actions required in order to be in compliance at
all times with the representations and warranties in Section 5.10.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent obligations not yet due and owing as
to which no claim has been asserted), then from and after the Closing Date, the
Borrower and Parent shall not and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

SECTION 7.01                                   Liens.  Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(a)           Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing other Secured Obligations;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01(b)
and any modifications, replacements, renewals, restructurings, refinancings or
extensions thereof, provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03 and (B) proceeds and products thereof and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefitted by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;

 

(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than any applicable grace period related thereto or
(i) that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP or (ii)
the failure to pay or discharge the same would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(d)           statutory or common law Liens of landlords, sub-landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens, so long as, in each case, such Liens secure
amounts not overdue for a period of more than 30 days or if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Liens or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Parent or any of its Restricted Subsidiaries;

 

118

--------------------------------------------------------------------------------


 

(f)            pledges or deposits to secure the performance of bids, trade
contracts, utilities, governmental contracts and leases (other than Indebtedness
for borrowed money), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(g)           covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting Real Property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of Parent and its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties;

 

(h)           Liens (i) securing judgments or orders for the payment of money
not constituting an Event of Default under Section 8.01(h), (ii) arising out of
judgments or awards against Parent or any Restricted Subsidiary with respect to
which an appeal or other proceeding for review is then being pursued and (iii)
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings for which adequate reserves
have been made;

 

(i)            leases, licenses, subleases or sublicenses (including licenses
and sublicenses of software and other IP Rights) and terminations thereof, in
each case either granted to others with respect to IP Rights that are not
material to the business of Parent and Restricted Subsidiaries or in the
ordinary course of business, which (i) do not interfere in any material respect
with the business of Parent and its Restricted Subsidiaries, taken as a whole,
(ii) do not secure any Indebtedness and (iii) are permitted by Section 7.05;

 

(j)            Liens (i) in favor of customs and revenue authorities arising as
a matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(k)           Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, and (iv) that are contractual rights
of setoff or rights of pledge relating to purchase orders and other agreements
entered into with customers of Parent or any of its Restricted Subsidiaries in
the ordinary course of business;

 

(l)            Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or to the extent related to any of the foregoing, Section 7.02(s), to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

119

--------------------------------------------------------------------------------


 

(m)          Liens (i) in favor of Parent, Holdings, the Borrower or any
Subsidiary Guarantor and (ii) in favor of a Restricted Subsidiary that is not a
Loan Party on assets of a Restricted Subsidiary that is not a Loan Party
securing Indebtedness permitted under Section 7.03;

 

(n)           any interest or title of a lessor, sub-lessor, licensor or
sub-licensor under leases, subleases, licenses or sublicenses entered into by
Parent or any of its Restricted Subsidiaries in the ordinary course of business
or with respect to IP Rights that are not material to the business of Parent and
its Restricted Subsidiaries;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Parent or
any of its Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement;

 

(p)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

 

(q)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)            Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
Parent or any of its Restricted Subsidiaries to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of Parent or
any of its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of Parent or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(s)            Liens solely on any cash earnest money deposits made by Parent or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(t)            ground leases in respect of Real Property on which facilities
owned or leased by Parent or any of its Restricted Subsidiaries are located;

 

(u)           Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

 

(v)           Liens on property of any Restricted Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of any Restricted Subsidiary that is not
a Loan Party permitted under Section 7.03;

 

(w)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by

 

120

--------------------------------------------------------------------------------


 

designation as a Restricted Subsidiary pursuant to Section 6.14) (other than
Liens on the Equity Interests of any Person that becomes a Restricted Subsidiary
to the extent such Equity Interests are owned by Parent or another Restricted
Subsidiary) or Liens to secure Indebtedness otherwise incurred pursuant to
Section 7.03(g) to finance a Permitted Acquisition, in each case after the
Closing Date; provided that (i) such Lien either (A) secures Indebtedness
incurred pursuant to Section 7.03(g) to finance a Permitted Acquisition or
(B)(x) was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary and (y) does not extend to or cover any other
assets or property (other than the proceeds, products and accessions thereof and
other than after-acquired property subjected to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (ii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

 

(x)           (i) zoning, building, entitlement and other land use regulations
by Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
Parent and its Restricted Subsidiaries, taken as a whole;

 

(y)           Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

(z)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)         the modification, replacement, renewal or extension of any Lien
permitted by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof, and (ii) the renewal, extension, restructuring or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

 

(bb)         Liens with respect to property or assets of Parent or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $18,750,000 and 25% of LTM
EBITDA, in each case determined as of the date of incurrence;

 

(cc)         Liens to secure Indebtedness permitted under Section 7.03(s) and
guaranties thereof;

 

(dd)         Liens on the Collateral securing obligations in respect of
Permitted Second Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt and any Permitted Refinancing of any of the foregoing;

 

(ee)         Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

121

--------------------------------------------------------------------------------


 

(ff)          deposits of cash with the owner or lessor of premises leased and
operated by Parent or any of its Subsidiaries to secure the performance of
Parent’s or such Subsidiary’s obligations under the terms of the lease for such
premises;

 

(gg)         [reserved];

 

(hh)         [reserved];

 

(ii)           Liens on property of any Foreign Subsidiary securing Indebtedness
of such Foreign Subsidiary permitted under Section 7.03;

 

(jj)           Liens on the Collateral securing (i) Indebtedness incurred
pursuant to Section 7.03(w), (ii) related First Lien Secured Obligations under
the First Lien Loan Documents governing such Indebtedness and (iii) all Hedging
Obligations and Cash Management Obligations (each as defined in the Closing Date
Intercreditor Agreement) and guaranties thereof constituting First Lien Secured
Obligations, which Liens shall be subject to an applicable Intercreditor
Agreement;

 

(kk)         Liens on the Collateral securing Indebtedness incurred pursuant to
Section 7.03(y);

 

(ll)           in the case of any non-wholly owned Restricted Subsidiary, any
put and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement;

 

(mm)      Liens securing Swap Contracts so long as (x) such Swap Contracts do
not constitute Secured Hedge Agreements and (y) the value of the property
securing such Swap Contracts does not exceed $6,250,000 at any time;

 

(nn)         Liens on property incurred pursuant to any sale-leaseback
transaction permitted hereunder and general intangibles related thereto;

 

(oo)         any restriction on the transfer or pledge of assets contained in
any License or otherwise imposed by the Communications Act or any FCC
Authorization or comparable state or local legislation, regulations or
ordinances or otherwise imposed by Law;

 

(pp)         Liens arising by operation of law in the United States under
Article 2 of the UCC in favor of a reclaiming seller of goods or buyer of goods;
and

 

(qq)         Liens on the Collateral securing Permitted Debt Exchange Notes (and
Permitted Refinancings thereof) incurred pursuant to Section 7.03(cc).

 

SECTION 7.02                                   Investments.  Make or hold any
Investments, except:

 

(a)                                 Investments by Parent or any of its
Restricted Subsidiaries in assets that were cash or Cash Equivalents when such
Investment was made;

 

(b)                                 loans or advances to officers, directors and
employees of any Loan Party (or any direct or indirect parent thereof) or any of
its Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes, (ii)
in connection with such Person’s purchase of Equity Interests of Holdings or any
direct or indirect parent thereof or to permit the payment of taxes with respect
thereto; provided that, to the extent such loans or

 

122

--------------------------------------------------------------------------------


 

advances are made in cash, the amount of such loans and advances used to acquire
such Equity Interests shall be contributed to Parent in cash as common equity;
provided, further, that the aggregate principal amount outstanding at any time
under this clause (ii) shall not exceed $9,375,000, and (iii) for any other
purposes not described in the foregoing clauses (i) and (ii); provided that the
aggregate principal amount outstanding at any time under this clause (iii) shall
not exceed $3,125,000;

 

(c)                                  Investments (i) by Parent or any Restricted
Subsidiary in any Loan Party, (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party and (iii)
by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) no such Investments made pursuant to clause (iii) in the form
of intercompany loans shall be evidenced by a promissory note unless any such
promissory note constituting a negotiable instrument is pledged to the
Administrative Agent in accordance with the terms of the Security Agreement, (B)
any Investments in the form of intercompany loans constituting Indebtedness of
any Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall
be unsecured and subordinated to the Obligations on terms consistent with the
subordination provisions of the Intercompany Note and (C) the aggregate amount
of Investments made pursuant to clause (iii) (excluding any Investments received
in respect of, or consisting of, the transfer or contribution of Equity
Interests in or Indebtedness of any Foreign Subsidiary to any other Foreign
Subsidiary that is a Restricted Subsidiary) shall not exceed at any time
outstanding the sum of (x) the greater of $25,000,000 and 37.5% of LTM EBITDA
(valued at the time of the making thereof), and (y) the Cumulative Credit at
such time provided that, if such Investment is made pursuant to this clause (y)
(other than (i) any Investment made using the portion of the Cumulative Credit
described in clause (a) of the definition thereof, in which case no Event of
Default pursuant to Section 8.01(a) or (f) shall have occurred and be
continuing, or (ii) any Investment made using the portion of the Cumulative
Credit described in clause (c)(i) of the definition thereof), no Event of
Default shall have occurred and be continuing;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(e)                                  Investments (excluding loans and advances
made in lieu of Restricted Payments pursuant to and limited by Section 7.02(m)
below) consisting of transactions permitted under Sections 7.01, 7.03 (other
than 7.03(c) and (d)), Section 7.04 (other than Section 7.04(c)(ii) or (e)),
Section 7.05 (other than Section 7.05(d)(ii) or (e)), Section 7.06 (other than
Section 7.06(d) or (h)(iv)) and Section 7.13, respectively;

 

(f)                                   Investments (i) existing or contemplated
on the Amendment No. 1 Effective Date or made pursuant to legally binding
written contracts in existence on the Amendment No. 1 Effective Date, in each
case set forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Amendment No. 1
Effective Date by the Borrower or any Restricted Subsidiary in the Borrower or
any other Restricted Subsidiary and any modification, renewal or extension
thereof; provided that (x) the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02 and (y) any Investment in the form of Indebtedness of any Loan
Party owed to any Restricted Subsidiary that is not a Loan Party shall be
subject to subordination terms substantially consistent with the terms of the
Intercompany Note;

 

(g)                                  Investments in Swap Contracts permitted
under Section 7.03;

 

(h)                                 promissory notes, securities and other
non-cash consideration received in connection with Dispositions permitted by
Section 7.05;

 

123

--------------------------------------------------------------------------------


 

(i)                                     any acquisition of all or substantially
all the assets of a Person or any Equity Interests in a Person that becomes a
Restricted Subsidiary or division or line of business of a Person (or any
subsequent Investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition), in a single transaction or series of
related transactions, if no Event of Default under Sections 8.01(a) or (f)
exists on the date that Parent or the applicable Restricted Subsidiary enters
into a binding agreement with respect to such acquisition and, immediately after
giving effect to such acquisition, (i) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
otherwise permitted by Section 7.03; (ii) to the extent required by the
Collateral and Guarantee Requirement, (A) the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral and
(B) any such newly created or acquired Restricted Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11; and (iii) the aggregate amount of
Investments by Loan Parties pursuant to this Section 7.02(i) in assets (other
than Equity Interests) that are not (or do not become at the time of such
acquisition) directly owned by a Loan Party or in Equity Interests of Persons
that do not become Loan Parties shall not exceed $62,500,000 (any such
acquisition, a “Permitted Acquisition”);

 

(j)                                    Investments made in connection with the
Transactions;

 

(k)                                 Investments in the ordinary course of
business consisting of UCC Article 3 endorsements for collection or deposit and
UCC Article 4 customary trade arrangements with customers consistent with past
practices;

 

(l)                                     Investments (including debt obligations
and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(m)                             loans and advances to any direct or indirect
parent of Parent, in lieu of and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof)
Restricted Payments to the extent permitted to be made to such parent in
accordance with Section 7.06(f), (g) or (h), such Investment being treated for
purposes of the applicable clause of Section 7.06, including any limitations, as
if a Restricted Payment had been made pursuant to such clause;

 

(n)                                 Investments (including Permitted
Acquisitions) in an aggregate amount pursuant to this Section 7.02(n) (valued at
the time of the making thereof, and without giving effect to any write downs or
write offs thereof) at any time not to exceed (x) the greater of $25,000,000 and
37.5% of LTM EBITDA plus (y) the Cumulative Credit at such time; provided that
if such Investment is made pursuant to this clause (y) (other than (i) any
Investment made using the portion of the Cumulative Credit described in clause
(a) of the definition thereof, in which case no Event of Default pursuant to
Section 8.01(a) or (f) shall have occurred and be continuing, or (ii) any
Investment made using the portion of the Cumulative Credit described in clause
(c)(i) of the definition thereof), no Event of Default shall have occurred and
be continuing;

 

(o)                                 Investments made in respect of joint
ventures or other similar agreements or partnership not to exceed $37,500,000;

 

(p)                                 [reserved];

 

(q)                                 advances of payroll payments to employees in
the ordinary course of business;

 

124

--------------------------------------------------------------------------------


 

(r)                                    (i) Investments made in the ordinary
course of business in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors and suppliers in the
ordinary course of business and (ii) Investments to the extent that payment for
such Investments is made with or exchanged for Equity Interests of Holdings
permitted to be issued hereunder (or any direct or indirect parent of the
Borrower);

 

(s)                                   Investments of a Restricted Subsidiary
acquired after the Closing Date in accordance with Section 7.02 or of a Person
merged or amalgamated or consolidated into Parent or merged, amalgamated or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(t)                                    Investments made by a Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment in
such Restricted Subsidiary by a Loan Party permitted under this Section 7.02;

 

(u)                                 intercompany receivables that arise solely
from customary transfer pricing arrangements among Parent and its Restricted
Subsidiaries in each case in the ordinary course of business;

 

(v)                                 Investments funded with Excluded
Contributions;

 

(w)                               Investments in deposit accounts, securities
accounts and commodities accounts maintained by Parent or such Restricted
Subsidiary, as the case may be;

 

(x)                                 Investments constituting any part of a
reorganization and other activities related to tax planning or tax
reorganization that do not impair the security interests granted to the
Administrative Agent for the benefit of the Secured Parties in any material
respect and are otherwise not materially adverse to the Lenders and after giving
effect to such Investment, reorganization or other activity, Parent, Holdings,
Borrower and the Restricted Subsidiaries comply with Section 6.11;

 

(y)                                 the GEE Acquisition; and

 

(z)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, Parent or any Restricted Subsidiary
may make Investments in an unlimited amount so long as the Consolidated Total
Net Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the most
recent Test Period is no greater than 3.00:1.00.

 

To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary, or Holdings or Parent, and further advanced or
contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 7.02 as if made by the applicable Loan Party directly to the Target
Person).

 

SECTION 7.03                                   Indebtedness.  Create, incur,
assume or suffer to exist any Indebtedness, except:

 

125

--------------------------------------------------------------------------------


 

(a)                                 Indebtedness of any Loan Party under the
Loan Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 7.03(b) and any Permitted Refinancing thereof; provided
that all such Indebtedness of any Loan Party owed to any Restricted Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to an Intercompany Note;

 

(c)                                  Guarantees by Parent and any Restricted
Subsidiary in respect of Indebtedness of Parent or any Restricted Subsidiary
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein, (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable (as reasonably determined by Parent) to the Lenders as those
contained in the subordination of such Indebtedness and (C) any Guarantee by a
Restricted Subsidiary that is not a Loan Party of any Permitted Ratio Debt or
Indebtedness under Section 7.03(g) or (m) (or any Permitted Refinancing in
respect thereof) shall only be permitted if such Guarantee meets the
requirements of clauses (s), (g) or (m), as the case may be, of this Section
7.03;

 

(d)                                 Indebtedness of Parent or any Restricted
Subsidiary owing to any Loan Party or any other Restricted Subsidiary (or issued
or transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting an Investment permitted
by Section 7.02; provided that (x) no such Indebtedness owed to a Loan Party
shall be evidenced by a promissory note unless such promissory note constitutes
a negotiable instrument and is pledged to the Administrative Agent in accordance
with the terms of the Security Agreement and (y) all such Indebtedness of any
Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to subordination terms
substantially consistent with the terms of the Intercompany Note;

 

(e)                                  (i) Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) financing an acquisition,
construction, repair, replacement, lease or improvement of a fixed or capital
asset incurred by Parent or any Restricted Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the applicable asset and any
Permitted Refinancing thereof in an aggregate amount not to exceed the greater
of $25,000,000 and 37.5% of LTM EBITDA, in each case determined at the time of
incurrence (together with any Permitted Refinancings thereof) at any time
outstanding and (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and any Permitted Refinancing of such
Attributable Indebtedness;

 

(f)                                   Indebtedness in respect of Swap Contracts
designed to hedge against Parent’s or any Restricted Subsidiary’s exposure to
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes and Guarantees
thereof;

 

(g)                                  Indebtedness of Parent or any Restricted
Subsidiary (i) assumed in connection with any Permitted Acquisition (provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition) or any Permitted Refinancing thereof or (ii) incurred to finance
any Permitted Acquisition or any Permitted Refinancing thereof; provided that
after giving pro forma effect to such Permitted Acquisition and the assumption
or incurrence of such Indebtedness, as applicable, the aggregate amount of such
Indebtedness does not exceed (x) $25,000,000, plus (y) any additional amount of
such Indebtedness so long as the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09 and without
netting the cash proceeds of any such Indebtedness for the purposes of such
calculation) is no greater than 5.00 to 1.00 and, if such Indebtedness is to be
secured on

 

126

--------------------------------------------------------------------------------


 

a first priority basis, it shall be designated as “Additional First Lien Debt”
under (and as defined in) the Closing Date Intercreditor Agreement and the
Consolidated Senior Secured Net Leverage Ratio (determined on a Pro Forma Basis
in accordance with Section 1.09 and without netting the cash proceeds of any
such Indebtedness for the purposes of such calculation and treating all
refinancing Indebtedness in respect of such Indebtedness that is unsecured or
secured on a junior lien basis to the Term Loans as at all times being secured
on a first priority basis (unless Parent complies with the Consolidated Total
Net Leverage Ratio described in preceding clause (y) above at the time of the
incurrence of such refinancing Indebtedness)) is no greater than 3.50 to 1.00,
in each case determined on a Pro Forma Basis; provided that in the case of
clause (y), any such Indebtedness assumed or incurred by a Restricted Subsidiary
that is not a Loan Party (together with any Indebtedness assumed or incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(s))
does not exceed in the aggregate at any time outstanding the greater of
$12,500,000 and 18.75% of LTM EBITDA, in each case determined at the time of
assumption or incurrence; provided, further, that in the case of clause (ii),
(A) such Indebtedness does not have a Weighted Average Life to Maturity less
than the remaining Weighted Average Life to Maturity of any then outstanding
Term Loans and meets the Permitted Other Debt Conditions, (B) no Event of
Default shall exist or result therefrom (other than a Permitted Acquisition or a
permitted Investment made pursuant to a legally binding commitment entered into
a that time when no Event of Default exists or would result therefrom), (C) such
Indebtedness may be in the form of (x) one or more series of notes which may be
unsecured or secured on a first lien, pari passu or junior basis with the
Facilities or (y) one or more series of loans which may be unsecured or secured
on a junior lien basis with respect to the Facilities and (D) the terms of any
such Indebtedness that are not substantially identical to the then existing
Loans shall be not materially more favorable (taken as a whole) to the investors
providing such Indebtedness than those applicable to the then existing Loans or
otherwise reasonably acceptable to the Administrative Agent (except for (x)
covenants or other provisions applicable only to periods after the Maturity Date
of the Initial Term Loans existing at the time of incurrence of such
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the Lenders hereunder under any
applicable existing corresponding Facility) or reflect market terms on the date
of issuance, as determined by Parent;

 

(h)                                 Indebtedness representing deferred
compensation to employees of Parent or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

 

(i)                                     Indebtedness consisting of promissory
notes issued by Parent or any of its Restricted Subsidiaries to current or
former officers, managers, consultants, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Parent or any direct or indirect parent of
Parent permitted by Section 7.06; provided that such Indebtedness shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(j)                                    Indebtedness incurred by Parent or any of
its Restricted Subsidiaries in a Permitted Acquisition, any other Investment
permitted hereunder (including through a merger) or any Disposition permitted
hereunder, in each case, constituting indemnification obligations or obligations
in respect of purchase price (including earnouts) or other similar adjustments;

 

(k)                                 Indebtedness consisting of obligations of
Parent or any of its Restricted Subsidiaries under deferred compensation or
other similar arrangements incurred by such Person in connection with the
Transactions, and Permitted Acquisitions or any other Investment permitted
hereunder;

 

(l)                                     Cash Management Obligations (as defined
in the First Lien Credit Agreement) and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft

 

127

--------------------------------------------------------------------------------


 

protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business and any Guarantees thereof or
the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, so long as such Indebtedness is extinguished in the ordinary course of
business;

 

(m)                             Indebtedness in an aggregate principal amount
that at the time of, and after giving effect to, the incurrence thereof, would
not exceed the greater of $25,000,000 and 37.5% of LTM EBITDA determined at the
time of incurrence;

 

(n)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(o)                                 Indebtedness incurred by Parent or any of
its Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business, including in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims;

 

(p)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by Parent or any of its Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice;

 

(q)                                 letters of credit issued in currencies not
available hereunder in an aggregate amount at any time outstanding not to exceed
$18,750,000;

 

(r)                                    Indebtedness supported by a letter of
credit issued under the First Lien Credit Agreement, in a principal amount not
to exceed the face amount of such letter of credit;

 

(s)                                   Permitted Ratio Debt and any Permitted
Refinancing thereof;

 

(t)                                    Credit Agreement Refinancing
Indebtedness;

 

(u)                                 Indebtedness incurred by a Foreign
Subsidiary which, when aggregated with the principal amount of all other
Indebtedness incurred pursuant to this Section 7.03(u) and then outstanding for
all such Persons taken together, does not exceed the greater of $18,750,000 and
25% of LTM EBITDA determined at the time of incurrence;

 

(v)                                 Indebtedness of Parent and its Restricted
Subsidiaries in respect of seller financing in an aggregate amount not to exceed
$12,500,000 at any time and any Permitted Refinancing thereof;

 

(w)                               (i) Indebtedness under the First Lien Credit
Agreement in an aggregate principal amount not to exceed (A) $303,000,000, plus
(B) the product of (x) the amount of any First Lien Incremental Term Loans, any
Incremental Revolving Credit Commitments or First Lien Incremental Equivalent
Debt, in each case, under and pursuant to, and incurred in accordance with the
terms of, the First Lien Credit Agreement, multiplied by (y) 120%; provided
that, if the First Lien Credit Agreement is amended, restated, modified, waived,
supplemented or replaced following the Closing Date, this clause (B) shall in no
event allow on any date of determination an aggregate principal amount of
Indebtedness to be incurred pursuant to this clause (B) that is in excess of the
product of (x) the aggregate principal

 

128

--------------------------------------------------------------------------------


 

amount that could have been incurred on such date pursuant to the provisions of
Section 2.14 of the First Lien Credit Agreement as in effect on the Closing Date
multiplied by (y) 120%, and (ii) any Permitted Refinancing in respect of any of
the foregoing Indebtedness;

 

(x)                                 Indebtedness in an amount equal to 100% of
the Net Proceeds received by Parent from the issuance or sale of Equity
Interests of Parent since the Amendment No. 1 Effective Date (other than
proceeds of Disqualified Equity Interests or the Cure Amount or sales of Equity
Interests to any of its Subsidiaries) to the extent such Net Proceeds have not
been applied pursuant to Section 7.02, 7.06 or 7.13 (and do not otherwise
increase the Cumulative Credit or the Excluded Contribution and are not used to
fund Equity Funded Employee Plan Costs) (“Contribution Indebtedness”); provided
that such Indebtedness is designated as “Contribution Indebtedness” in a
certificate from a Responsible Officer of the Borrower on the date incurred;

 

(y)                                 (i) Indebtedness (in the form of (x) one or
more series of notes which may be unsecured, secured on a junior lien basis with
the Facilities or secured on a pari passu basis with the Facilities or (y) one
or more series of loans which may be unsecured or secured on a junior lien basis
with respect to the Facilities incurred by the Borrower or Parent to the extent
that the Borrower or Parent shall have been permitted to incur such Indebtedness
pursuant to and such Indebtedness shall be deemed to be incurred in reliance on
Section 2.14(d)(iv); provided that (A) such Indebtedness shall not mature
earlier than the Maturity Date applicable to the Initial Term Loans, (B) as of
the date of the incurrence of such Indebtedness, the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than that of the Initial Term
Loans, (C) no Restricted Subsidiary is a borrower or guarantor with respect to
such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently Guaranteed the
Obligations and (D) the other terms and conditions of such Indebtedness
(excluding pricing and optional prepayment or redemption terms) reflect market
terms on the date of issuance (as determined by the Borrower) (such Indebtedness
incurred pursuant to this clause (y) being referred to as “Incremental
Equivalent Debt”) and (ii) any Permitted Refinancing thereof;

 

(z)                                  the Convertible Notes in an aggregate
principal amount not to exceed $82,500,000;

 

(aa)                          obligations in respect of Disqualified Equity
Interests in an amount not to exceed $3,125,000 at any time outstanding;

 

(bb)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in Sections 7.03(a) through Section 7.03(aa)
and Section 7.03(cc); and

 

(cc)                            Indebtedness in respect of Permitted Debt
Exchange Notes incurred or issued in accordance with Section 2.18 (and Permitted
Refinancings thereof);

 

provided, however, that all Indebtedness permitted by this Section 7.03 which is
permitted to be secured pursuant to Section 7.01 and is secured by the
Collateral shall be subject to the following: (1) in the case of the
Indebtedness described in Section 7.03(w), all such Indebtedness incurred on the
Closing Date shall constitute “First Lien Credit Agreement Secured Obligations”
under (and as defined in) the Closing Date Intercreditor Agreement and the First
Lien Administrative Agent acting on behalf of the holders of such Indebtedness
shall have become party to the Closing Date Intercreditor Agreement on the
Closing Date; (2) in the case of such Indebtedness incurred after the Closing
Date, all such Indebtedness shall either constitute “First Lien Credit Agreement
Secured Obligations”, “Second Lien Credit Agreement Secured Obligations” or
shall be designated by the Borrower as “Additional First Lien Debt” or
“Additional Second Lien Debt” (in each case as defined in the Closing Date
Intercreditor Agreement) or otherwise

 

129

--------------------------------------------------------------------------------


 

constitute Indebtedness secured by Liens that are subordinated to the Liens
securing the Obligations (“Junior Secured Financing”), (3) a Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of the Closing Date Intercreditor
Agreement, (4) if such Indebtedness is designated as “Additional First Lien
Debt” (as defined in the Closing Date Intercreditor Agreement), a Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Parity Intercreditor Agreement;
provided, further, that if such Indebtedness is the initial issuance of
Indebtedness designated as “Additional First Lien Debt” thereunder, then the
Borrower, Holdings, Parent, the Subsidiary Guarantors, the Administrative Agent
and the Representative for such Indebtedness shall have executed and delivered a
Parity Intercreditor Agreement, (5) if such Indebtedness is designated as
“Additional Second Lien Debt” (as defined in the Closing Date Intercreditor
Agreement), a Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Parity Intercreditor Agreement; provided, further, that if such
Indebtedness is the initial issuance of Indebtedness designated as “Additional
Second Lien Debt” thereunder, then the Borrower, Holdings, Parent, the
Subsidiary Guarantors, the Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered a Parity Intercreditor Agreement,
and (6) with respect to any Junior Secured Financing, the Representative of such
Indebtedness shall have entered into an intercreditor agreement reasonably
satisfactory to the Administrative Agent or an amendment to the Closing Date
Intercreditor Agreement reasonably satisfactory to the Administrative Agent, in
each case to provide for such Liens to be subordinated to the Liens securing the
Obligations.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of Parent dated such date prepared in
accordance with GAAP.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in described in Sections 7.03(a) through 7.03(cc), Parent
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that (w) all Indebtedness outstanding under the
Loan Documents will at all times be deemed to be outstanding in reliance only on
the exception in Section 7.03(a).

 

130

--------------------------------------------------------------------------------


 

SECTION 7.04                                   Fundamental Changes.  Merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of related transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:

 

(a)                                 any Restricted Subsidiary (other than the
Borrower) may merge, amalgamate or consolidate with (i) Parent or the Borrower
(including a merger, the purpose of which is to reorganize Parent or the
Borrower into a new jurisdiction); provided that in any such merger,
amalgamation or consolidation involving Parent, Parent shall be the continuing
or surviving Person, and in any such merger, amalgamation or consolidation
involving the Borrower, the Borrower shall be the continuing or surviving Person
or (ii) one or more other Restricted Subsidiaries (other than the Borrower);
provided that when any Person that is a Loan Party is merging with a Restricted
Subsidiary that is not a Loan Party, the Loan Party shall be the continuing or
surviving Person or the surviving entity shall substantially concurrently become
a Loan Party; provided, further, that any security interests granted to the
Administrative Agent for the benefit of the Secured Parties in the Collateral
pursuant to the Collateral Documents shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation) and all actions required to
maintain said perfected status have been or will promptly be taken, in each
case, as required by Sections 6.11 or 6.13 to the extent required pursuant to
the Collateral and Guarantee Requirement;

 

(b)                                 (i) any Restricted Subsidiary that is not a
Loan Party may merge, amalgamate or consolidate with or into any other
Restricted Subsidiary that is not a Loan Party, (ii) any Restricted Subsidiary
(other than the Borrower) may liquidate or dissolve and (iii) any Restricted
Subsidiary (other than the Borrower) may change its legal form if, with respect
to clauses (ii) and (iii), the Borrower determines in good faith that such
action is in the best interest of Parent and its Restricted Subsidiaries and is
not materially disadvantageous to the Lenders (it being understood that in the
case of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

 

(c)                                  any Restricted Subsidiary (other than the
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to Parent, Holdings or the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Subsidiary Guarantor or Parent,
Holdings or the Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 (other
than Section 7.02(e) or 7.02(h)) and 7.03 (other than Section 7.03(c) and (d)),
respectively;

 

(d)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, Parent or the Borrower may merge or
consolidate with any other Person; provided that (i) in any such merger or
consolidation involving Parent, Parent shall be the continuing or surviving
Person, and in any such merger or consolidation involving the Borrower, the
Borrower shall be the continuing or surviving Person; provided, further, that
any security interests granted to the Administrative Agent for the benefit of
the Secured Parties in the Collateral pursuant to the Collateral Documents shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, consolidation, dissolution or
liquidation), the Successor Company shall, to the extent subject to the terms
hereof, have complied with the requirements of Section 6.11 and all actions
required to maintain said perfected status have been or will promptly be taken
as required by Section 6.13 to the extent required pursuant to the Collateral
and Guarantee Requirement; or (ii) if the Person formed by or surviving any such
merger or consolidation is not Parent or the Borrower (as applicable) (any such
Person, the “Successor Company”), (A) the Successor Company shall be an entity
organized or existing under the Laws of the United States or any state thereof
or the District of Columbia, (B) the Successor Company

 

131

--------------------------------------------------------------------------------


 

shall expressly assume all the obligations of Parent or the Borrower (as
applicable) under this Agreement and the other Loan Documents to which Parent or
the Borrower (as applicable) is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if reasonably requested by the Administrative Agent,
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, and (F) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, Parent or the Borrower (as applicable) under this
Agreement;

 

(e)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom (in the case of a merger involving a
Loan Party), any Restricted Subsidiary (other than the Borrower)  may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be a Restricted Subsidiary, which together with each of such surviving Person’s
Subsidiaries that are Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11 or 6.13 to the extent required pursuant to the
Collateral and Guarantee Requirement;

 

(f)                                   the Borrower and the Restricted
Subsidiaries may consummate the Acquisition, related transactions contemplated
by the Acquisition Agreement (and documents related thereto) and the
Transactions; and

 

(g)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 7.05 (other than Section 7.05(e)) or a Restricted
Payment permitted pursuant to Section 7.06 (other than Section 7.06(d)).

 

SECTION 7.05                                   Dispositions.  Make any
Disposition, except:

 

(a)                                 Dispositions of obsolete, worn out, used or
surplus property, whether now owned or hereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of Parent or any of its Restricted Subsidiaries;

 

(b)                                 Dispositions of inventory in the ordinary
course of business or consistent with past practice, goods held for sale in the
ordinary course of business and immaterial assets (including allowing any
registrations or any applications for registration of any immaterial IP Rights
to lapse or go abandoned in the ordinary course of business) and termination of
leases and licenses in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

132

--------------------------------------------------------------------------------


 

(d)                                 Dispositions of property (including Equity
Interests in or Indebtedness of Foreign Subsidiaries) to Parent or any
Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party, (i) the transferee thereof must be a Loan Party or (ii) if such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02 (other than Section 7.02(e) or (h));

 

(e)                                  to the extent constituting Dispositions,
transactions permitted by (i) Section 7.01 (other than Section 7.01(i) and
(l)(ii)), (ii) Section 7.02 (other than 7.02(e) or (h)), (iii) Section 7.04
(other than 7.04(g)) and (iv) Section 7.06 (other than 7.06(d));

 

(f)                                   Dispositions to consummate the
Transactions;

 

(g)                                  Dispositions of cash and Cash Equivalents;

 

(h)                                 leases, subleases, licenses or sublicenses
(including licenses and sublicenses of software or other IP Rights) and
terminations thereof, in each case in the ordinary course of business, and which
do not materially interfere with the business of Parent and its Restricted
Subsidiaries (taken as a whole) and (ii) Dispositions of IP Rights (including
inbound licenses) that are no longer material to the business of Parent and its
Restricted Subsidiaries;

 

(i)                                     transfers of property subject to
Casualty Events;

 

(j)                                    Dispositions of property; provided that
(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
has occurred and is continuing), no Event of Default shall have occurred and be
continuing or would result from such Disposition, (ii) with respect to
Dispositions pursuant to this Section 7.05(j) for an aggregate purchase price
for all such Dispositions in excess of $9,375,000 in any fiscal year, Parent or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than non-consensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(l), (m), (n), (p), (q), (r)(i), (r)(ii), (s), (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents), (jj) and (kk) (only
to the extent the Obligations are secured by such cash and Cash Equivalents));
provided, however, that for the purposes of this clause (ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on Parent’s most
recent balance sheet provided hereunder or in the footnotes thereto) of Parent
or such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which Parent and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by Parent or the
applicable Restricted Subsidiary from such transferee that are converted by
Parent or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by Parent or the applicable Restricted Subsidiary having an aggregate
fair market value (determined as of the closing of the applicable Disposition
for which such non-cash consideration is received) not to exceed the greater of
$12,500,000 and 18.75% of LTM EBITDA at any time and (iii) Parent or the
applicable Restricted Subsidiary complies with the applicable provision of
Section 2.05(b);

 

(k)                                 Dispositions of non-core assets acquired in
connection with Permitted Acquisitions or other Investments; provided that (i)
the aggregate amount of such sales shall not exceed 25% of the fair market value
of the acquired entity or business and (ii) each such sale is in an arm’s-length
transaction and Parent or the respective Restricted Subsidiary receives at least
fair market value in exchange therefor;

 

133

--------------------------------------------------------------------------------


 

(l)                                     Dispositions or discounts without
recourse of accounts receivable in connection with the compromise or collection
thereof in the ordinary course of business;

 

(m)                             Dispositions of property pursuant to
sale-leaseback transactions; provided that to the extent the aggregate Net
Proceeds from all such Dispositions since the Closing Date exceeds $12,500,000,
such excess shall be reinvested in accordance with the definition of “Net
Proceeds” or otherwise shall be applied to prepay Loans in accordance with
Section 2.05(b)(ii);

 

(n)                                 any swap of assets in exchange for services
or other assets in the ordinary course of business of comparable or greater
value or usefulness to the business of Parent and its Subsidiaries as a whole,
as determined in good faith by the management of Parent;

 

(o)                                 any sale of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(p)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(q)                                 the unwinding or settlement of any Swap
Contract;

 

(r)                                    the lapse or abandonment in the ordinary
course of business of any registrations or applications for registration of any
immaterial IP Rights;

 

(s)                                   Dispositions constituting any part of a
reorganization and other activities related to tax planning or tax
reorganization that do not impair the security interests granted to the
Administrative Agent for the benefit of the Secured Parties and are otherwise
not materially adverse to the Lenders and after giving effect to such
Investment, reorganization or other activity, Holdings, Borrower and the
Restricted Subsidiaries comply with Section 6.11;

 

(t)                                    [intentionally omitted];

 

(u)                                 Dispositions of non-Collateral assets in an
aggregate amount not to exceed $12,500,000; and

 

(v)                                 Dispositions pursuant to agreements,
instruments or arrangements in existence on the Closing Date and set forth on
Schedule 7.05(v);

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (b), (d), (e), (f), (h), (i), (l), (p),
(q), (r) and (t), and except for Dispositions from a Loan Party to any other
Loan Party) shall be for no less than the fair market value of such property at
the time of such Disposition as determined by Parent in good faith.  Subject to
the terms, conditions and provisions of the Intercreditor Agreements, to the
extent any Collateral is Disposed of as permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

 

SECTION 7.06                                   Restricted Payments.  Declare or
make, directly or indirectly, any Restricted Payment, except:

 

134

--------------------------------------------------------------------------------


 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to Parent, and other Restricted Subsidiaries of Parent (and,
in the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary,
to Parent and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

(b)                                 Parent and each Restricted Subsidiary may
declare and make dividend payments or other Restricted Payments payable solely
in the Equity Interests of such Person (and, in the case of such a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Parent and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

(c)                                  Restricted Payments made (i) on the Closing
Date to consummate the Transactions, (ii) in respect of working capital
adjustments or purchase price adjustments pursuant to the Acquisition Agreement,
any Permitted Acquisition or other permitted Investments and (iii) in order to
satisfy indemnity and other similar obligations under the Acquisition Agreement;

 

(d)                                 to the extent constituting Restricted
Payments, Parent (or any direct or indirect parent thereof) and its Restricted
Subsidiaries may enter into and consummate transactions permitted by any
provision of Section 7.02 (other than 7.02(e) and 7.02(m)), Section 7.04 (other
than 7.04(g)), 7.05 (other than 7.05(e)(iv) and 7.05(g)) or Section 7.08 (other
than 7.08(f), 7.08(g), 7.08(h), and 7.08(m));

 

(e)                                  repurchases of Equity Interests in Parent
or any Restricted Subsidiary deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

 

(f)                                   Parent and each Restricted Subsidiary may
(i) pay (or make Restricted Payments to allow any direct or indirect parent
thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted Subsidiary (or of
Parent or any other direct or indirect parent thereof) held by any future,
present or former employee, officer, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of a Restricted Subsidiary or Parent
(or any direct or indirect parent thereof) or (ii) make Restricted Payments in
the form of distributions to allow Parent or any direct or indirect parent of
Parent to pay principal or interest on promissory notes that were issued to any
future, present or former employee, officer, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) of a Restricted Subsidiary (or
Parent or any other direct or indirect parent thereof) in lieu of cash payments
for the repurchase, retirement or other acquisition or retirement for value of
such Equity Interests held by such Persons, in each case, upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any employee, manager or director equity plan, employee, manager or
director stock option plan or any other employee, manager or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, officer or consultant of such Restricted
Subsidiary (or Parent or any other direct or indirect parent thereof) or any of
its Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this Section 7.06(f) together with the aggregate
amount of loans and advances to a parent of Parent made pursuant to Section
7.02(m) in lieu of Restricted Payments permitted by this Section 7.06(f) shall
not exceed $6,000,000 in any calendar year (with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum
(without giving effect to the following proviso) of $12,000,000 in any calendar
year); provided, further, that such amount in any calendar year may further be
increased by an amount not to exceed:

 

135

--------------------------------------------------------------------------------


 

(A)                               amounts used to increase the Cumulative Credit
pursuant to clauses (b) and (c) of the definition of “Cumulative Credit”;

 

(B)                               Excluded Contributions;

 

(C)                               the Net Proceeds of key man life insurance
policies received by Parent or its Restricted Subsidiaries less the amount of
Restricted Payments previously made with the cash proceeds of such key man life
insurance policies;

 

provided, further, that cancellation of Indebtedness owing to Parent from
members of management of Parent, any of Parent’s direct or indirect parent
companies or any of Parent’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Parent or any of Parent’s direct or indirect
parent companies will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;

 

(g)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom (other than (i) in the case of any
Restricted Payment made using the portion of the Cumulative Credit described in
clause (a) of the definition thereof, in which case no Event of Default pursuant
to Section 8.01(a) or (f) shall have occurred and be continuing or would result
therefrom, or (ii) in the case of any Restricted Payment made using the portion
of the Cumulative Credit described in clause (c)(i) of the definition thereof),
Parent may make Restricted Payments in an aggregate amount not to exceed (x)
$25,000,000 plus (y) the Cumulative Credit at such time; provided that with
respect to any Restricted Payment made pursuant to clause (y) above, solely to
the extent such payments are made in reliance on clause (b) of the definition of
“Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on a
Pro Forma Basis in accordance with Section 1.09) is less than or equal to 5.00
to 1.00;

 

(h)                                 Parent may make Restricted Payments to any
direct or indirect parent of Parent:

 

(i)                                     to pay its operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), incurred in the ordinary course of business and
attributable to the ownership or operations of Parent and its Restricted
Subsidiaries, Transaction Expenses and any fees and expenses of and
indemnification claims made by directors or officers of such parent attributable
to the ownership or operations of Parent and its Restricted Subsidiaries;

 

(ii)                                  the proceeds of which shall be used to pay
(or make Restricted Payments to allow any direct or indirect parent thereof to
pay) franchise or similar Taxes, other fees and expenses required to maintain
its (or any of its direct or indirect parents’) corporate or limited liability
company existence;

 

(iii)                               (A) for any taxable period in which Parent
and/or any of its Subsidiaries is a member of a consolidated, combined or
similar income tax group of which Parent is the common parent (a “Tax Group”),
to pay the portion of any federal, foreign, state and/or local income taxes of
such Tax Group that are attributable to the taxable income of Parent and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that Parent and its Subsidiaries would have been required to
pay as a stand-alone consolidated, combined or similar income tax group;
provided, further, that the permitted payment pursuant to this clause (iii) with
respect to any Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to Parent or its

 

136

--------------------------------------------------------------------------------


 

Restricted Subsidiaries for the purposes of paying such consolidated, combined
or similar income Taxes; and (B) for any fiscal quarter in which Parent is
treated as a partnership or disregarded entity owned by a partnership for
federal income tax purposes, an amount for the immediately preceding fiscal
quarter equal to the product of (x) the net taxable income of Parent, if
positive, for such immediately preceding fiscal quarter, determined by
disregarding any tax basis adjustments under Section 743(b) of the Code and (y)
the sum of the maximum federal, state and local income tax rates (including
pursuant to Section 1411 of the Code), reduced by any deduction or credit
allowable for state and local taxes, and reflecting any reduced rate applicable
to any special class of income that is in effect for such immediately preceding
fiscal quarter for taxable corporations or individuals (whichever is higher) in
any jurisdiction in the United States (any amount permitted to be paid under
this Section 7.06(h)(iii), a “Tax Distribution”);

 

(iv)                              to finance any Investment that would be
permitted to be made pursuant to Sections 7.02 and 7.08 if such parent were
subject to such Sections; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment, (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to Parent or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in Section
7.04) of the Person formed or acquired into Parent or its Restricted
Subsidiaries in order to consummate such Investment, in each case, in accordance
with the requirements of Section 6.11 and (C) such contribution shall constitute
an Investment by Parent or the applicable Restricted Subsidiaries, as the case
may be, at the date of such contribution or merger, as applicable, in an amount
equal to the amount of such Restricted Payment;

 

(v)                                 the proceeds of which (A) shall be used to
pay customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of Parent to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Parent and the Restricted Subsidiaries or (B) shall be used to make payments
permitted under Sections 7.08(e), (i), (j), (k), (l), (m) and (p) (but only to
the extent such payments have not been and are not expected to be made by Parent
or a Restricted Subsidiary); and

 

(vi)                              the proceeds of which shall be used to make
Restricted Payments to allow any direct or indirect parent of Parent to pay fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Parent (or any direct or indirect parent thereof) that is
directly attributable to the operations of Parent and its Restricted
Subsidiaries;

 

(i)                                     payments made or expected to be made by
Parent, Borrower or any of the Restricted Subsidiaries (or Restricted Payments
to allow any direct or indirect parent thereof to make payments) in respect of
withholding or similar Taxes payable by or with respect to any future, present
or former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases, in each case, in
connection with the exercise of stock options;

 

(j)                                    (i) any Restricted Payment by Parent or
any other direct or indirect parent of Parent to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) additional Restricted Payments in an aggregate
amount per annum not to exceed $10,750,000;

 

137

--------------------------------------------------------------------------------


 

(k)                                 Parent or any of the Restricted Subsidiaries
may pay (or to make Restricted Payments to allow any direct or indirect parent
thereof to pay) cash in lieu of fractional Equity Interests in connection with
(x) any dividend, split or combination thereof or (y) any Permitted Acquisition;

 

(l)                                     Restricted Payments in the amount of any
Excluded Contribution;

 

(m)                             any purchase, repurchase, redemption, defeasance
or other acquisition or retirement of Equity Interests (“Treasury Capital
Stock”) or Junior Financing made by exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the substantially concurrent sale of, Equity Interests of Parent
(other than Disqualified Equity Interests) (“Refunding Capital Stock”) or a
substantially concurrent contribution to the equity (other than through the
issuance of Disqualified Equity Interests or through an Excluded Contribution)
of Parent; provided, however, that to the extent so applied, the Net Proceeds,
or fair market value of property or assets or of marketable securities, from
such sale of Equity Interests or such contribution will be excluded from clause
(c) of the Cumulative Amount;

 

(n)                                 any Restricted Payments made on the date of
consummation of the GEE Acquisition in connection with the Amendment
Transactions to fund the redemption of the EMC Parent Preferred Units;

 

(o)                                 the payment of any Restricted Payment within
60 days after the date of declaration thereof, if at the date of declaration
such Restricted Payment would have complied with the provisions of this
Agreement; and

 

(p)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, Parent or any Restricted Subsidiary
may make Restricted Payments in an unlimited amount so long as the Consolidated
Total Net Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the
most recent Test Period is no greater than 3.00:1.00.

 

SECTION 7.07                                   [Reserved].

 

SECTION 7.08                                   Transactions with Affiliates. 
Enter into any transaction of any kind with any Affiliate of Parent, whether or
not in the ordinary course of business, in each case involving aggregate
payments or consideration in excess of $3,750,000, other than:

 

(a)                                 transactions among Parent and its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

 

(b)                                 on terms substantially as favorable to
Parent or such Restricted Subsidiary as would be obtainable by Parent or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate;

 

(c)                                  the Transactions and the payment of fees
and expenses (including Transaction Expenses) as part of or in connection with
the Transactions;

 

(d)                                 the issuance of Equity Interests to any
officer, director, employee or consultant of Parent or any of its Restricted
Subsidiaries in connection with the Transactions;

 

(e)                                  [Reserved];

 

138

--------------------------------------------------------------------------------


 

(f)                                   Restricted Payments permitted under
Section 7.06;

 

(g)                                  loans and other Investments among Parent
and its Subsidiaries and joint ventures (to the extent any such Subsidiary that
is not a Restricted Subsidiary or any such joint venture is only an Affiliate as
a result of Investments by Parent and/or its Restricted Subsidiaries in such
Subsidiary or joint venture) to the extent otherwise permitted under Section
7.02;

 

(h)                                 transactions by Parent and its Restricted
Subsidiaries permitted under an express provision (including any exceptions
thereto) of this Article 7;

 

(i)                                     employment and severance arrangements
between Parent and its Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements in the ordinary course
of business;

 

(j)                                    the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, officers, employees and consultants of Parent and its Restricted
Subsidiaries (or any direct or indirect parent of Parent) in the ordinary course
of business to the extent attributable to the ownership or operation of Parent
and its Restricted Subsidiaries;

 

(k)                                 transactions pursuant to agreements,
instruments or arrangements (i) in existence on the Closing Date and set forth
on Schedule 7.08(k) or (ii) in existence on the Amendment No. 1 Effective Date
and disclosed by Parent in any public filing made under the Securities Act, or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect;

 

(l)                                     [intentionally omitted];

 

(m)                             payments by Parent or any of its Subsidiaries
pursuant to any tax sharing agreements with any direct or indirect parent of
Parent to the extent attributable to the ownership or operation of Parent and
the Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii);

 

(n)                                 the issuance or transfer of Equity Interests
(other than Disqualified Equity Interests) of Parent, including to any former,
current or future director, manager, officer, employee or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of Parent, any of its
Subsidiaries or any direct or indirect parent thereof;

 

(o)                                 transactions with customers, clients, joint
venture partners, suppliers or purchasers or sellers of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement that are fair to Parent and the Restricted
Subsidiaries, in the reasonable determination of the board of directors or the
senior management of Parent, or are on terms at least as favorable (as
reasonably determined by Parent) as might reasonably have been obtained at such
time from an unaffiliated party;

 

(p)                                 (i) any payments required to be made
pursuant to the Acquisition Agreement and the GEE Acquisition and (ii) the
Transactions and the Amendment Transactions;

 

(q)                                 the payment of reasonable out-of-pocket
costs and expenses and indemnities pursuant to the stockholders agreement or the
registration and participation rights agreement entered into on the Closing Date
in connection therewith;

 

139

--------------------------------------------------------------------------------


 

(r)                                    transactions in which Parent or any of
the Restricted Subsidiaries, as the case may be, deliver to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to Parent or such Restricted Subsidiary from a financial
point of view or meets the requirements of Section 7.08(b); and

 

(s)                                   payments to or from, and transactions
with, joint ventures (to the extent any such joint venture is only an Affiliate
as a result of Investments by Parent and the Restricted Subsidiaries in such
joint venture) in the ordinary course of business to the extent otherwise
permitted under Section 7.02.

 

SECTION 7.09                                   Burdensome Agreements.  Enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of:

 

(a)                                 any Restricted Subsidiary that is not a
Guarantor to make Restricted Payments to the Borrower or Parent; or

 

(b)                                 any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Facilities and the Obligations;

 

provided that the foregoing Sections 7.09(a) and (b) shall not apply to
Contractual Obligations which:

 

(i)                                     (x) exist on the Closing Date and (to
the extent not otherwise permitted by this Section 7.09) are listed on Schedule
7.09 and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing (taken as a whole) does not materially expand
the scope of such Contractual Obligation (as reasonably determined by Parent);

 

(ii)                                  are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.14;

 

(iii)                               represent Indebtedness of a Restricted
Subsidiary which is not a Loan Party which is permitted by Section 7.03 and
which does not apply to any Loan Party;

 

(iv)                              are customary restrictions (as reasonably
determined by Parent) that arise in connection with (x) any Lien permitted by
Sections 7.01(a), (b), (f), (i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii),
(s), (u), (v), (w), (z), (aa), (dd), (ee), (gg), (ii), (jj), and (kk) and relate
to the property subject to such Lien or (y) arise in connection with any
Disposition permitted by Section 7.04 or 7.05 and relate solely to the assets or
Person subject to such Disposition;

 

(v)                                 are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture and its equity;

 

(vi)                              are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 7.03 but solely
to the extent any negative pledge relates to (i) the property financed by such
Indebtedness and the proceeds, accessions and products thereof

 

140

--------------------------------------------------------------------------------


 

or (ii) the property secured by such Indebtedness and the proceeds, accessions
and products thereof so long as the agreements governing such Indebtedness
permit the Liens securing the Obligations;

 

(vii)                           are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the property interest, rights or the assets subject
thereto;

 

(viii)                        comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Sections 7.03(b), (e),
(g), (n)(i), (u), (w), (y) and (bb) and to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or, in the case
of Section 7.03(g) or (u), to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness;

 

(ix)                              are customary provisions restricting
subletting, transfer or assignment of any lease governing a leasehold interest
of Parent or any Restricted Subsidiary;

 

(x)                                 are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business;

 

(xi)                              are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business;

 

(xii)                           arise in connection with cash or other deposits
permitted under Sections 7.01 and 7.02 and limited to such cash or deposit;

 

(xiii)                        comprise restrictions imposed by any agreement
governing Indebtedness entered into on or after the Closing Date and permitted
under Section 7.03 that are, taken as a whole, in the good faith judgment of
Parent, either (a) no more restrictive than the restrictions contained in this
Agreement or (b) no more restrictive with respect to the Borrower or Parent or
any Restricted Subsidiary than customary market terms for Indebtedness of such
type, so long as Parent shall have determined in good faith that such
restrictions pursuant to this clause (b) will not affect its obligation or
ability to make any payments required hereunder;

 

(xiv)                       are restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

 

(xv)                          are restrictions regarding licensing or
sublicensing by Parent and its Restricted Subsidiaries of IP Rights (including
customary restrictions on assignment contained in license or sublicense
agreements) entered into in the ordinary course of business;

 

(xvi)                       are restrictions contained in the First Lien Loan
Documents and documents otherwise governing Indebtedness permitted pursuant to
Section 7.03(w); and

 

(xvii)                    are restrictions on cash earnest money deposits in
favor of sellers in connection with acquisitions not prohibited hereunder.

 

SECTION 7.10                                   [Reserved].

 

141

--------------------------------------------------------------------------------


 

SECTION 7.11                                   Consolidated Total Net Leverage
Ratio.  Permit the Consolidated Total Net Leverage Ratio as of the last day of
any Test Period ending on any date set forth below to be greater than the ratio
set forth below.

 

Last date of Test Period

 

Consolidated Total Net Leverage Ratio

Last day of the first full fiscal quarter ending after the Amendment No. 1
Effective Date and the last day of each fiscal quarter thereafter through
December 31, 2017

 

5.75:1.00

March 31, 2018

 

5.50:1.00

June 30, 2018

 

5.50:1.00

September 30, 2018

 

5.50:1.00

December 31, 2018

 

5.50:1.00

March 31, 2019

 

5.25:1.00

June 30, 2019

 

5.25:1.00

September 30, 2019

 

5.25:1.00

December 31, 2019

 

5.25:1.00

March 31, 2020 and the last day of each fiscal quarter of Parent thereafter

 

5.00:1.00

 

SECTION 7.12                                   [Reserved].

 

SECTION 7.13                                   Prepayments, Etc. of Subordinated
Indebtedness.

 

(a)                                 Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal, interest and
mandatory prepayments and “AHYDO” payments and, subject to no Event of Default
arising under Section 8.01(a) or (f) then existing or resulting therefrom, in
connection with the amendment of any Junior Financing, the payment of related
fees (other than in connection with any amendment that reduces or forgives the
commitments, outstanding principal amount or effective yield of such Junior
Financing) shall be permitted) any Indebtedness for borrowed money of a Loan
Party (other than intercompany indebtedness) that is (x) subordinated in right
of payment to the Obligations expressly by its terms or (y) is secured on a
junior lien basis to the Liens securing the Obligations (including any Permitted
Junior Priority Refinancing Debt) (collectively, “Junior Financing”), except
(i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), (ii) the conversion or exchange of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Parent or any of
its direct or indirect parents, (iii) the prepayment of Indebtedness of Parent
or any Restricted Subsidiary to Parent or any Restricted Subsidiary, subject to
the subordination provisions applicable to any such Indebtedness,
(iv) [reserved], (v) repayments of the seller financing permitted by
Section 7.03(v), (vi) so long as no Event of Default has occurred and is
continuing or would result therefrom (other than any repayment, redemption,
purchase, defeasance or other payment made using (i) the portion of the
Cumulative Credit described in clause (a) of the definition thereof, in which
case no Event of Default pursuant to Section 8.01(a) or (f) shall have occurred
and be continuing or would result therefrom, or (ii) the portion of the
Cumulative Credit described in clause (c)(i) if the definition thereof),
repayments, redemptions, purchases, defeasances and other payments in respect of
Junior Financings prior to their scheduled maturity in an aggregate amount not
to exceed, $12,500,000 plus, the Cumulative Credit at such time; provided that
solely to the extent such payments are made in reliance on clause (b) of the

 

142

--------------------------------------------------------------------------------


 

definition of “Cumulative Credit”, the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis in accordance with Section 1.09) is less than
or equal to 5.00 to 1.00 and (vii) the redemption, repurchase or retirement of
Junior Financing if, at the date of the applicable redemption notice, such
payment would have complied with the provisions hereof as if it were and is
deemed at such time to be made at the time of such notice.

 

(b)                                 Amend, modify or change any term or
condition of any Junior Financing Documentation in respect of any Specified
Junior Financing Obligation in violation of the definition of “Permitted
Refinancing” or any applicable subordination or intercreditor agreement.

 

Notwithstanding anything to the contrary in any Loan Document, the Borrower,
Parent and any Restricted Subsidiary may make regularly scheduled payments of
interest and fees on any Junior Financing, and may make any payments required by
the terms of such Indebtedness in order to avoid the application of
Section 163(e)(5) of the Code to such Indebtedness.

 

SECTION 7.14                                   Permitted JV Holdings
Activities.  With respect to JV Holdings, engage in any operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of its rights in respect of
the Equity Interests of WMS and activities incidental thereto, including payment
of dividends and other amounts in respect of its Equity Interests permitted
under Section 7.06, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to the Loan Documents, the
First Lien Loan Documents and any other documents governing Indebtedness
permitted to be incurred by Parent, the Borrower or a Restricted Subsidiary
pursuant to Section 7.03, (iv) Guaranteed Obligations in respect of Indebtedness
of Parent, the Borrower and the Restricted Subsidiaries permitted under
Section 7.03, including any Permitted Refinancing thereof, (v) holding any cash
or property (but not operating any property) and (vi) any activities incidental
or reasonably related to the foregoing.  JV Holdings shall not incur any Liens
on its rights in respect of the Equity Interests of the WMS, other than
non-consensual Liens and those for the benefit of the First Lien Secured
Obligations and the Second Lien Secured Obligations (subject at all times to the
Closing Date Intercreditor Agreement) and JV Holdings shall not own any Equity
Interests other than those of WMS.

 

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01                                   Events of Default.  Any of the
following from and after the Closing Date shall constitute an event of default
(an “Event of Default”):

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five Business Days after the same becomes due, any interest on
any Loan, any fees or other amounts payable hereunder or with respect to any
other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower, Parent or
any Restricted Subsidiary fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a) or 6.05(a) (solely with respect to
the Borrower) or Article 7; provided, that the covenant in Section 7.11 is
subject to cure pursuant to Section 8.04; or

 

(c)                                  Other Defaults.  Parent, the Borrower or
any Restricted Subsidiary fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(a), (b) or (d)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after receipt by the Borrower of written notice thereof from the
Administrative Agent; or

 

143

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
in any material respect (or, in the case of any representation and warranty
qualified by materiality, in all respects) when made or deemed made, which in
the case of such representations and warranties that are capable of being cured,
shall not be cured within a period of thirty (30) days from receipt by the
Borrower of written notice thereof from the Administrative Agent; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder, but including Indebtedness outstanding under the First
Lien Loan Documents) having an aggregate outstanding principal amount of not
less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts and not as a result of any default thereunder by any Loan Party), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause (after delivery of any notice
if required and after giving effect to any waiver, amendment, cure or grace
period), with the giving of notice if required, such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(B) shall not apply to (i) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder, (ii) any
Indebtedness if (x) the sole remedy of the holder thereof in the event of the
non-payment of such Indebtedness or the non-payment or non-performance of
obligations related thereto or (y) the sole rights of the holder(s) thereof is
to elect, in each case, to convert such Indebtedness into Qualified Equity
Interests and cash in lieu of fractional shares and (iii) in the case of
Indebtedness which the holder thereof may elect to convert into Qualified Equity
Interests, such Indebtedness from and after the date, if any, on which such
conversion has been effected; provided, further, that such failure is unremedied
or is not waived by the holders of such Indebtedness prior to any termination of
the Commitments or acceleration of the Loans pursuant to Section 8.02; provided,
further, that with respect to any of the defaults described in clauses (A) and
(B) above in respect of Indebtedness outstanding under the First Lien Loan
Documents, such default shall only constitute an Event of Default under this
Agreement if (x) Indebtedness under the First Lien Loan Documents has been
accelerated in accordance with its terms, or (y) such default arises from the
failure to pay at final maturity (after giving effect to any applicable grace
periods and any extensions thereof) the stated principal amount of Indebtedness
under the First Lien Loan Documents; or

 

(f)                                   Insolvency Proceedings, Etc.  Other than
with respect to any dissolutions otherwise permitted hereunder, any Loan Party
or any Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes a general assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for 60 calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or substantially all of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 consecutive calendar
days, or an order for relief is entered in any such proceeding; or

 

144

--------------------------------------------------------------------------------


 

(g)                                  [Reserved]; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by either (i) independent third-party insurance as to which
the insurer does not deny coverage or (ii) another creditworthy (as reasonably
determined by the Administrative Agent) indemnitor); and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of 60 consecutive days; or

 

(i)                                     Invalidity of Loan Documents.  Any
material provision of the Loan Documents, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or as a result of acts or omissions by the Administrative Agent or any
Lender or the satisfaction in full of all the Obligations (other than contingent
obligations as to which no claim has been asserted), ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations (other than in accordance with its terms) and termination of
the Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document (other than in accordance with its terms); or

 

(j)                                    Change of Control.  There occurs any
Change of Control; or

 

(k)                                 Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 shall for
any reason (other than pursuant to the terms thereof including as a result of a
transaction not prohibited under this Agreement) cease to create a valid and
perfected Lien, with the priority required by the Collateral Documents on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01 or any Loan Party
contests in writing the validity or priority of a Lien, (i) except to the extent
that any such perfection or priority is not required pursuant to the Collateral
and Guarantee Requirement or results from the failure of the Administrative
Agent (or the Designated First Lien Representative, in accordance with the terms
of the Closing Date Intercreditor Agreement) to maintain possession of
certificates actually delivered to it representing securities or negotiable
instruments pledged under the Collateral Documents which does not arise from a
breach by a Loan Party of its obligations under the Loan Documents or take other
required actions required to be taken by the Administrative Agent under the Loan
Documents and (ii) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or

 

(l)                                     ERISA.  (i) An ERISA Event occurs which
has resulted or would reasonably be expected to result in a Material Adverse
Effect, (ii) a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan and a Material Adverse Effect would
reasonably be expected to result or (iii) a termination, withdrawal or
noncompliance with applicable Law or plan terms or other event similar to an
ERISA Event occurs in with respect to a Foreign Plan that would reasonably be
expected to result in a Material Adverse Effect, either individually or in the
aggregate with each other such event.

 

SECTION 8.02                                   Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, subject to the terms,
conditions and provisions of the Intercreditor Agreements, the Administrative
Agent may, with the consent of the

 

145

--------------------------------------------------------------------------------


 

Required Lenders, and, at the request of the Required Lenders shall, take any or
all of the following actions:

 

(i)                                     declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower (to
the extent permitted by applicable law); and

 

(iii)                               exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States or any Debtor Relief Laws, the obligation of each Lender to make Loans
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

 

Notwithstanding anything to the contrary contained herein, neither the
Administrative Agent nor any Lender shall take any action pursuant hereto that
would constitute or result in any assignment of the FCC Authorizations or
transfer of control of the Borrower or any Subsidiaries if such assignment or
transfer of control would require, under then-existing Law (including the
Communications Act), the prior approval of the FCC, without first obtaining such
approval of the FCC (to the extent required to do so).  Subject to the terms and
conditions herein, each of Parent and the Borrower agrees, after the occurrence
and during the continuance of any Event of Default, to cooperate fully in
obtaining any approval of the FCC and any other Governmental Authority that is
then required under the Communications Act.

 

SECTION 8.03                                   Application of Funds.  Subject to
the terms of the Intercreditor Agreements, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to each Agent in its capacity as such hereunder;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them;

 

146

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Secured Obligations then earned, due
and payable have been paid in full, to the Borrower or as otherwise required by
Law.

 

SECTION 8.04                                   Borrower’s Right to Cure. 
Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

 

(a)                                 For the purpose of determining whether an
Event of Default under Section 7.11 has occurred, the Borrower may on one or
more occasions designate any portion of the net cash proceeds from a sale or
issuance of Qualified Equity Interests of Parent (the “Cure Amount”) as an
increase to Consolidated EBITDA for the applicable fiscal quarter; provided that
such amounts to be designated (i) are actually received by Parent after the
first day of the applicable fiscal quarter and on or prior to the tenth Business
Day after the date on which financial statements are required to be delivered
with respect to such fiscal quarter (the “Cure Expiration Date”) and (ii) do not
exceed the aggregate amount necessary to cure (x) any Event of Default under
Section 7.11 as of such date and (y) any Event of Default under Section 7.11 (or
any comparable section) of the First Lien Credit Agreement (for the avoidance of
doubt, any such amount so designated pursuant to the foregoing clause (y) shall
not exceed 100% of the aggregate amount necessary to cure any such breach under
the First Lien Credit Agreement).  The Cure Amount shall be added to
Consolidated EBITDA for the applicable fiscal quarter and included when
calculating Consolidated EBITDA for each Test Period that includes such fiscal
quarter.

 

(b)                                 The parties hereby acknowledge that this
Section 8.04 may not be relied on for purposes of calculating any financial
ratios other than for determining actual compliance with Section 7.11 and shall
not result in any adjustment to any amounts hereunder (including the amount of
the Cumulative Credit, Indebtedness, Total Assets, LTM EBITDA, Consolidated
First Lien Net Debt, Consolidated Senior Secured Net Debt or Consolidated Total
Net Debt or any other calculation of net leverage or Indebtedness hereunder
(directly or by way of netting) and shall not be included for purposes of
determining pricing, mandatory prepayments, financial ratio-based conditions and
the availability or amount permitted pursuant to any covenant under Article 7)
with respect to the quarter with respect to which such Cure Amount was made
other than the amount of the Consolidated EBITDA referred to in
Section 8.04(a) above.

 

(c)                                  In furtherance of Section 8.04(a) above,
(i) upon actual receipt of the Cure Amount by Parent and designation of the Cure
Amount by the Borrower, the covenant under Section 7.11 shall be deemed
retroactively cured with the same effect as though there had been no failure to
comply with the covenant under such Section 7.11 and any Event of Default or
potential Event of Default under Section 7.11 shall be deemed not to have
occurred for purposes of the Loan Documents, and (ii) neither the Administrative
Agent nor any Lender may exercise any rights or remedies under Section 8.02 (or
under any other Loan Document) on the basis of any actual or purported Event of
Default under Section 7.11 until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated. 
Notwithstanding the foregoing, no Credit Extension shall be made until receipt
by the Administrative Agent of the Cure Amount or waiver of the Event of
Default.

 

147

--------------------------------------------------------------------------------


 

(d)                                 (i) In each period of four consecutive
fiscal quarters, there shall be at least two fiscal quarters in which no cure
right set forth in this Section 8.04 is exercised and (ii) there shall be no pro
forma reduction in Indebtedness (directly or by way of netting) with the Cure
Amount for determining compliance with Section 7.11 for the fiscal quarter with
respect to which such Cure Amount was made.

 

(e)                                  There can be no more than five fiscal
quarters in which the cure rights set forth in this Section 8.04 are exercised
during the term of the Facilities.

 

ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 9.01                                   Appointment and Authority.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints MSSF to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental or related thereto.  The provisions of
this Article 9 (other than Sections 9.01, 9.06 and 9.09 through and including
9.12) are solely for the benefit of the Administrative Agent and the Lenders,
and no Loan Party has rights as a third party beneficiary of any of such
provisions.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article 9 and Article 10 (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto.  Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to (i) execute
any and all documents (including releases) with respect to the Collateral
(including each Intercreditor Agreement and any amendment, supplement,
modification or joinder with respect thereto) and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

 

SECTION 9.02                                   Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate

 

148

--------------------------------------------------------------------------------


 

thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

SECTION 9.03                                   Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may (i) expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law or
(ii) be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Borrower or a Lender; and

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

In addition, any assignor of a Loan or seller of a participation hereunder shall
be entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant assignment or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution;
provided that such representation shall only be required to be made if the list
of Disqualified Institutions is made to all Lenders and such assignees.  None of
the Agents shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.

 

149

--------------------------------------------------------------------------------


 

SECTION 9.04                                   Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it in good faith
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 9.05                                   Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article 9 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

SECTION 9.06                                   Resignation of Administrative
Agent.  The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower.  If the Administrative Agent is a Defaulting
Lender, the Borrower may remove such Defaulting Lender from such role upon 15
days’ notice to the Lenders.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower at
all times other than upon the occurrence and during the continuation of an Event
of Default under Section 8.01(a) or 8.01(f) (which consent of the Borrower shall
not be unreasonably withheld, conditioned or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders appoint a successor Administrative Agent meeting the qualifications set
forth above (including consent of the Borrower); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not

 

150

--------------------------------------------------------------------------------


 

already discharged therefrom as provided above in this Section 9.06).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article 9
and Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

SECTION 9.07                                   Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08                                   No Other Duties, Etc.  Anything
herein to the contrary notwithstanding, none of the Administrative Agent,
Bookrunners, Arrangers or Syndication Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

SECTION 9.09                                   Administrative Agent May File
Proofs of Claim.  Subject to the terms, conditions and provisions of the
Intercreditor Agreements, in case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09, 10.04
and 10.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment

 

151

--------------------------------------------------------------------------------


 

or composition affecting the Obligations or the rights of any Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or in any such proceeding.

 

SECTION 9.10                                   Collateral and Guaranty Matters. 
Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Collateral Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to the occurrence and continuance of an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to create, perfect and maintain perfected
security interests in and liens upon the Collateral granted pursuant to the
Collateral Documents.  Each of the Lenders irrevocably authorizes the
Administrative Agent, at its option, and in its sole discretion:

 

(a)                                 to enter into and sign for and on behalf of
the Lenders as Secured Parties the Collateral Documents for the benefit of the
Lenders and the other Secured Parties;

 

(b)                                 to automatically release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent obligations for which no claim has been
made), (ii) at the time the property subject to such Lien is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document, (iii) subject to Section 10.01, if the release of
such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
Section 9.10(d) or (v) if such Lien is released under the First Lien Loan
Documents (other than in connection with the Discharge of First Lien Credit
Agreement Obligations) in accordance with the terms, conditions and provisions
of the Intercreditor Agreements;

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted to be senior to the Liens
securing the Secured Obligations pursuant to Sections 7.01(b), (u), (w) (with
respect to assumed Indebtedness), (aa) (with respect to Section 7.01(b) and (u))
and (bb); and

 

(d)                                 to release any Subsidiary Guarantor from its
obligations under its Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder or ceases to be a guarantor under the First Lien
Loan Documents (other than in connection with the Discharge of First Lien Credit
Obligations) in accordance with the terms, conditions and provisions of the
Intercreditor Agreements.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

 

152

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Parent or any of its Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

SECTION 9.11                                   [Reserved].

 

SECTION 9.12                                   Withholding Tax Indemnity.  To
the extent required by any applicable Laws (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax.  If the
Internal Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective or if any payment has been made by the
Administrative Agent to any Lender without applicable withholding tax being
deducted from such payment), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 3.01 and 3.04 and without limiting or expanding the
obligation of the Borrower to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12.  The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

 

ARTICLE 10
MISCELLANEOUS

 

SECTION 10.01                            Amendments, Etc.  Except as otherwise
set forth in this Agreement or the Intercreditor Agreements, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders (or by the Administrative Agent with
the consent of the Required Lenders) (other than with respect to any amendment
or waiver contemplated in Sections 10.01(a) through (i) below, which shall only
require the consent of the Lenders expressly set forth therein and not Required
Lenders) and the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender holding such Commitment (it
being understood that a waiver of any condition precedent set forth in
Section 4.01 or 4.02, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such
an extension or increase);

 

153

--------------------------------------------------------------------------------


 

(b)                                 postpone any date scheduled for any payment
of principal (including final maturity), interest or fees under Section 2.07,
2.08 or 2.09, respectively, without the written consent of each Lender directly
and adversely affected thereby (it being understood that the waiver (or
amendment to the terms) of any mandatory prepayment of the Loans or any
obligation of the Borrower to pay interest at the Default Rate, any Default or
Event of Default, mandatory prepayment or mandatory reduction of any Commitments
shall not constitute such a postponement of any date scheduled for the payment
of principal or interest and it further being understood that any change to the
definition of “Consolidated First Lien Net Leverage Ratio” or the component
definitions thereof or to the definition of “Consolidated Total Net Leverage
Ratio” or the component definitions thereof shall not constitute a postponement
of such scheduled payment);

 

(c)                                  reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document (or extend the timing of payments of
such fees or other amounts) without the written consent of each Lender directly
and adversely affected thereby (it being understood that (i) the waiver of (or
amendment to the terms of) any obligation of the Borrower to pay interest at the
Default Rate, any mandatory prepayment of the Loans or mandatory reduction of
any Commitments or any Default or Event of Default shall not constitute such a
reduction and (ii) any change to the definition of “Consolidated First Lien Net
Leverage Ratio” or the component definitions thereof or to the definition of
“Consolidated Total Net Leverage Ratio” or the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);

 

(d)                                 change any provision of Section 2.12(a),
2.13 or 8.03 or the definition of “Pro Rata Share” in any manner that would
alter the pro rata sharing of payments or other amounts required thereby,
without the written consent of each Lender directly and adversely affected
thereby; provided that modifications to Section 2.12(a), Section 2.13,
Section 8.03 or the definition of “Pro Rata Share” in connection with (x) any
buy back of Term Loans by Holdings or the Borrower pursuant to Section 10.07(l),
(y) any Incremental Amendment or (z) any Extension Amendment, in each case,
shall only require approval (to the extent any such approval is otherwise
required) of the Required Lenders;

 

(e)                                  change any provision of (i) this
Section 10.01 or (ii) the definition of “Required Lenders”, “Required
Class Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents to reduce the percentage set forth therein, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required Lenders or Required
Class Lenders, as applicable (if such consent is otherwise required), or the
Administrative Agent (if the consent of the Required Lenders or Required
Class Lenders, as applicable, is not otherwise required), additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders, on substantially the same basis as the Term Commitments);

 

(f)                                   other than in connection with a
transaction permitted under Section 7.04 or 7.05, release all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each Lender; or

 

(g)                                  other than in connection with a transaction
permitted under Section 7.04 or 7.05, release all or substantially all of the
aggregate value of the Guarantees, without the written consent of each Lender;

 

provided, further, that (i) [reserved]; (ii) [reserved]; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, adversely affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent
under this

 

154

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document; (iv) only the consent of the parties to
the Fee Letter shall be required to amend, modify or supplement the terms
thereof; (v) Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (vi) (x) no Lender consent is required to effect an
Incremental Amendment, Refinancing Amendment or Extension Amendment (except as
expressly provided in Sections 2.14, 2.15, or 2.16, as applicable) or to effect
any amendment expressly contemplated by Section 6.18 and (y) subject to the
terms of Section 3.07(d), in connection with an amendment that addresses solely
a re-pricing transaction and any related amendments (including any amendments to
Section 2.09(d) and related provisions) in which any Class of Term Loans is
refinanced with a replacement Class of term loans bearing (or is modified in
such a manner such that the resulting term loans bear) a lower Effective Yield
(a “Permitted Repricing Amendment”), only the consent of the Lenders holding
Term Loans subject to such permitted repricing transaction that will continue as
Lenders in respect of the repriced tranche of Term Loans or modified Term Loans
shall be required for such Permitted Repricing Amendment.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except (x) in respect of an
amendment, waiver or consent under Section 10.01(a) or (b) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly
and adversely affected Lender that by its terms materially and adversely affects
any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, no Lender consent is required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any Parity Intercreditor Agreement, the Closing Date Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement or in any document pertaining to any Indebtedness permitted hereby
that is permitted to be secured by the Collateral, including any Incremental
Term Commitment, any Incremental Equivalent Debt, or any Permitted Second
Priority Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for
the purpose of adding the holders of such Indebtedness (or their Representative)
as a party thereto and otherwise causing such Indebtedness to be subject
thereto, in each case as contemplated by the terms of such Parity Intercreditor
Agreement, such Closing Date Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect (taken as a
whole), to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any
Class (“Refinanced Term Loans”) with one or more tranches of replacement term
loans

 

155

--------------------------------------------------------------------------------


 

(“Replacement Term Loans”) hereunder; provided that (a) the Applicable Rate for
such Replacement Term Loans shall not be higher than the Applicable Rate for
such Refinanced Term Loans unless the maturity of the Replacement Term Loans is
at least one year later than the maturity of the Refinanced Term Loans, (b) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans (plus accrued interest,
fees, expenses and premium), (c) the Weighted Average Life to Maturity of
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, at the time of such refinancing,
(d) such Replacement Term Loans must satisfy the requirements of Credit
Agreement Refinancing Indebtedness and (e) all other terms applicable to such
Replacement Term Loans shall be as agreed between the Borrower and the Lenders
providing such Replacement Term Loans.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and (x) may be, together
with this Agreement, amended and waived with the consent of the Administrative
Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents and (y) shall be amended as required by
the Closing Date Intercreditor Agreement or any other Intercreditor Agreement.

 

Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

 

SECTION 10.02                            Notices and Other Communications;
Facsimile Copies.

 

(a)                                 Notices; Effectiveness; Electronic
Communications.

 

(i)                                     Notices Generally.  Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.02(a)(ii)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(A)                               if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02(a); and

 

(B)                               if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of

 

156

--------------------------------------------------------------------------------


 

business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such
Section 10.02(a)(ii).

 

(ii)                                  Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article 2 if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(b)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Loan Parties, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith, material breach or willful misconduct of such Agent
Party (or its representatives); provided, however, that in no event shall any
Person have any liability to any other Person hereunder for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages); provided that nothing in this sentence shall limit any Loan Party’s
indemnification obligations set forth herein.

 

(c)                                  Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, electronic mail
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to

 

157

--------------------------------------------------------------------------------


 

which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to the Borrower Materials that are not made available through
the “Public Side Information” portion of the Platform and that may contain
Material Non-Public Information.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Committed Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in accordance with Section 10.05 hereof.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 10.03                            No Waiver; Cumulative Remedies.  No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [reserved], (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

SECTION 10.04                            Attorney Costs and Expenses.  The
Borrower agrees (a) if the Closing Date occurs, (1) to pay or reimburse the
Administrative Agent, the Syndication Agents, the Arrangers and the Bookrunners
and their respective Affiliates for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation,
syndication, execution and delivery of this Agreement and the other Loan
Documents, and (2) to pay or reimburse the Administrative Agent and its
Affiliates for all reasonable and documented out-of-pocket costs and expenses
incurred in connection

 

158

--------------------------------------------------------------------------------


 

with the administration of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including, in each case, all Attorney Costs, which shall be limited
to one primary counsel to the Administrative Agent, the Syndication Agents, the
Arrangers and the Bookrunners and their respective Affiliates, taken as a whole,
or the Administrative Agent (and its Affiliates), as applicable, and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole or otherwise retained with the
Borrower’s consent (not to be unreasonably withheld, delayed or conditioned and
(b) from and after the Closing Date, to pay or reimburse the Administrative
Agent and the Lenders for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement or protection of any rights
or remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent, and if reasonably necessary, one local counsel in each
relevant jurisdiction material to the interests of the Lenders taken as a whole
and, solely in the case of an actual conflict of interest, where the Lenders
affected by such conflict notify the Borrower of the existence of such conflict
and thereafter, after receipt of the Borrower’s consent (which consent shall not
be unreasonably withheld or delayed), one additional counsel to each group of
similarly situated affected parties).  The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations.  All amounts due under this Section 10.04 shall be paid
within 30 days following receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail (provided that the Lender need
not be required to disclose any confidential information or to the extent
prohibited by law or regulation); provided that, with respect to the Closing
Date, all amounts due under this Section 10.04 shall be paid on the Closing Date
solely to the extent invoiced to the Borrower within two Business Days of the
Closing Date.  If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
discretion following five Business Days’ prior written notice to the Borrower. 
For the avoidance of doubt, this Section 10.04 shall not apply to Taxes, except
any Taxes that represent costs and expenses arising from any non-Tax claim.

 

SECTION 10.05                            Indemnification by the Borrower.  The
Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Arranger and Bookrunner and their respective Affiliates, and their
respective officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing and their respective successors and
permitted assignees (collectively the “Indemnitees”) from and against any and
all actual liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs but limited in the case of legal fees and expenses to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if reasonably necessary,
one local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction that is material to the interests of the Lenders, and in the case
of an actual or potential conflict of interest, where the Indemnitees affected
by such conflict notify the Borrower of the existence of such conflict and
thereafter, after receipt of the Borrower’s consent (which consent shall not be
unreasonably withheld or delayed), one additional counsel to each group of
similarly situated affected Indemnitees), joint or several, of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, or (c) any actual or
alleged presence or Release of Hazardous Materials at, in, on, under or from any
property or facility currently or

 

159

--------------------------------------------------------------------------------


 

formerly owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (a “Proceeding”) and regardless of whether any Indemnitee is a party
thereto or whether or not such Proceeding is brought by the Borrower or any
other person and, in each case, whether or not caused by or arising, in whole or
in part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (w) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
controlled Affiliates or their respective directors, officers, employees,
partners or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (x) a material breach of any
obligations under any Loan Document by such Indemnitee or of any of its
controlled Affiliates or their respective directors, officers, employees,
partners or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or an arranger or any similar
role under any Facility and other than any claims arising out of any act or
omission of Holdings, the Borrower or any of their Affiliates or (z) settlements
effected without the Borrower’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned), but if settled with the
Borrower’s written consent, or if there is a final judgment against an
Indemnitee in any such Proceeding, the Borrower shall indemnify and hold
harmless such Indemnitee to the extent and the manner set forth above. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through electronic, telecommunications
or other information transmission systems, including, without limitation,
SyndTrak, IntraLinks, the internet, email or similar electronic transmission
systems in connection with this Agreement, in each case, except to the extent
any such damages are found in a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of this Agreement or the other Loan
Documents by, such Indemnitee (or its controlling Persons, controlled Affiliates
or their respective directors, officers, employees, partners or other
representatives), nor shall the Sponsor or any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); it being agreed that this sentence shall not
limit the indemnification obligations of Parent, Holdings or any Subsidiary
(including, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses).  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, equity
holders or creditors or an Indemnitee or any other Person, whether or not any
Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with reasonable backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of clauses (w) through (z) above.  The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.  For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

 

160

--------------------------------------------------------------------------------


 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.12(e).

 

SECTION 10.06                            Payments Set Aside.  To the extent that
any payment by or on behalf of the Borrower is made to the Administrative Agent
or any Lender, or the Administrative Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

SECTION 10.07                            Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent and each Lender (except as permitted by Section 7.04) and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Assignee pursuant to an assignment made in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”) and
(A) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is an Affiliated Lender, Section 10.07(k), (B) in the case
of any Assignee that is Parent or any of its Subsidiaries, Section 10.07(l), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(o), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person, (iii) so long as the list of Disqualified Institutions has been
made available to all Lenders, a Disqualified Institution, (iv)  Parent,
Holdings, the Borrower or any of their respective Subsidiaries (except pursuant
to Section 2.05(a)(v) or 10.07(l), as applicable) and (v) Affiliated Lenders
(except pursuant to Section 10.07(k)) or Debt Fund Affiliates (except pursuant
to Section 10.07(e) or (o)).  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to

 

161

--------------------------------------------------------------------------------


 

the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in Section 10.07(b)(ii) below and the
proviso to Section 10.07(a), any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for (i) an assignment of all or a portion of the Term
Loans to a Lender or to an Affiliate of a Lender or an Approved Fund thereof,
(ii) [reserved], (iii) prior to the completion of primary syndication, an
assignment of all or a portion of the Initial Term Loans to any Assignee
approved by the Sponsor and (iv) after the occurrence and during the continuance
of an Event of Default under Section 8.01(a) or Section 8.01(f) (with respect to
the Borrower), an assignment to any Assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
10 Business Days after having received written notice thereof; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent or any other party hereto so long as
such Lender complies with the requirements of Section 10.07(b)(ii).

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000, and shall be in increments of an amount of
$1,000,000, in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents; provided that concurrent assignments to any Lender and
its Affiliates or Approved Funds and concurrent assignments from any Lender and
its Affiliates or Approved Funds to a single Assignee (or to an Assignee and its
Affiliates or Approved Funds) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided that only one such fee shall be payable in the event of simultaneous
assignments to or from two or more Approved Funds;

 

162

--------------------------------------------------------------------------------


 

(C)                               other than in the case of assignments pursuant
to Section 10.07(l), the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; and

 

(D)                               the Assignee shall execute and deliver to the
Administrative Agent and the Borrower the forms described in Sections
3.01(d) and 3.01(e) applicable to it.

 

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata Share.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(c)                                  Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 10.07(d), from and after the
effective date specified in each Assignment and Assumption, (1) other than in
connection with an assignment pursuant to Section 10.07(l) the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement (subject to Sections 10.07(k), (m) and (n)), and
(2) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.07(c) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower pursuant to Section 10.07(l) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to each Lender pursuant to the terms hereof from time to time (the
“Register”).  Upon its receipt of, and consent to, a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the

 

163

--------------------------------------------------------------------------------


 

processing and recordation fee referred to in Section 10.07(b)(ii)(B) above, if
applicable, and, if required, the written consent of the Administrative Agent
and the Borrower to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 10.07(d).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided
that the information contained in the Register which is shared with each Lender
(other than the Administrative Agent and its affiliates) shall be limited to the
entries with respect to such Lender including the Term Commitment of, or
principal amount of and stated interest on the Term Loans owing to such Lender. 
This Section 10.07(d) and Section 2.11 shall be construed so that all Loans are
at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).  Notwithstanding the foregoing, in no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans held by Affiliated
Lenders.  Upon request by the Administrative Agent, the Borrower shall
(i) promptly (and in any case, not less than three Business Days (or shorter
period as agreed to by the Administrative Agent) prior to the proposed effective
date of any amendment, consent or waiver pursuant to Section 10.01) provide to
the Administrative Agent, a complete list of all Affiliated Lenders holding Term
Loans at such time and (ii) not less than three Business Days (or shorter period
as agreed to by the Administrative Agent) prior to the proposed effective date
of any amendment, consent or waiver pursuant to Section 10.01, provide to the
Administrative Agent, a complete list of all Debt Fund Affiliates holding Term
Loans at such time.

 

(e)                                  Any Lender may at any time sell
participations to any Person (other than a natural person, a Defaulting Lender,
Holdings, Parent, the Borrower, any Non-Debt Fund Affiliate or so long as the
list of Disqualified Institutions has been made available to all Lenders, any
Disqualified Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (i) of the first
proviso to Section 10.01 that requires the affirmative vote of such Lender. 
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections and Section 3.07, including
Section 3.01(d), and it being understood that the documentation required under
Section 3.01(d) shall be delivered solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c).  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts)

 

164

--------------------------------------------------------------------------------


 

of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is reasonably
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The Participant Register shall be conclusive, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s consent or except to the extent such
entitlement to a greater payment results from a change in any Law after the sale
of the participation takes place.

 

(g)                                  Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof and (iii) such SPC and the applicable Loan or
any applicable part thereof, shall be appropriately reflected in the Participant
Register.  Each party hereto hereby agrees that (i) an SPC shall be entitled to
the benefit of Sections 3.01, 3.04 and 3.05 (subject to the requirements and the
limitations of such Sections and Section 3.07, including Section 3.01(d), and it
being understood that the documentation required under Section 3.01(d) shall be
delivered solely to the participating Lender), but neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement except, in the case of Section 3.01 and 3.04, unless such entitlement
to a greater payment results from a change in any Law after the grant to the SPC
takes place, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Notwithstanding anything to
the contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

165

--------------------------------------------------------------------------------


 

(i)                                     Notwithstanding anything to the contrary
contained herein, without the consent of the Borrower or the Administrative
Agent, (1) any Lender may in accordance with applicable Law create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it and (2) any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities; provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)                                    [reserved].

 

(k)                                 Any Lender may, at any time, without any
consent, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement to a Person who is or will become, after such
assignment, an Affiliated Lender through (x) Dutch auctions open to all Lenders
on a pro rata basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) open market purchases on a non-pro rata basis, in each
case subject to the following limitations:

 

(i)                                     no assignment of Term Loans to an
Affiliated Lender may be purchased with the proceeds of any Revolving Credit
Loan;

 

(ii)                                  the assigning Lender and the Affiliated
Lender purchasing such Lender’s Term Loans shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit K hereto (an “Affiliated Lender Assignment and Assumption”), which
Affiliated Lender assignment and assumption shall include customary “big boy”
language regarding information that is not known to such assigning Lender that
may be material to the decision by such assigning Lender to enter into such
assignment to such Affiliated Lender;

 

(iii)                               Affiliated Lenders (A) will not receive
access to the Platform or information provided solely to Lenders by the
Administrative Agent or any Lender, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article 2, (B) will
not be permitted to attend or participate in conference calls or meetings
attended solely by the Lenders and the Administrative Agent and (C) will not
receive advice of counsel to the Administrative Agent and the Lenders; and

 

(iv)                              the aggregate principal amount of Term Loans
(as of the date of consummation of any transaction under this Section 10.07(k))
held at any one time by all Affiliated Lenders shall not exceed 25% of the
aggregate principal amount of any Class of Term Loans at such time outstanding
(such percentage, the “Affiliated Lender Cap”).

 

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.  Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit E-2.

 

166

--------------------------------------------------------------------------------


 

Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information,
(2) such Lender has independently and, without reliance on the Affiliated
Lenders or any of their Subsidiaries, Parent, Holdings, the Borrower or any of
their Subsidiaries, the Administrative Agent or any other Agent-Related Persons,
has made its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information,
(3) none of the Affiliated Lenders or any of their Subsidiaries, Parent,
Holdings, the Borrower or any of their Subsidiaries shall be required to make
any representation that it is not in possession of Excluded Information,
(4) none of the Affiliated Lenders or any of their Subsidiaries, Parent,
Holdings, the Borrower or their respective Subsidiaries, the Administrative
Agent or any other Agent-Related Persons shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against the Affiliated Lenders and any of
their Subsidiaries, Parent, Holdings, the Borrower and their respective
Subsidiaries, the Administrative Agent and any other Agent-Related Persons,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (5) that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

 

Notwithstanding anything to the contrary in the Loan Documents, any Term Loans
assigned to an Affiliated Lender in accordance with this Section 10.07(k) or to
a Debt Fund Affiliate in accordance with Section 10.07(o) may be contributed to
Parent (or any of its direct or indirect parents) and, in turn, directly or
indirectly, to the Borrower as a common capital contribution and be exchanged
for Equity Interests (other than Disqualified Equity Interests) of Parent (or
any of its direct or indirect parents) to the extent otherwise permitted herein,
whereupon such contributed Term Loans shall be cancelled in accordance with
Section 10.07(l)(ii) below.

 

(l)                                     Any Lender may, so long as no Event of
Default has occurred and is continuing, at any time, without any consent, assign
all or a portion of its rights and obligations with respect to Term Loans under
this Agreement to Parent, Holdings or the Borrower through (x) Dutch auctions
open to all Lenders on a pro rata basis in accordance with procedures of the
type described in Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and
2.13 or any other provision in this Agreement, open market purchase on a non-pro
rata basis, in each case subject to the following:

 

(i)                                     if Parent or Holdings is the assignee,
upon such assignment, transfer or contribution, such entity shall automatically
be deemed to have contributed the principal amount of such Term Loans, plus all
accrued and unpaid interest thereon, to the Borrower as common equity;

 

(ii)                                  if the Borrower is the assignee (including
through contribution or transfers set forth in clause (i) above), (a) the
principal amount of such Term Loans, along with all accrued and unpaid interest
thereon, so contributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and
extinguishment of the Term Loans then held by the Borrower and (c) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register;

 

(iii)                               purchases of Term Loans pursuant to this
Section 10.07(l) may not be funded with the proceeds of Revolving Credit Loans
or Swing Line Loans (as defined in the First Lien Credit Agreement);

 

167

--------------------------------------------------------------------------------


 

(iv)                              the assigning Lender and Holdings or Parent or
the Borrower, as applicable, shall execute and deliver to the Administrative
Agent an Affiliated Lender Assignment and Assumption substantially in the form
of Exhibit K hereto;

 

(v)                                 [reserved]; and

 

(vi)                              notwithstanding anything to the contrary
contained herein (including in the definitions of “Consolidated Net Income” and
“Consolidated EBITDA”) any non-cash gains in respect of “cancellation of
indebtedness” resulting from the cancellation of any Terms Loans purchased by
Holdings, Parent or the Borrower shall be excluded from the determined of
Consolidated Net Income and Consolidated EBITDA.

 

Each Lender participating in any assignment to Holdings, Parent or the Borrower
acknowledges and agrees that in connection with such assignment, (1) Holdings,
Parent or the Borrower then may have, and later may come into possession of
Excluded Information, (2) such Lender has independently and, without reliance on
Holdings, Parent, the Borrower or any of their Subsidiaries, the Administrative
Agent or any other Agent-Related Persons, made its own analysis and
determination to participate in such assignment notwithstanding such Lender’s
lack of knowledge of the Excluded Information, (3) none of Holdings, Parent, the
Borrower or their respective Subsidiaries, the Administrative Agent or any other
Agent-Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against Holdings, Parent, the Borrower and their respective
Subsidiaries, the Administrative Agent and any other Agent-Related Persons,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (4) that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

 

The aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), Holdings, Parent or its Subsidiaries pursuant
to this Section 10.07(l) and each principal repayment installment with respect
to the Term Loans of such Class pursuant to Section 2.07(a) shall be reduced pro
rata by the par value of the aggregate principal amount of Term Loans so
purchased or contributed (and subsequently cancelled).

 

Any purchase of Term Loans pursuant to this Section 10.07(l) shall not
constitute voluntary or mandatory payment or prepayment under this Agreement.

 

(m)                             Notwithstanding anything in Section 10.01 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(n), any plan of reorganization pursuant to the
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:

 

(A)                               all Term Loans held by any Affiliated Lenders
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders have taken any actions; and

 

168

--------------------------------------------------------------------------------


 

(B)                               all Term Loans held by Affiliated Lenders
shall be deemed to be not outstanding for all purposes of calculating whether
all Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

 

(n)                                 Additionally, the Loan Parties and
Affiliated Lenders hereby agree that if a case under the Bankruptcy Code is
commenced against any Loan Party, such Loan Party shall seek (and the Affiliated
Lenders shall consent) to provide that the vote of the Affiliated Lenders with
respect to any plan of reorganization of such Loan Party shall be counted in the
same proportion as all other Lenders except that Affiliated Lenders’ vote may be
counted to the extent any such plan of reorganization proposes to treat the
Obligations held by Affiliated Lenders in a manner that is less favorable in any
material respect to the Affiliated Lenders than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates of the Borrower or
would deprive the Affiliated Lenders of their Pro Rata Share of any payments to
which all Lenders are entitled.  The Affiliated Lenders hereby irrevocably
appoint the Administrative Agent (such appointment being coupled with an
interest) as the Affiliated Lenders’ attorney-in-fact, with full authority in
the place and stead of the Affiliated Lenders and in the name of the Affiliated
Lenders, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Section 10.07(n).

 

(o)                                 Debt Fund Affiliates shall be Eligible
Assignees and shall not be subject to the provisions of Section 10.07(m) or
10.07(n). Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans held by Debt Fund Affiliates may not account for more
than 49.9% (pro rata among such Debt Fund Affiliates) of the Term Loans of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 10.01.

 

(p)                                 Notwithstanding anything to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans in connection with a primary syndication of such Term Loans relating to
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to cashless settlement mechanisms
approved by the Borrower, the Administrative Agent, the assignor Lender and the
assignee of such Lender.

 

SECTION 10.08                            Confidentiality.  Each of the Agents
and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ managers, administrators, directors, officers, employees, trustees,
partners, investors, funding sources, investment advisors and agents, including
accountants, legal counsel and other advisors (collectively “Advisors”) on a
“need to know basis” (provided that (i) the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and agree
or otherwise have an obligation to keep such Information confidential and
(ii) such Agent or Lender, as applicable, shall be responsible for the
compliance of its Affiliates and such Affiliates’ Advisors with this paragraph);
(b) to the extent required or requested by, or upon the good faith determination
by counsel that such information should be disclosed in light of ongoing
oversight or review of such Person, by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as

 

169

--------------------------------------------------------------------------------


 

practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) to (i) any pledgee referred to in Section 10.07(g),
(ii) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), any direct or indirect contractual counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in any of its rights or obligations under this Agreement (other
than any Disqualified Institution or Person whom the Borrower has affirmatively
denied to provide consent to assignment in accordance with
Section 10.07(b)(i)(A))); or (iii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder (other than any Disqualified Institution or
Person whom the Borrower has affirmatively denied to provide consent to
assignment in accordance with Section 10.07(b)(i)(A)); (f) with the prior
written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08 or
other obligation of confidentiality owed to the Borrower, the Sponsor or their
respective Affiliates or becomes available to the Administrative Agent, any
Arranger, any Lender or any of their respective Affiliates on a non-confidential
basis from a source other than a Loan Party or any Sponsor or their respective
related parties (so long as such source is not known (after due inquiry) to the
Administrative Agent, such Arranger, such Lender or any of their respective
Affiliates to be bound by confidentiality obligations to any Loan Party, the
Sponsor or its respective Affiliates); (h) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization;  (i) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of its rights hereunder or thereunder; (j) to the extent such
information is independently developed by the Administrative Agent, any
Arranger, any Lender or any of their respective Affiliates; or (k) for purposes
of establishing a due diligence defense.  In addition, the Agents and the
Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration, settlement and management of this
Agreement, the other Loan Documents, the Commitments and the Loans.  For the
purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, other than any such information that is publicly available to any Agent
or any Lender prior to disclosure by any Loan Party other than as a result of a
breach of this Section 10.08 or any other confidentiality obligation owed to any
Loan Party or their Affiliates.

 

SECTION 10.09                            Setoff.  Subject to the terms,
conditions and provisions of the Intercreditor Agreements, in addition to any
rights and remedies of the Lenders provided by Law, upon the occurrence and
during the continuance of any Event of Default, each Lender and its Affiliates
(and the Administrative Agent, in respect of any unpaid fees, costs and expenses
payable hereunder) is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower (on
its own behalf and on behalf of each Loan Party and each of its Subsidiaries) to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (other than
escrow, payroll, petty cash, trust and tax accounts) at any time held by, and
other Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent to or for the credit or the account of the respective Loan
Parties and their

 

170

--------------------------------------------------------------------------------


 

Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.

 

SECTION 10.10                            Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

SECTION 10.11                            Counterparts.  This Agreement and each
other Loan Document may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery by facsimile or other electronic transmission of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document.  The Agents may also require
that any such documents and signatures delivered by facsimile or other
electronic transmission be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or other
electronic transmission.

 

SECTION 10.12                            Integration.  This Agreement, together
with the other Loan Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  Subject to Section 10.20,
in the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

SECTION 10.13                            Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and

 

171

--------------------------------------------------------------------------------


 

thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid.

 

SECTION 10.14                            Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions; provided that the Lenders
shall charge no fee in connection with any such amendment.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

SECTION 10.15                            GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, OR ANY APPELLATE COURT FROM ANY THEREOF,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR
SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.  EACH LOAN PARTY,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.02.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

172

--------------------------------------------------------------------------------


 

SECTION 10.16                            WAIVER OF RIGHT TO TRIAL BY JURY.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.16.

 

SECTION 10.17                            Binding Effect.  This Agreement shall
become effective when it shall have been executed and delivered by the Loan
Parties and each other party hereto and the Administrative Agent shall have been
notified by each Lender that each such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Loan Parties, each Agent
and each Lender and their respective successors and assigns, in each case in
accordance with Section 10.07 (if applicable) and except that no Loan Party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

 

SECTION 10.18                            USA Patriot Act.  Each Lender that is
subject to the USA Patriot Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number of such Loan Party and other
information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act.  This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.  The Borrower shall, promptly following a reasonable
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

SECTION 10.19                            No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lender each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions

 

173

--------------------------------------------------------------------------------


 

contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the other
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any other Arranger nor any Lender has any obligation to disclose any of such
interests to the Loan Parties or any of their respective Affiliates.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, the other Arrangers
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 10.20                            Intercreditor Agreements.  Each Lender
hereunder (a) acknowledges that it has received a copy of the Intercreditor
Agreements, (b) agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreements, (c) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreements as
Administrative Agent and on behalf of such Lender and (d) hereby consents to the
subordination of the Liens securing the Obligations on the terms set forth in
the Closing Date Intercreditor Agreement.  The foregoing provisions are intended
as an inducement to the lenders under the First Lien Loan Documents and the Loan
Documents to extend credit to the Loan Parties and such lenders are intended
third party beneficiaries of such provisions.  In the event of any conflict or
inconsistency between the provisions of any Intercreditor Agreement and this
Agreement, the provisions of such Intercreditor Agreement shall control.

 

SECTION 10.21                            Acknowledgement and Consent to Bail-in
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

174

--------------------------------------------------------------------------------


 

ARTICLE 11
GUARANTEE

 

SECTION 11.01                            The Guarantee.  Each Guarantor hereby
jointly and severally with the other Guarantors guarantees, as a primary obligor
and not as a surety to each Secured Party and their respective permitted
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

SECTION 11.02                            Obligations Unconditional.  The
obligations of the Guarantors under Section 11.01 shall constitute a guaranty of
payment and to the fullest extent permitted by applicable Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full).  Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(i)                                     at any time or from time to time,
without notice to the Guarantors, to the extent permitted by Law, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted (including
incurring any increase or decrease in the principal amount of the Guaranteed
Obligations or the rate of interest or the fees thereon);

 

(iii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Loan Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations or
except as permitted pursuant to Section 11.09, any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

 

(iv)                              any Lien or security interest granted to, or
in favor of, any Lender or Agent as security for any of the Guaranteed
Obligations shall fail to be perfected; or

 

175

--------------------------------------------------------------------------------


 

(v)                                 the release of any other Guarantor pursuant
to Section 11.09.

 

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee.  This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

SECTION 11.03                            Reinstatement.  The obligations of the
Guarantors under this Article 11 shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.

 

SECTION 11.04                            Subrogation; Subordination.  Each
Guarantor hereby agrees that until the payment in full in cash and satisfaction
in full of all Guaranteed Obligations (other than contingent obligations not yet
due and owing) and the expiration and termination of the Commitments of the
Lenders under this Agreement it shall subordinate any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.01, whether by subrogation or
otherwise, against the Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 11.05                            Remedies.  The Guarantors jointly and
severally agree that, as between the Guarantors and the Lenders, the obligations
of the Borrower under this Agreement and the Notes, if any, may be declared to
be forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.02) for purposes of Section 11.01, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

 

SECTION 11.06                            [Reserved].

 

176

--------------------------------------------------------------------------------


 

SECTION 11.07                            Continuing Guarantee.  The guarantee in
this Article 11 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 11.08                            General Limitation on Guarantee
Obligations.  In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other Law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.09, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to any guarantee of the First Lien Secured Obligations and
the liability under this Guaranty and the right of contribution established in
Section 11.10, but before giving effect to any other guarantee) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

SECTION 11.09                            Release of Guarantors.  If, in
compliance with the terms and provisions of the Loan Documents, (i) all or
substantially all of the Equity Interests of any Subsidiary Guarantor are sold
or otherwise transferred to a Person or Persons none of which is a Loan Party in
a transaction permitted hereunder or (ii) any Subsidiary Guarantor ceases to be
a Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder (any such Subsidiary Guarantor,
and any Subsidiary Guarantor referred to in clause (i), a “Transferred
Guarantor”), such Transferred Guarantor shall, upon the consummation of such
sale or transfer or other transaction (but subject to the proviso below), be
automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and the other Loan Documents, including its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Administrative Agent pursuant to the Collateral Documents shall
be automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09 in accordance with the relevant
provisions of the Collateral Documents; provided, however, that the release of
any Subsidiary Guarantor from its obligations under this Agreement if such
Subsidiary Guarantor becomes an Excluded Subsidiary of the type described in
clause (a) of the definition thereof shall only be permitted if at the time such
Guarantor becomes an Excluded Subsidiary of such type (1) no Default or Event of
Default shall have occurred and be outstanding, (2) after giving pro forma
effect to such release and the consummation of the transaction that causes such
Person to be an Excluded Subsidiary of such type, the Borrower is deemed to have
made a new Investment in such Person for purposes of Section 7.02 (as if such
Person were then newly acquired) and such Investment is permitted pursuant to
Section 7.02 (other than Section 7.02(f)) at such time and (3) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
preceding clauses (1) and (2); provided, further, that no such release shall
occur if such Subsidiary Guarantor continues to be a guarantor in respect of the
First Lien Secured Obligations, any Second Lien Incremental Equivalent Debt, any
Credit Agreement Refinancing Indebtedness, any Permitted Ratio Debt, any
Incremental Equivalent Debt, any Junior Financing or any Permitted Refinancing
in respect of any of the foregoing.  Notwithstanding anything to the contrary
contained herein, a Guarantor shall be automatically released from its
obligations under all of the Loan Documents upon its release under the First
Lien Loan Documents (other than in connection with the Discharge of First Lien
Credit Agreement Obligations) to the extent required pursuant to the terms of
the Closing Date Intercreditor Agreement.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which

 

177

--------------------------------------------------------------------------------


 

no claim has been asserted), this Agreement and the Guarantees made herein shall
terminate with respect to all Obligations, except with respect to Obligations
that expressly survive such repayment pursuant to the terms of this Agreement.

 

SECTION 11.10                            Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.04.  The provisions of this Section 11.10 shall in no respect
limit the obligations and liabilities of any Guarantor to the Administrative
Agent and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

 

SECTION 11.11                            Independent Obligation.  The
obligations of each Guarantor hereunder are independent of the obligations of
any other Guarantor, any other party or any Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not
action is brought against any other guarantor, any other party or any Borrower
and whether or not any other guarantor, any other party or any Borrower be
joined in any such action or actions.  Each Guarantor waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to the Guarantors.

 

[Signature Pages Follow]

 

178

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EMERGING MARKETS COMMUNICATIONS, LLC as Borrower

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

SEAMOBILE, INC.

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Abel Avellan

 

 

Name:

Abel Avellan

 

 

Title:

Chief Executive Officer

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

By:

/s/ James Scola

 

 

Name:

James Scola

 

 

Title:

Assistant Secretary

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Andrew Earls

 

 

Name:

Andrew Earls

 

 

Title:

Authorized Signatory

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

 

 

 

 

 

By:

/s/ Reagan Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO SECOND LIEN SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECOND LIEN SECURITY AGREEMENT, dated as of May 9, 2016
(this “Agreement”), is made by and among the Grantors party hereto and Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, EMC Acquisition, LLC, a Delaware limited liability company
(“Holdings”), Emerging Markets Communications, LLC, a Delaware limited liability
company (the “Borrower”), certain Subsidiaries of the Borrower and the
Administrative Agent have entered into that certain Second Lien Security
Agreement, dated as of July 1, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Security Agreement”; the Existing Security Agreement, as amended by this
Agreement, the “Security Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Security
Agreement unless the context otherwise requires);

 

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation, intends to
acquire (the “EMC Acquisition”) 100% of the issued and outstanding membership
interests of EMC Intermediate, LLC, a Delaware limited liability company and
direct parent of Holdings; and

 

WHEREAS, in connection with the EMC Acquisition, Holdings, the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative Agent
entered into that certain Amendment No. 1 to Second Lien Credit Agreement, dated
as of May 9, 2016 (the “Credit Agreement Amendment”), which, subject to the
satisfaction of certain conditions precedent described therein, amends that
certain Second Lien Credit Agreement, dated as of July 1, 2015 (as amended by
the Credit Agreement Amendment, and as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the other Guarantors from time to time party
thereto, the Lenders party thereto and the Administrative Agent;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties and the Administrative Agent hereby agree as
follows:

 

ARTICLE I

 

AMENDMENT OF EXISTING SECURITY AGREEMENT

 

SECTION 1.1                                             Subject solely to the
satisfaction of the condition set forth in Article II hereof, the Existing
Security Agreement is hereby amended as follows:

 

(a)                                 The definition of “Grantor” in Section 1.01
of the Existing Security Agreement is hereby deleted in its entirety and
replaced with the following:

 

““Grantor” means Parent, the Borrower, each Guarantor that is a party hereto,
and each Guarantor that becomes a party to this Agreement after the Closing
Date.”

 

(b)                                 The following definitions are added to
Section 1.01 of the Existing Security Agreement in alphabetical order:

 

--------------------------------------------------------------------------------


 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Parent” shall mean Global Eagle Entertainment Inc., a Delaware corporation.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(c)                                  Section 2.01(i)(B)(2) of the Security
Agreement is hereby amended and restated as follows:

 

“any Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is
directly owned by Parent, Holdings, the Borrower or by any Subsidiary Guarantor
of Parent;”

 

(d)                                 The references to “the Borrower” in
Section 2.04 and Section 6.11(b) of the Existing Security Agreement is hereby
replaced by “Parent”.

 

(e)                                  The first sentence of Section 6.12 of the
Existing Security Agreement is hereby replaced with the following:

 

“Pursuant to Section 6.11 of the Credit Agreement, certain additional Guarantors
may be required to enter in this Agreement as Grantors.”

 

2

--------------------------------------------------------------------------------


 

(f)                                   Section 6.19 is hereby added to the
Existing Security Agreement as follows:

 

“SECTION 6.19  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.”

 

ARTICLE II

 

CONDITIONS TO EFFECTIVENESS

 

This Agreement shall be binding on the parties hereto on the date the
Administrative Agent has confirmed receipt of counterparts of this Agreement
duly executed and delivered by (i) the Grantors and (ii) Holdings, the Borrower
and each Grantor that is a Subsidiary of Holdings.

 

ARTICLE III

 

MISCELLANEOUS

 

SECTION 3.1                                             Full Force and Effect;
Amendment.  Except as expressly provided herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Existing Security Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Security Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in

 

3

--------------------------------------------------------------------------------


 

full force and effect.  Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Security Agreement or any other Loan Document in similar or different
circumstances.

 

SECTION 3.2                                             Loan Document Pursuant
to Credit Agreement.  THIS AGREEMENT IS A LOAN DOCUMENT EXECUTED PURSUANT TO THE
CREDIT AGREEMENT AND SHALL BE CONSTRUED, ADMINISTERED AND APPLIED IN ACCORDANCE
WITH ALL OF THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS RELATING TO FORUM SELECTION, CONSENT TO JURISDICTION
AND WAIVER OF JURY TRIAL INCLUDED IN SECTION 10.16 OF THE CREDIT AGREEMENT,
WHICH PROVISIONS ARE HEREBY ACKNOWLEDGED AND CONFIRMED BY EACH OF THE PARTIES
HERETO.

 

SECTION 3.3                                             Headings.  The various
headings of this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or any provisions hereof.

 

SECTION 3.4                                             Execution in
Counterparts.  This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement.  Delivery by facsimile
or other electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 3.5                                             Cross-References. 
References in this Agreement to any Article or Section are, unless otherwise
specified or otherwise required by the context, to such Article or Section of
this Agreement.

 

SECTION 3.6                                             Severability.  Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 3.7                                             Successors and Assigns. 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

SECTION 3.8                                             GOVERNING LAW.  THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

EMERGING MARKETS COMMUNICATIONS, LLC, as Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SEAMOBILE INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Reagan Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------